Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 1 of 157

BRANDI CHANNON’S 2255 MEMORANDUM TABLE OF CONTENTS
GROUNDS UNDER ARTICLE I, AMENDMENT IV, AMENDMENT VIII

I. MOVANT'S ARTICLE I SECTION 1 RIGHT AGAINST EXTRACONGRESSIONAL
LEGISLATION, ARTICLE I SECTION 9 RIGHT AGAINST EX POST FACTO LAWS, 6TH
AMENDMENT RIGHT TO BE INFORMED OF CRIMINAL CHARGES, 5TH AMENDMENT RIGHT
TO DUE PROCESS, AND 6TH AMENDMENT RIGHT TO ASSISTANCE OF COUNSEL, WERE
VIOLATED WHEN HER COUNSEL FAILED TO CHALLENGE THE INDICTMENTS AGAINST

 

 

 

HER FOR FAILURE TO STATE A CLAIM 1
A. No ScHEME OR ARTIFICE To DEFRAUD WaS ALLEGED 2
B.No MATERIAL PRETENSES WERE ALLEGED For ACCOUNT CREATIONS 3
C.No PRETENSES, MATERIAL OR OTHERWISE, WERE ACCURATELY ALLEGED FoR OTHER Acts IN

FURTHERANCE 4
D. THE SUPERSEDING INDICTMENTS FAILED To ALLEGE THAT DEFENDANTS TRANSMITTED, OR
CAUSED ANY -.TRANSMISSION,.. INn..CounTS..1ss-5ss.... ves camer i 6
E. Wat Was SENT, OR CAUSED To BE SENT, WERE Nor “ALLEGED To ‘IncLupe : WRITINGS,
Sicns, SIGNALS, PICTURES, OR SOUNDS 7
F. THE SUPERSEDING INDICTMENTS FAILED To STATE A CONSPIRACY CLAIM DuE To USE OF
DISJUNCTIVE AND/OR PASSIVE VOICE AND FAILED TO CHARGE IN THE CONJUNCTIVE 9
G. AFFIRMATIVE DEFENSES WERE APPLICABLE BUT NEVER RAISED By COUNSEL 11
1.  Goop FAITH 11
2. EXPRESS CONSENT 12
3. NOVATION 13
4. ENTRAPMENT 14
H. THE MAXPERKS REWARDS RULES WERE NOT BINDING LAW 18
I. THe INDICTMENTS Dip Not ALLEGE THE ACTUAL MAXPERKS REWARDS RULES WERE VIOLATED
20
1. “ONE ACCOUNT PER PERSON” 20
2. “FOR TEACHERS ONLY” 22
J. THE GOVERNMENT SUPERSEDED A DEFECTIVE INDICTMENT TO AVOID DISMISSAL BUT ARGUED
Its Case BASED ON THE DEFECTIVE INDICTMENT 23
1. THE GOVERNMENT COULD NoT BEAT CLEVELAND AND STILL HAVE A Case, So IT
PRETENDED IT HAD 24
2. PREPAID GIFT CARDS ARE NoT MERCHANDISE 25

K. MULTIPLE OPPORTUNITIES FOR “ADEQUATE ASSISTANCE OF COUNSEL WERE OVERLOOKED OR
FRUSTRATED, AND A SIMPLE ONE-PAGE MOTION By DEFENSE COUNSEL COULD HAVE OBVIATED
Not ONLY THE REST OF THESE CouNTS BuT THE MULTIPLE YEARS OF LITIGATION IN THIS

CASE 26
L. THE SUPERSEDING INDICTMENTS FAILED To STATE WHICH STATUTE WAS CHARGED UNDER
WHICH CouUNT 29
1. WHEN IT CAME To INDICTMENTS, THE COURT WAVERED 29
2. THE JUDGE’S STRICKEN SURPLUSAGE OF THE INDICTMENT WAS POORLY EXECUTED,
PREJUDICING DEFENDANT 30
3. THE JUDGE’S HANDWRITTEN REVISION OF THE INDICTMENT WAS IMPERMISSIBLE 32

II.MOVANT'S 4TH AMENDMENT RIGHT FOR NO WARRANTS TO ISSUE BUT UPON
PROBABLE CAUSE, AND 6TH AMENDMENT RIGHT TO ASSISTANCE OF COUNSEL, WERE
VIOLATED WHEN HER COUNSEL FAILED TO CHALLENGE A FALSIFIED SEARCH
WARRANT AFFIDAVIT 33

III. MOVANT'S ARTICLE I SECTION 9 RIGHT AGAINST EX POST FACTO LAWS,
6TH AMENDMENT RIGHT TO COMPEL WITNESSES TO APPEAR, AND TO ASSISTANCE OF
COUNSEL, WERE VIOLATED WHEN COUNSEL FAILED TO COMPREHEND THE RULES AND

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 2 of 157

A. COUNSEL INEFFECTIVELY ASSISTED MOVANT By FAILING To REALIZE No SCHEME COULD HAVE

EXISTED 35
B. CouNSEL INEFFECTIVELY ASSISTED MOVANT By FAILING To REALIZE No CONSPIRACY COULD

HAVE EXISTED 38
C. VIOLATING A CONTRACT DURING ITS FORMATION CANNOT FORM THE BASIS FOR WIRE FRAUD

39

D. Movant’s COUNSEL FAILED To OBJECT To Ex Post FACTO APPLICATION OF THE LAW 40
E. IN THE ALTERNATIVE, MOVANT’S RIGHTS WERE VIOLATED UNDER THE DUE PROCESS CLAUSE

41

IV.MOVANT'S 1ST AMENDMENT RIGHT OF THE PRESS AND TO PEACEABLY ASSEMBLE,
4TH AMENDMENT RIGHT TO BE SECURE IN HER PERSON AND HOUSE, 5TH AMENDMENT
RIGHT NOT TO BE COMPELLED IN A CRIMINAL CASE TO BE WITNESS AGAINST
HERSELF NOR TO BE DEPRIVED OF LIBERTY WITHOUT DUE PROCESS OF LAW, NOR
PRIVATE PROPERTY TAKEN FOR PUBLIC USE, AND 6TH AMENDMENT RIGHT TO HAVE
ASSTSTANCE OF COUNSEL FOR HER DEFENSE WERE VIOLATED WHEN HER HOME WAS
INVADED, HER SMARTPHONE SEIZED, HER PERSON ABDUCTED, HER ASSOCIATION
_WITH FAMILY ABRIDGED, HER BACKYARD SEIZED TO FORM AN AD HOC
INTERROGATION ROOM, HER WILL OVERBORNE, HER CONFESSION OBTAINED, AND
COUNSEL FAILED TO EFFECTIVELY REPRESENT HER

 

A. FAULTY NOTE TAKING 43
B. Bap BruTon CALLS 45
C. MULTIPLE MEANINGS OF “LEAVE” 46
D. BEHELERIZING MOVANT VIOLATED HER RIGHTS 47
E. INCONGRUITIES BETWEEN TESTIMONY AND MEMORANDUM OPINION 52
1. “NERVOUS YET COMFORTABLE” 52
2. PULLED OuT THE FRONT DOOR 52
3. “BRIEF LITTLE PATDOWN” 54
4. PERMISSION NEVER GIVEN 54
F. CouNSEL Dip Not UNDERSTAND OR EXPLAIN MovaNT’s LuPuUS 55
G. RIGHT TO REPRESENTATION UNDER MASSIAH & ESCOBEDO 57
H. MovaNnt’s Cat WAS IN DANGER AND LEAVING Was NoT VOLUNTARY 58
I. Movant’s SELF-DISCREDITING CONFESSION 59

GROUNDS UNDER AMENDMENT V

V. MOVANT'S 5TH AMENDMENT RIGHT NOT TO BE HELD ON AN INFAMOUS CRIME,
UNLESS ON AN INDICTMENT OF A GRAND JURY, WAS VIOLATED WHEN SHE WAS

 

 

CHARGED BY WAY OF AN INDICTMENT LACKING ANY SIGNATURE 61
A. THE D.N.M. Loca, RULES REQUIRE AN ACTUAL SIGNATURE 61
B. OTHER DiIstRicTs’ LocAL RULES Do Not REQUIRE AN ACTUAL SIGNATURE 62

C. THE ASSISTANT U.S. ATTORNEYS AUTHORING THE INDICTMENTS VIOLATED MOVANT’S FIFTH
AMENDMENT RIGHTS AND COMMITTED MISCONDUCT By SHUNTING THE PROCESS OUTSIDE THE

MAGISTRATE JUDGE AND Court CLERK 62
D. FRCRMP 6(C)’S REQUIREMENT FoR THE FOREPERSON To “SIGN ALL INDICTMENTS” Is

APPLICABLE 64
E. COUNSEL INEFFECTIVELY FAILED To SEEK THE GRAND JURY MINUTES 65
F. PREJUDICE WAS SUFFERED By MOVANT 66
G. CouNSEL WaS INEFFECTIVE FoR FAILING To RAISE ANY OF THESE ISSUES EITHER AS

OBJECTION OR ON APPEAL, OR To EVEN SEEK To EXPLORE THEM 67

VI.MOVANT'S 5TH AMENDMENT RIGHT TO PROCEDURAL DUE PROCESS INVOLVING AN
UNBIASED TRIBUNAL, 6TH AMENDMENT RIGHT TO TRIAL BY AN IMPARTIAL JURY,
AND 8TH AMENDMENT RIGHT AGAINST EXCESSIVE FINES WERE VIOLATED WHEN THE
~- JUDGE -PREJUDGED HER-~ GUILT ee 68

ii

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 3 of 157

VII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS AND GRAND JURY
SCREENING OF INDICTMENTS, AND 6TH AMENDMENT RIGHT TO BE INFORMED OF
CRIMINAL CHARGES, CONFRONT WITNESSES, AND COMPEL WITNESSES TO APPEAR _IN
COURT WERE VIOLATED WHEN THE AUSA AND FBI MANUFACTURED EVIDENCE USED AT
TRIAL 71

A. IP ADDRESS IRREGULARITIES 71
B. No GMAIL SERVERS IN NM 72
C. SYNTHESIZED TRIAL EXHIBITS 73
D. GRAND JuRY IRREGULARITIES 74

VIII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS OF LAW AND 6TH
AMENDMENT RIGHT TO HAVE THE ASSISTANCE OF COUNSEL FOR HER DEFENSE, WERE
VIOLATED WHEN THE JUDGE FAILED TO PROVIDE AN OPPORTUNITY FOR, AND HER
COUNSEL FAILED TO SEEK, A LAST-MINUTE CONTINUANCE BEFORE JEOPARDY
ATTACHED 76
IX.MOVANT'S 6TH AMENDMENT RIGHT TO A JURY POOL COMPOSED OF A FAIR
CROSS-SECTION OF THE COMMUNITY, AND 5TH AMENDMENT RIGHTS OF JURORS TO
EQUAL PROTECTION. UNDER -THE LAW, WERE..VIOLATED BECAUSE OF THE DISPARITY
BETWEEN THE PERCENTAGE OF MEN ON THE QUALIFIED JURY VENIRE AND THE
PERCENTAGE OF MEN IN THE POPULATION OF THE DISTRICT OF NEW MEXICO 78

A. MEN ARE A DISTINCTIVE GRouP IN THE COMMUNITY 78
B. REPRESENTATION OF MEN IS NoT FAIR AND REASONABLE IN RELATION To THE NUMBER OF
MEN IN THE COMMUNITY 79
C. THE UNDERREPRESENTATION IS DUE To SYSTEMIC EXCLUSION OF MEN IN THE JURY
SELECTION PROCESS 80
D. PREJUDICE RESULTED FROM A SYSTEMATICALLY UNFRIENDLY JURY 81

 

X. MOVANT'S 5TH AMENDMENT RIGHT NOT TO BE HELD ON AN INFAMOUS CRIME,
UNLESS ON AN INDICTMENT OF A GRAND JURY, WAS VIOLATED WHEN HE WAS
CHARGED BY WAY OF GRAND JURY PROCEEDINGS TAINTED BY PROSECUTORIAL
MISCONDUCT; AND MOVANT'S 6TH AMENDMENT RIGHTS TO BE CONFONTED WITH THE
WITNESSES AGAINST HER AND TO COMPEL WITNESSES IN HER FAVOR WERE
VIOLATED WHEN BRADY EVIDENCE WAS PROVIDED LATE AND JENCKS EVIDENCE WAS

 

 

WITHHELD 81
A. COUNSEL FAILED TO EXPLORE JENCKS 82
B..Brapy IMPEACHMENT. EVIDENCE..COULD. HAVE..ALTERED. THE CASE’ S..OUTCOME . 83

XI.MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS AND 6TH AMENDMENT RIGHT
TO ASSISTANCE OF COUNSEL WERE VIOLATED THROUGH GOVERNMENT WITNESS
STEVEN GARDNER'S BLACKMAIL AND PERJURY, AND COUNSEL'S WAIVER OF

 

 

OBJECTION 84
A. BLACKMAIL 84
B.SA BOoaADY AND AUSA MESSEC SUBORNED THE BLACKMAIL 86
C. GARDNER’S PERJURY IN SPREADSHEET PREPARATION 87

XII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS, HER 6TH AMENDMENT
RIGHT TO TRIAL BY AN IMPARTIAL JURY, TO BE INFORMED OF CRIMINAL
CHARGES, TO CONFRONT WITNESSES, TO COMPEL WITNESSES TO APPEAR IN COURT,
AND TO HAVE ASSISTANCE OF COUNSEL FOR HER DEFENSE, WAS VIOLATED WHEN
HER COUNSEL FAILED TO APPEAL THE USE OF UNTRUSTWORTHY HEARSAY EVIDENCE

 

 

AGAINST HER 88
A. CUT-AND-PASTE 89
B. AUTHORSHIP 389

C. CHAIN OF CUSTODY cuca spss mmnveeromnnsiice “nevamuasmiem ty gant wtatarees nce ae 91

ill

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 4 of 157

D. WAIVER OF APPEAL 92

XIII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS OF LAW AND 6TH
AMENDMENT RIGHTS TO A SPEEDY AND PUBLIC TRIAL, AND TO BE INFORMED OF
CRIMINAL CHARGES AGAINST HER, AND TO HAVE ASSISTANCE OF COUNSEL FOR HER
DEFENSE, WERE VIOLATED WHEN THE GOVERNMENT VINDICTIVELY PROSECUTED HER,
AND HER COUNSEL BOTH SUPPORTED THE PLEA OFFER AND DECLINED TO MENTION
IT TO THE COURT 93

XIV. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS AND 6TH AMENDMENT
RIGHT TO ASSISTANCE OF COUNSEL WERE VIOLATED THROUGH THE COURT'S
ADOPTION OF A JURY INSTRUCTION AT ODDS BOTH WITH THE STATUTE AND
INDICTMENT, AND COUNSEL'S WAIVER OF OBJECTIONS 94

GROUNDS UNDER AMENDMENT VI

XV.MOVANT'S 6TH AMENDMENT RIGHT TO A SPEEDY AND PUBLIC TRIAL, AND 6TH
AMENDMENT RIGHT TO ASSISTANCE OF COUNSEL, WAS VIOLATED WHEN HER COUNSEL
FAILED TO RAISE A SPEEDY TRIAL ACT VIOLATION BOTH AT THE TRIAL COURT

 

 

 

AND _ON APPEAL 96
A. MOVANT ZEALOUSLY PURSUED A SPEEDY TRIAL 96
B. COUNSEL’S FAILURE To MOVE To DISMISS UNDER SPEEDY TRIAL GROUNDS, ON THE EVE OF

TRIAL, Is INDICATIVE OF PREJUDICE 97
C. DISMISSAL WITH PREJUDICE WOULD HAVE BEEN EASILY JUSTIFIED AND LIKELY 98
D. NEITHER DEFENDANT CONTRIBUTED SIGNIFICANTLY TO THE PERIODS OF DeLay IN THIS

Case, DESPITE THE ARRIVAL OF THEIR FIRST CHILD 99
E. THE DELAY ADVERSELY IMPACTED MOVANTS’ ABILITY TO PRESENT A DEFENSE AND CAUSED

SEVERE PERSONAL PREJUDICE 100
F. THE GOVERNMENT CAN Not RESET THE SPEEDY TRIAL CLOCK By FILING SUPERSEDING

INDICTMENTS 102
G. 18 USC §3282 WouLD AppLy, §3288 Wounp Nor APPLY 104
H. 3161(8) (7) (A) Is Not SATISFIED IN THREE CONTINUANCES, ADDING AN ADDITIONAL

135 Days To THE STA CLOCK 106
I. THe Court Viotatep 18 USC §3161(a) By FaILING To SET A TRIAL DATE FOR THREE

MONTHS, AND ADDED ANOTHER 85 Days To Tue SPEEDY TRIAL CLOCK 106

J. AFTER JUDGMENTS CAME OuT, COUNSEL FAILED To NoTICE THAT EVEN WHEN THE
SUPERSEDING INDICTMENTS WERE FILED, THEIR COUNTS WERE ALREADY PAST THE STATUTE
OF LIMITATIONS 108
.K. Ar 1,006.Days. ELAPSED. FROM..ARRAIGNMENT. TO. TRIAL, .WITHOUT A SINGLE.SPEEDY TRIAL
OBJECTION RAISED AGAINST THIS Epic Or CONSCIOUS INDIFFERENCE, THIS CASE RAISES
THE BAR FoR DEFENSE MALPRACTICE IN THE TENTH CIRCUIT 109

XVI. MOVANT'S 6TH AMENDMENT RIGHT TO COMPEL WITNESSES TO APPEAR AND TO
HAVE ASSISTANCE OF COUNSEL FOR HER DEFENSE WAS VIOLATED WHEN HER
COUNSEL WITHDREW HIS MOTION TO COMPEL AND WAIVED SUBPOENAS UNTIL TRIAL
WAS OVER 110

XVII. MOVANT'S 6TH AMENDMENT RIGHT TO CONFRONT WITNESSES, AND TO
COMPEL WITNESSES TO APPEAR, AND TO ASSISTANCE OF COUNSEL, WERE VIOLATED
WHEN COUNSEL FAILED TO CALL ANY WITNESSES, BE THEY EXPERT, FACT, OR LAY

 

 

114

A. COUNSEL CHOSE TO RELY ON CROSS-EXAMINATION TO ADVANCE MOVANT’S ARGUMENTS 115
B. Due To PROSECUTORIAL MISCONDUCT, JUDICIAL NAIVETE, AND UNFAMILIARITY WITH THE

Law, COUNSEL INEFFECTIVELY FAILED To Lay THE BasIS For MCHARD To TESTIFY 116

C. CouNSEL SELF-SABOTAGED HIS RULE 29 MoTION By SHOWING MOVANT’S CARDS 117

iv

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 5 of 157

D. WITHOUT DEFENSE WITNESSES, THE CourT D1p Not UNDERSTAND THE INDICTMENT

XVIII. MOVANT'S 6TH AMENDMENT RIGHT TO HAVE COMPULSORY PROCESS FOR
‘OBTAINING WITNESSES IN HER FAVOR, AND TO HAVE “THE ASSISTANCE OF COUNSEL
FOR _ HER DEFENSE, WAS VIOLATED WHEN HER COUNSEL FAILED TO INTRODUCE OR
DEVELOP EXCULPATORY_ EVIDENCE 119

A. Two BANKERS’ BOXES FULL OF PAPER WERE NECESSARY To REPRESENT THE INITIAL
DISCOVERY PROVIDED To THE DEFENSE, AND HIDDEN DEEP WITHIN THIS DISCOVERY WERE
SomME TROUBLING INCONSISTENCIES IN THE Data. 119
THE GOVERNMENT’S SPREADSHEET EVIDENCE EXHIBITS OTHER TIME-AND-SPACE ERRORS DUE
To MISKEYS 120
GaRBAGE IN, GARBAGE OUT: FLAWED GOVERNMENT~OFFICEMAX ASSUMPTIONS CREATED A
UNIVERSE OF DEFECTIVE DATA 122
A SMALL SUBSET OF ACCOUNT CREATION TIMES WAS PROVIDED, THOUGH THIS INFORMATION
Was NEVER USED AT TRIAL 124
As SHown In Ex. 248/BarTEs 1942, A MAJORITY OF THE Group 1 Accounts WERE SHOWN
To HAVE ORIGINATED VIA “Act”, OR AN ACTUAL PAPER SIGN-UP 125
INCRIMINATING CONFESSIONS CANNOT BE CHERRY—PICKED 126
Movant’s COUNSEL FAILED To CaLL Our PROSECUTORIAL MISCONDUCT AND JUDICIAL BIAS,
AnD AT TIMES JOINED IN THEM TO PREJUDICE MOVANT 127
It Was INCONVENIENT To THE CouRT THAT THERE Was Not A CoMPUTER PROGRAM, SO
EVERYBODY PRETENDED THERE WAS ONE 128

. COUNSEL Was ALSO CAUGHT FLAT-FooTeED WHEN IT CAME To WITNESS’S AND GOVERNMENT
ALLEGATIONS OF RELEVANT CONDUCT RELATED To THEIR PHYSICAL PRESENCE AND PAYMENT
BEHAVIOR AT OFFICEMAX STORES, SPECIFICALLY, THE NOTION MovANT AND HER Co-
DEFENDANT WERE “SNEAKING AROUND” 129
By FAILING ON ALL THESE FRONTS, THE JURY AND JUDGE HERRERA WERE Lert To BELIEVE
THaT THE DEFENDANTS WERE SNEAKY AND ATTEMPTED To AVOID DETECTION 132

 

XIX. MOVANT'S 6TH AMENDMENT RIGHT TO CONFRONT WITNESSES, AND TO COMPEL
WITNESSES TO APPEAR, TO TRIAL BY AN IMPARTIAL JURY, AND TO ASSISTANCE
OF COUNSEL, WERE VIOLATED WHEN THE JUDGE ALLOWED LEADING TESTIMONY AND

 

 

FORBADE CROSS~EXAMINATION, AND COUNSEL FAILED TO OBJECT ON APPEAL 132
A. LEADING WITNESSES 133
B. SANDBAGGING THE DEFENSE 135

XX.MOVANT'S 6TH AMENDMENT RIGHT TO TRIAL BY AN IMPARTIAL JURY, AND TO
HAVE ASSISTANCE OF COUNSEL FOR HER DEFENSE, WAS VIOLATED WHEN HER
COUNSEL REFUSED TO BRING SLEEPING JURORS TO THE COURT'S ATTENTION 136

XXI....MOVANT' S 6TH AMENDMENT ..RIGHT. TO..CONFRONT WITNESSES, AND. TO HAVE
ASSISTANCE OF COUNSEL FOR HER DEFENSE, WAS VIOLATED WHEN GOVERNMENT
PROSECUTORS THEMSELVES TESTIFIED AT SUMMATION AND REBUTTAL AND HER
COUNSEL REFUSED TO OBJECT, AND MOVANT'S 8TH AMENDMENT RIGHT TO A
RELIABLE SENTENCING DETERMINATION WAS DEPRIVED BY GOVERNMENT

 

 

 

PROSECUTORS ' UNFAIR CLOSING ARGUMENTS. 138
A. FALSEHOODS IN RULE 29 RESPONSE 138
B. Marters Not IN EVIDENCE DURING SUMMATION AND REBUTTAL 140
C. UNQUALIFIED STATEMENTS OF LAW 141
D. UNQUALIFIED OPINIONS OF GUILT 141
E. BURDEN-SHIFTING 142
F. ADMONISHING THE JURY TO IMAGINE MOVANT’S GUILT 142
G. STOKING PASSION OR PREJUDICE IN THE JuRY 143
XXII. CONCLUSION 144

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 6 of 157

BRANDI CHANNON’S 2255 MEMORANDUM CASELAW IN SUPPORT

 

_Adams-Arapahoe Joint Sch. Dist. No. 28-3 v. Cont’l Ins. Co., 891 F.2d

772, 779-80 (10th Cir. 1989) .oe cece cece ccc c cece cece eee eeeereees 95
AF Holdings v. Chris Rogers, Dkt. 14, 3:12-cv-01519-BIM-BLM (S.D.Cal.
2013) ccc erence cece c nce cece c cere c ener eee seen nent ence nena ee ceces 71
Allen v. State, 821 P.2d 371, 375-76 (Okl.Cr. 1991) ......ce eee eeeene 41
Allen v. U.S., 129 U.S.App.D.C. 61, 390 F.2d 476 (1968) .........200- 66
Am. Bancard, LLC v. E. Payment Sols., Inc. 18-cv-80681-BLOOM/Reinhart
(Order On MTD, S.D.FL. 2018) wo eceeeecereesreesreseseesesesssssersassssaeserassesnaesceseaseeeer el 125
Anderson v. Liberty Lobby, Inc, 477 U.S. at 249 (1986) wo eereeerees 135
Arizona v. Fulminante, 499 US 279, 308 (1991) woe ceeseeeeesseenerseesesssseereneaeaes 68
Arizona v. Youngblood, 488 US 51, 109 S.Ct. 333, (1988, J. Blackmun
GISSENCLING) oo. eeccessccscsssecsseceseecssecsscecsnecsescsnesscessecensessnessnessacsnseecseeseseeveqeessseacesenseeseaeaseedsessesessessaes 119
Associates in Adolescent Psychiatry, S.C., v. Home Life Ins. Co., 941
F.2d 561, 570-71, (7th Cir. 1991) cee cseseeeseereceseesseessesscessscrseseeessessereeensens 130
Austin Vv. U.S., 409 U.S. 602 (1993) i cccccceccsccesssecesssesecssaceeesseeseeseeesseececessaaseceeeaes 71
Ballard Vv. U.S., 329 U.S. 187 (1946) ceceeneceeceeeceeecesecsaecnenseesssecsecsaeceeessressecenerees 79
Banks v. Reynolds, 54 F.3d 1508 (10th Cir. 1995) oe cereeereerentersseneeees 83
Baranski v. Fifteen Unknown Agents, 452 F.3d 433, (6th Cir. 2006) ....0.... 33
Barker v. Wingo, 407 U.S. 514, (1972) wee csseeseeesreeceeecessesseeseeseaseseerseessreessars 95
Barnes..v. State,--220--Miss.--248 (GC MISS ep LIGA) sccscscreeccsivisssscsessvaresesedeteresesesees 68
Barnes v. U.S., 412 U.S. 837, 850 (1973, J. DOUGLAS, dissenting) ..........%.23
Batson v. Kentucky, 476 U.S. 85-86 (1986) wees csecceerereresrecnsescssesessersnsersass 80
Beazell v.. Ohio, 269 U.S. 167, 46 S.Ct. 68, 70 L.Ed. 216 (1925)... 40, 41
Beler v. Blatt, 480 F.3d 470 (7th Cir. 2007) we eecseesseeesseeeserecsesessecssneereees 86
Berger v. U.S., 295 U.S. 78, 88 (1935) ee cesssecsseceseseseeessessseessasesrassesecersessereenes 138
Berkemer v. McCarty, 468 U.S. 420, 438 (1984) wee ceesceessseeeseeecseeeereersseeereees 52
Blount Fin. Servs. Inc. v. Walter E. Heller Co., 819 F.2d 151, 153 (6th
CLL, 1987) Lceeccececcscsscceccsecceccesssseessesceesecsacesesseseeeseeacecsecseeesseseeaeeseseseeensenacenscaaeoasesaseeseensenseesseetes 130
Blum v. Yaretsky, 457 U.S. 991, 1004, 102 S.Ct 2777, 73 L.Ed.2d 534
(1982) veecccecccesssccscssessessssssessesscssssscsessssssssssssessessessscsessessessssssesscsscsassesscenssesseasssseasssnsicssssessseusseeseesceeeess 17
Bordenkircher v. HayeS, 434 U.S. 360 (1978) wees cccccssecsssesssseeessssesessseeseseeeens 93
Bouie v. City of Columbia, 378 U.S. 347, 353, 84 S.Ct. 1697, 1702, 12
LEW. 2d 894 (1964) wcecccccccssssssensssecssesnsensssescesesesseescessecseseasesessaeessesseseeesaeeaeeeceeeseseceesaseasessetsaes 4l
Brooks v. Tennessee, 406 U.S. at 613, 92 S.Ct. at 1895 oo essssreteteeeee 46
Brown v. Illinois, 422 U.S. 590, 604 (1975) cccccccccssssssssessessesesssesecscssessesessesestesnesseeesess 49
Brumark Corp. v. Samson Resources Corp, 57 F.3d 941 (10th Cir. 1995)..134
Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993) woicessseceseecsteessserstseseseteees 75

  

Bullcoming v. New Mexico, 131 S.Ct. 2705 (2011) vecceccseceeceteneeeeeeetteeseeeneees 90
Caldwell v. Lewis, 414 Fed.Appx. 809 (6th Cir. 2011) we eeeeeeeees 129
California v. Beheler, 463 U.S. 1121 (S. Ct. 1983) oo eee eeeeeeeneeeaeee 47
Clark v. Clarke, 14-6615 (4th Cir. 2016) wc ecscesseeseeeeseeesseesessecesesesaesssaeseaaes 111
Cleveland v. U.S., 531 U.S. 12 (2000) oo eee ce eeereneseenesepeeesseadeeeeneereenania 24
Cobbler Nevada, LLC v. Gonzales, 17-35041 (9th Cir. 2018) ween 72
Coleman v. Saffle, 869 F.2d 1377, 1385 (10th Cir. 1989) woe eeseee 42
Collins v. Youngblood, 497 U.S. 46, 110 S.Ct. at 2721 (1990) wo. 40
Commil USA, LLC v. Cisco Sys., Inc. 2012-1042 (Fed. Cir. 2013) wow. 95
Commonwealth v. Taft, J. $58007/17 (Sup. Ct. Penn. 2018)... eee 121
Corbitt v. New Jersey, 439 U.S. 212, 225 (1978) oo eeeeseceesneeecesereeeeseeressenee 93
Costello v. U.S., 350 U.S. 359 (1956) oe eee scence ee teeseneeeeseneeeseneeteeseneeaesseneereenes 75
Cross v. U.S., 122 U.S.App. D.C. 283, 285 (1965) wie sccesceceesreressseerssrreeerees 66
Darden v. Wainwright, 477 U.S. 168, 178-79 (1986) ooo eeeseeeeceeseereseneees 142
Davis v. Duplantis, 448 F.2d 921 (Sth Cir. 1971) woe eeeseccsseerseecserenee 77

vi

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 7 of 157

Dennis v. United States, 384 U.S. 855 (1966)
Devine v. New Mexico Dep’t of Corrections, 866 F.2d 339,
Cir. 1989)
Dixon v. Snyder, 266 F.3d 693 (7th Cir. 2001)
Dobbert v. Florida, 432 U.S. 282, 293, 97 S.Ct. 2290,
344 (1977).. vededeneeweaneve seeneeneeee as nrves deavenuewesueneavesdensnuceneutsvensecessecstuscdoseestsoorsecdscngeraseseseneasaes
Dombrowski v. “Bast land, 387 U. “Ss. 82 (1967)
Douglas v. Workman, 560 F.3d 1156 (10th Cir. 2009)
Duren v. Missouri, 439 U.S. 357 (1979)
Edens v. Hannigan, 87 F.3d 1109 (10th Cir.
Edwards v. Balisok, 520 U.S. 641 (1997)
Environ Prods., Inc. v. Furon Co., 215 F.3d 1261, 1266-67 (Fed. Cir.

Escobedo v. Illinois, 378 U.S. 478 (1964)

Floyd v. Meachum, 907 F.2d 347 (2nd Cir. 1990)

Freeman v. Lane, 962 F.2d 1252 (7th Cir. 1991)

Frisbie v. U.S., 157 U.S. 160 (1895)

Gaither v. U.S., 413 F.2d 1061 (D.C. Cir. 1969)

Gerena v. Puerto Rico Legal Services, Inc., 697 F.2d 447, (lst Cir.

 

Gibbons v. Lambert, 358 F.Supp.2d 1048, (D. Utah 2005) wccccccssssssssesssesseseeen 88
Gilson v. Sirmons, 520 F.3d 1196, 10th Cir. 2008) wo csccscssteecsteeenereenseess 41
Grady v. Artuz, 931 F.Supp. 1048 (S.D.N.Y., 1996) wicccceestecesseesnerseeeteeeees 29
Gugliemi v. Fed, Bureau of Prisons, 2013 WL 6844776 (D. Nev, 2013)... 15
Guinan v. U.S., 6 F.3d 468, (7th Cir. 1993) oe ceccccsssreessnsscsesseeecsssecessasecssenaes 33
Hammond v. Brown, 323 F. Supp. 326, (N.D. Ohio, 1971, affirmed as 450
F.2d 480, 6th Cir. 1971) .ccccccccsccssessseseessessesecssesseseessessscessesseessesssessecsesseeesseessesseeseeesaees 63
Harleysville Mutual Insurance Company v. Gray, 1:2011-CV-234 (W.D.N.C.
2012) crercssssccsrccsssccescessnsssecessecssaccssecseeesuseseseeseecsseesseenseessseseessesecsasessuscsaeeeaseceesessasesssessdeasseesasenensesanaeesaneees 4
Harrington v. Richter, 131 S.Ct. 770, 789 (2011) wi eccsesecettceceeceetesseseeeees 114
Heinrich Ex Rel. Heinrich v. Sweet, 62 F.Supp.2d 282, D.Mass. 1999)... 17
Hopkinson v. Shillinger, 645 F.Supp. 374, 420 (D.Wyo0. 1986) wuss 88
Hubsch v. U.S., 256 F.2d 820, 823-24 (5th Cir. 1958) wo ecseseeesteees 38
Hunter v. State of N.M., 916 F.2d 595, 598 (10th Cir. 1990) wo. 30
In re Bittorrent Adult Film Copyright Infringement Cases, 2012 WL
1570765, at *3 (E.D.N.Y. May 1, 2012) cececsccccccccsccccccsssssessesssssessesecssesesssssssssesessesees 71
In Re: Hostetter, (Ore. Sup. Ct SO56471) oe ecccccesenecceetseeeetsneeessssaasonsceeeesseoes 34
Ingenuity 13 LLC v. Doe, Dkt. 48, 2:12-cv-8333-ODW(JCx) (C.D.Cal. 2012)
saaeeuecuscenseesesscecseecusesseessssasensuassesesesesssesesseuensetontensescessessasesucensaetendessesseenseosesuaeaseessesatesdseaeenagessseseenacenneeseers 71
J.E.B. Vv. Alabama, 511 U.S. 127 (1994) veccccccsccsssssssssssssccvsscssesssseseversersavsasevssessesnsavsseasess 80
Johnson v. U.S., 613 A.2d 888 (D.C.C.B. 1992) cecccccsccssssscsssesssssesstsstsstssssstessssiseeseeese 131
Jones v. Georgia, 389 U.S. 24, 25, 88 S.Ct 4, 19 L.Ed.2d 25 (1967) seteeeene 79
~ Jones v. U.S.; 119 ULSSAPpP DIC S237 QTE HTB (T9648 Yee icclescisccsseecsesdesssesssenee 66
Jurado v. Davis, 08-cv-1400-j1ls (S.D.Cal. 2018) oo. cccecceeesnesecensneseeraneeens 143
Kalina v. Fletcher, 522 U.S. 118, 126 (1997) wccccccsssscecsssesssseessscaseneesescsesaaes 75
Kann v. U.S., 323 U.S. 88, 94, 65 S.Ct. 148, 151, 89 L.Ed. 88 (1944)....37
Kann v. U.S., 323 U.S. at 94 (1944) oc ccccsscssescssessesssesssenscsssssesensesssesasersesseeeeseenees 4
Kaupp v. Texas, 538 U.S. 626, 633 (2003) i ceceeseneeseeseeseesssesenerssasecnereenesenenenee 49
Kennedy v. Alvis, 145 N.E.2d 361 (Oh10 C.P. 1957) wi cccsccssecesseeeteeseeteseseeene 67
King v. U.S., 125 U.S.App. D.C. at 330 i esccesseecneecessneecesseseesseueesesseaeeesseesseesanaes 66
Kotteakos v. U.S., 328 U.S. 750, 765 (1946) wi esscecesseceecceeeeserseenesseneesenseates 66
Kusnetsky v. Insurance Co., 313 Mo. 143 (Sup. Ct. of Missouri, 1926)...... 3
Laird v. Air Carrier Engine Serv., 263 F.2d at 952 (5th Cir. 1959)... 77
Lambert v. Midwest City Mem'l Hosp. Auth, 671 F.2d 372 (10th Cir. 1982)
sane eesnecuacesssnacuaesanensscuaseseneatessenesesseateneconensessecesseneeseaucensecoeessenacecaceaeesssesecsesuaesesessscnesesessnesesernennsensersnesens 143
Vii

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 8 of 157

Lawrence v. Armontrout, 900 F.2d 127 (8th Cir.
Le v. Mullin, 311 F.3d 1002 (10th Cir. 2002)
Lego v. Twomey, 404 U.S. 477, 488-89 (1972)
Lennon v. Miller, 66 F.3d 416 (2nd Cir. 1995)
Liteky v. U.S., 510 U.S. 555 (1994)

Little v. U.S., 73 F.2d 861 (10th Cir.

Malibu Media v. Pelizzo,

Mangianello v. City of New York, 07 Civ 3644, (S.D.N.Y. 2008)

Marks v. U.S., 260 F.2d 377, 383 (10th Cir. 1958), cert. denied, 358
U.S. 929, 79 S.Ct. 315, 3 L.Ed.2d 302 (1959)

Marks v. U.S., 430 U.S. 188, 191-192, 97 S.Ct. 990, 992-93, 51 L.Ed.2d
260 (1977)

Massiah v. U.S., 377 U.S. 201 (1964)

Massie v. Commonwealth, 93 Ky. 598, 20 S.W. 704

McGhee v. Pottawattamie County, 547 F.3d 922 (8th Cir. 2008)

MEMdata, LLC v. Intermountain Healthcare, Inc. 2:08-CV-190 (D.Utah

 

Miller v. Florida, 482 U.S. 423, 107 S.Ct. 2446, 2451, 96 L.Ed.2d. 351

 

(1987) oo. .ececccccssssssecceccscsecssccecesecsseececcteeeesessceeccoesacssessescesssssasanasscsssseesscossussseaseseasasensssssssdseseversersnesnsente
Miller v. Meyer, 2:14-cv-101 (S.D.ONLO 2014) cesses eee nteneeeeseeerenseseseeeee
Miller v. Mullin, 354 F.3d 1288 (10th Cir. 2004) wo eesseeseseeereesereees
Miller v. Universal City Studios, 650 F.2d 1365 (5th Cir.

Moldowan v. City of Warren, 578 F.3d 351 (6th Cir. 2009)...
Moore v.. Gibson 195 F.3d 1152, 1172. n.11 (10th Cir. 1999)

Moore v. Valder, 65 F.3d 189 (D.C.C.A. 1995) oo essseeeneeeee

Moreno v. U.S., Civ 14-997-JAP-GBW (D.N.M. 2015) wee seeeeteessreeseeateusecteeren
Morris v. U.S., 564 A.2d 746 (D.C.C.A. 1989) ceeeeceeceeseeereeteseseeeseesststertesesees
Nat’l Hockey League [v. Metropolitan Hockey Club, Inc.], 427 U.S. 643

(1976) ccccccsessesseseccecesseeseseceeseasaesneaseseseneeessesessesaaeasseessesscacsasesssessesacsedsasussseesasecsesesesesasnesenerevensanasscerenen 88
NBC v. Communication Workers of America, 860 F.2d 1022 (11th Cir. 1988)

dessestenccesceescecseecsecsecenseesecoseccesesessessnesceessecesessansecnecassssensecacesserssconeseeessesceseccsssaecesecseesserseenssoeaeesseesenesecaneannes 16
Neder v. U.S., 527 U.S. 1, 25, 119 S.Ct. 1827, 1841, 144 L.Ed.2d 35

(1999) oe ecccssceceneseeeseeceeeseeseetasenenseccecssnerseesessestasseaseseesceeeseneneeseeseeseeeneesuuseesssscsdsesesunanesnrassenserenessnenees 3
Nelson v. U.S., 07-3071 (W.D.MO. 2008) wie eeseesesesaeeceeeecaseesasesseessentensesessscssaaseraes 69
Nichols v. Sullivan, 867 F.2d 1250, 1254 (10th Cir. 1989) wo eee 70
Nix v. Williams, 467 U.S. 431 (1984) eeccsseseesseseesscsnerserererenaeasoseeesessesesssneees 53
North v. U.S., 530 A.2d 1161, 1162-63 (D.C. 1987) woe eeecctseseeeeseeeeeeeees 131
Ouber v. Guarino, 293 F.3d 19 (1st Cir. 2002) oo ceeeceseseeeaeonteeeeeees 114
Panama Ref. Co. v. Ryan, 293 U.S. 388, 421 (1935) wi eenenteereseteecseseenens 19
Parr V. U.S., 363 U.S. at 393 (1960) ni eesesecccsssesseneeesseeseereneerereeeeessseesesesseseseasenes 4
People v. Williams, 239 T11.2d 119 (2010) wo eee teenseneeeenenteeeteetees 19
Pifion-Ayon v. U.S., 12-CV-17-ABI, (D.Wy0. 2013) wncccsecscteeesesseeessneeesseeeees 94
‘Porter v. U.S., 769 A.2d 143 (D.ClCLAL 2007) renee cecceeeteeeeeeeneees 105
Re Confiscation Cases, 20 Wall. 92, 87 U.S. 92, 104, 22 L.Ed. 320

(1873) ececccscsscccsscstsssecssessecssesreenacevasseeseceseceseeseceaeasenaessssnecseessceaceseeedessseedacedesaecenesaeeneeseeeseeeseuseessesdvetenes 10
Ricciuti v. N.Y.C. Transit Authority, 124 F.3d 123, (2nd Cir. 1997)...... 45
Roome v. Jennings, 2 Misc. 257, 21 N.Y.S. 938, (N.Y¥.C.P. 1893) wu. 85
Russéll vi. U.GS., 369 U.S. 749 (1962) cece ececsreecsersesessessesssssseseascssesesecessseserseees 2, 31, 65
Schneckloth v. Bustamante, 412 U.S. 218, 228-29 (1973) oe ee eeeeterees 60
Sherman Ex Rel. Situated v. Yahoo! Inc., 13-cv-41-GPC-WVG (S.D. Cal,

2O15S) ciecccccccssessesseeccesseececsnseeceaevaceesesseeseseseeacesaceaesoeenapensesesececanessesseesesuseseseccussseseseeesesedeesesessseneaesancees 120
Sherman v. U.S., 356 U.S. 369, 78 S.Ct. 819 (1958) we ceeeeesesssereeeeeeeenenee 14
Shultz v. Rice, 809 F.2d 643, 654-55 (10th Cir. 1986) we essesteereees 133

Vill

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 9 of 157

 

Smith v. Aldridge, 17-6149 (1Oth Cir. 2018) wn cssccsscesseeestecseaseesnessteeseneessaes 137
Sorich v. U.S., 555 U.S. 1204, 1205 (Scalia, J., dissenting from denial

OF COLCLOLALL ) oo. ceeeesccsssecneeesscesseseessesersessesesssecessececareesesseaeesaeacnsetencenseeeneneesnssseseesaseseeesateesees 4
Sorrells v. U.S., 287 U.S. 435, 53 S.Ct. 210, (1932) wceecicicccsessesseeresteesseeees 15
Spano v. New York, 360 U.S. 315, 326 (1959) oo ecceeseeessseeeesseeserseeeesteeeesssnee 57
Stans v. Gagliardi, 485 F.2d 1290 (2nd Cir. 1973) wc cccccesessseeneesetteeeneeess 76
State v. Armijo, 38 N.M. 73 (N.M.S.C. 1933) wccccscssecscecssessnsesscesneecsseeessesseresenees 69
State v. Grothmann, 13 N.J. 90, 94-95 (S.C.N.J0. 1953) oo ecccesstssesssteeeeeee 28
State v. Orona, 92 N.M. 450 (N.M.S.C. 1979) wc cccccsscssseseeesseseesssseeesssessessseeerens 32
State v. Roman, 240 Kan. 611, 731 P.2d 1281 (S.C.Kan. 1987) wesc 77
State v. Startup, 39 N.J.L. 423 (S.CiN« To E77) crrercccccccecccccsscsssncccsesnateceneeersetsseeesens 28
Steinkuehler v. Meschner, 176 F.3d 441 (8th Cir. 1999) wiccsssssseseeees 34
Stirone v. U.S., 361 U.S. 212, 217-18 (1960) wo ccs csteeesescssteessensseeeeseress 31
Strickler v. Greene, 527 U.S. at 281-82, (1936) wc eccssceesssseesesteneessrseeeseees 83
Strunk v. U.S., 412 U.S. 434, 93 S.Ct. 2260 (S.Ct. 1973) wo ceseneeseees 99
Sylvester v. U.S., 15-1782 (6th Cir. 2017) oe eesceseeeceteecsecenseneseeseseesseesseesness 98
Theokary v. Shay (In re Theokary, 3rd Cir. 2015) i ecccessseesteeeresseessseeeee 87
Thornburg v. Mullin, 422 F.3d 1113 (10th Cir. 2005) wo ecesesstesseeseners 140
Towns v. Smith, 395 F.3d 251, 258-61 (6th Cir. 2005) wo ecccestsetseeeeeees 129
Tumey V. Oh1d, 273 U.S. 510 (1927) ccccseessececcersesessrsseescssescseseesseesesssesseesssessesenes 68, 70
Turns v. Commonwealth, 6 Met. 224, 233, (1843) .nccccsccccssscsssnescstsssseesessetssseeeeees 65
U.S. ex rel O’Donnell v. Countrywide Home Loans, 822 F.3d 650, 658 (2nd

CLL. 2016) ircrirsecscccseseesnsessesesessssssseseccessceesseeesesesssssseccnessoesessessaeessaecsseecseesaeesesasseessnedersaeeesseeseeess 39
U.S. v. Affleck, 765 F.2d 944, 948 (10th Cir. 1985) i eescestereeeesteeeee 42
U.S. v. Agurs, 427 US 97, 104, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976)... 35
U.S. v. Almaraz, 306 F.3d 1031, 1037 (10th Cir. 2002) woe ccesceneseeeeene 94
U.S. v. Apodaca, 843 F.2d 421, 428 (10th Cir. 1988) oe eceseeeseseereeeene 30
‘U.S. v. Badders, 240 US 391, 36 SCE 367 “(19 TO) ic eceeeensseeeneaee 36
U.S. v. BarajaS, 14-2475-JWL, (D.Kan. 2015) wc cccssscsssecssscssecssseesssscesssecseessress 137
U.S. v. Becerra, 992 F.2d at 963 (9th Cir, 1993) wi cecsseesseessrecsscseseeeeees 18
U.S. v. Bermea (30 F.3d 1539, 1567 (5th Cir. 1994) wo ecesessnesseeeeeees 102
U.S. v. Black, 830 F.3d 1099 (lOtH Cir. 2016) oo eseeesesesersectceseneeteneeseees 109
U.S. v. Blackaby, Motion for Suppression, (E.D.Ky. 2018)... eee ceesseeees 49
U.S. v. Boston, 249 Fed.Appx. 807 (11th Cir. 2007) wo eceeeeereees 43, 44
U.S. v. Brown, 79 F.3d at 1559 (11th Cir. 1996) oe ccecesteeesteseeeecsseeeeenees 5
U.S. v. Bryant, 523 F.3d 349, 362 (D.C. Cir. 2008) wi cesessteceetesesrerenerens 80
U.S. v. Buchanan, 787 F.2d 477 (10th Cir. 1986) wi cccsesssesseestseseneeeseens 116
U.S. v. Cano-Varela, 497 F.3d 1122 (10th Cir. 2007) oo ecescsteeseceeeeseeeneees 69
U.S. v. Carleo, 576 F.2d 846, 851 (10th Cir.), cert denied, 439 U.S.

B50 (1978) eeeeeecesccesesecesectsecnecesssessssecessnecsesscesssnsssssesssecessevasessesessnesssssrssesssessessenssessersessssenesess
U.S. v. Carver, 160 F.3d 1266 (10th Cir. 1998) Lo ccsecsseesteesteecsteeeseeeeees
U.S. v. Casallas, 59 F.3d 1173, 1178 (11th Cir. 1995)

U.S. v. Cash, 733 F.3d 1264 (10th Cir. 2013) i cccccsscsseesteecssneeseesteesseeeees
U.S. v. Chance, 306 F.3d 356, 369 (6th Cir. 2002)

U.S. v. Chee, 514 F.3d 1106 (10th Cir. 2008) .....w..

‘U.S. ve Chiavola, 744 P.2d-1271,-(7th-Cirs 1984)... bee

U.S. v. Clemons, 843 F.2d 741 (3rd Cir. 1988) ccccssscssessesenessseessscesssecssereaes
U.S. v. Cooper, 956 F.2d 960 (10th Cir. 1992) i ccsssscereesstsessseetssesteeeeenes
U.S. v. Corbitt, 996 F.2d 1132, 1135 (ilth Cir. 1993)

U.S. v. Coyle, 63 F.3d 1239 (3rd Cir. 1995) Loi eesseecsecceecesseenscesseenesescensesneeseees
U.S. v. Crandall, 525 F.3d 907, 912 (9th Cir. 2008) wesc escreneeenees 12
U.S. v. Crim, 527 F.2d 289 (10th Cir. 1975) i eeesecstcecseesseeceseesenesteeseesesseseees 38
U.S. v. Cronic, 900 F.2d 1511, 1516 (10th Cir. 1990) Loo eceeereteeeneees 5
U.S. v. Curtis, 506 F.2d 985 (10th Cir. 1974) Lc cceessreecseesteesseessssecsseeseees 9
U.S. V. Davila, 133 S.Ct.2139 (2013) wi eeesecstecssensseesseessesesseseseesseesseeescsseseeseeees 70

ix

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 10 of 157
U.S. v. Daychild, 357 F.3d 1082, 1091 n.10 (9th Cir. 2004) ww, 102
U.S. v. de Francisco-Lopez, 939 F.2d 1405, 1410-11 (10th Cir. 1991).... 128
U.S. V. De La Cruz (S.D.TOX. 2018)  ccerrccccccsssssccccessccsecetsscececeecessceeseeeeteqeseeeeseeeenseneceeeneees 34
U.S. v. De La Torre, 599 F.3d 1198, 1204 (10th Cir. 2010)... 95
U.S. v. Doran, 882 F.2d 1511, (1Oth Cir. 1989) oe esse eeesesesteenecsenenenes 109
U.S. v. Falcon, 766 F.2d 1469, 76 (10th Cir. 1985) oo cseescersceeesteeeees 60
U.S. v. Francis, 170 F.3d 546, 553 (6th Cir. 1999) woe sseesneeseeeseees 144
U.S. v. Frazier, 53 F.3d 1105, (10th Cir. 1995) Woe ececeesseeesteceessseeeess 22
U.S. v. Gabriel, 715 F.2d 1447 (10th Cir. 1983) wee eeesteceseeseecseeeseeess 141
U.S. v. Galbraith, 20-F.3d-1054; 1056°(10th Cire 1994) i eeeeceeees 7
U.S. v. Gardner, 490 F.2d 840 (Sth Cir. 1974) wee eseesereeeecrececeeereesecesesesetes 4
U.S. v. Gault, 141 F.3d 1402-03 (10th Cir. 1998) oe cceessectteesteseseteeneee 719
U.S. v. Gendron, 18 F.3d 955, 961-62 (1St Cir. 1994) Lic scssesssesseeeeeee 17
U.S. v. George, 477 F.2d 508, (7th Cir. 1973) wccscsersseseseeesseeseeeetseeeseeerers 37
U.S. v. Gilmer, 814 F.Supp. 44 (D. Colo, 1992) wiccssscceseeeeessseceetscecessteeeess 21
U.S. Ve Goodwin, 457 U.S. 368 (1982) cceccssssecscesecsseessseeeseestseeseeeseseesseeessaresteesenes 93
U.S. v. Goxcon-Chagal, CR 11-2002 JB, (D.N.M. 2012) wo eceeeesereeseteeeeees 95
U.S. v. Grady, 544 F.2d 598 (2nd Cir. 1976) wc ecesesceerserecerecesterecereeeseseereetes 102
U.S. v. Grisham, 63 F.3d 1074 (11th Cir. 1995) i ccseseseceseseseetseeseetasseeeeees 78
U.S. v. Gurolla, 333 F.3d 944 (9th Cir. 2003) oi eccsesseesseessseesseeceeecseeeeees 18
U.S. v. Haddock, 956 F.2d 1534 (10th Cir. 1992) wi cccsesstesssteeseeessteessteeeees 11
U.S. v. Hanley, 190 F.3d 1017 (9th Cir. 1999) oo eccceeesceessteessreeseeeeseees 130
U.S. v. Hasson, 333 F.3d 1264 (11th Cir. 2003) on eeccenerscetessesesesseeeeeeee 5

U.S. v. Hathaway, 798 F.2d 902, 910 (6th Cir. 1986) Wc cseceteeseeeeeeees 134
U.S. Vv. Henry, 447 U.S. 264, 271 (1980) wn csesessseteccssresessresssserenscsssessssseeens 56
U.S. Vv. Hess, 124 U.S. 483, 487 (1888) oe cccetreccsrecserseescssseesscsesescssesesseees 28
U.S. v. Hicks, 779 F.3d 1163 (10th Cir. 2015) we ccsceeeseeesseeeeteeseseeteeee 97
U.S. v.- Holzer, ..816.-F.2d--304,. 309. (7th..Cix..1987-) cccscicscseercsseere nhsasdesetaeteneesenesenses 3
U.S. v. Hopkins, 744 F.2d 716, 718 (10th Cir. 1984) we cceeeeereeetteeeene 11
U.S. v. Hornung, 848 F.2d 1040, 1046 (10th Cir. 1988) we eenreeeenees 134
U.S. v. Tenco, 92 F.3d 564 (7th Cir. 1996) wees sseeceseseseetensersereeseererters 135
U.S. v. Izydore, 167 F.3d 213, 219 (5th Cir. 1999) woe ceeeceeeeeeceeeeene 72
U.S. v. Jackson, 749 F.Supp.2d 19 (N.D.N.Y. 2010) wo eee eeecceceesessseeeeeees 104
U.S. v. Jackson, 88 F.3d 845 (10th Cir. 1996) wcccssscecseeecesssseeeesseeeeseseeeeess 60
U.S. v. Jenkins, 92 F.3d 430, 438 (6th Cir. 1996) wi eceeeseereteeeneres 109
U.S. v. Johnson, 29 F.3d 940 (Sth Cir. 1994) wo eeessecssecetseevsseeeraresrseeeeees 107
U.S. v. Jones, (U.S. Supreme Court, 1889) oe cssssccessseneessnersesseeeersseeeresseteceeeeees 20
U.S. v. Kendall, 766 F.2d 1426 (10th Cir. 1985) wi ececeeseecesseeeeeeteeeteees 127
U.S. v. Koerber, 281 F. Supp. 3d 1185 (10th Cir. 2017) wwe 96, 105
U.S. v. Kraus, 137 F.3d 447, 452 (7th Cir. 1998) ee cseeeseeecsseeseeeeseeeeeee 69
U.S. v. Lampley, 127 F.3d 1231 (10th Cir. 1997) Lie ceeceeeseseseteeesraeeeneerens 93
U.S. v. Latimer, 511 F.2d 498, 503 (10th Cir. 1975) wo eeseeertreeeeeeeners 139
U.S. v. Lewis, 313 Fed.Appx. 703 (5th Cir. 2009) oo. cccesceessceeeceseneeeesnens 84
U.S. v. Liss, 137 F.2d 995, 1002-03 (2nd Cir. 1943). eeeeeeeneetseeereeeeens 73
U.S. v. Long, 900 F.2d 1270, 1275 (8th Cir. 1990) wo eeceeseeesneceseeeeeeees 102
U.S. v. Lopez,. 437. .F..3d..1059.. (LOCK. Ci... .2006). ee cceececeseecenesennensreesereneenassesaees 51
U.S. v. MacKenzie, 170 F. Supp. 797, 799 (D.Me. 1959) oo eesterrereeee 9,10
U.S. v. Mann, 884 F.2d 532, 536-7 (10th Cir. 1989) woe eeeecseeeeereeeseree 11
U.S. v. Maravilla, 566 Fed. App’x. 704 (10th Cir. 2014) wo eeeeeeeee 62
U.S. v. Marshall, 2011 WL 3924160 (D. Conn. 2011) woe eeeeteeeteesseeeeteeeene 62
U.S. v. Marshall, 935 F.2d 1298,1302 (D.C. Cir. 1991) wo eeeeeeeees 102
U.S. v. Mayorqui-Rivera, 87 F.Supp.3d 1288, 1291 (D. Colo. 2015) www... 116
U.S. V. Maze, 414 U.S. at 402 (1974) i ccscsssesccesessrseeeesenssseceeseesessseaseeseateesseneeeeees 4
U.S. v. McKeighan, 685 F.3d 956, 973 (10th Cir. 2012) wo eeereeees 137

x

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 11 of 157

—ULS.

. . . . . . . e . . . . . . . . .
. . e . . . . . . . a . . .

Saeagreqggcasecaegeagagcgcegcacgcagqgqacq
DNNHHDNHNDUHANAAHHAUHAURAHAAHAHUUAAHAUHRHALNH

=
wh

 

v. Mendoza-Salgado, 964 F.2d 993, 1016 (10th Cir. 1992) wow. 77
v. Miller, 771 F.2d 1219, 1237 (9th Cir. 1985) i cceesecseeeresseeeetes 89
v. Mobile Materials, Inc., 871 F.2d 902 (10th Cir. 1989)... 96
v. Montgomery, 390 F.3d 1013, 1017 (7th Cir. 2004) oo 43, 44
v. Mora, 135 F.3d 1351, 1355 (10th Cir. 1998) wo ccceetessteseeersseeeees 102
v. Nagib, 56 F.3d 798 (7th Cir. 1995) i cececseesseesetssesseeeessseesesseseraeeees 135
V. Nardello, 393 U.S. 286, 294 (1969) oi csccsescsccesceersseecneeensserseesecsoseeenees 84
v. Navarro-Vargas, 408 F.3d 1184, 1213 (9th Cir. 2005) wow. 64
Vv. Nill, 518 F.2d 793 (Sth Cir. 1975) ie cseccecseeccesereeseessetsreessnsceesseesseeees 14
Ve. Nolan, 551 F.2d 271 (1977) weeecieccccsccssseenseecseeseeeseeseseseeesesasesaesseeescaseesecerseaesseeseses 127
v. Oldman, 2:00-CR-222, (D. Utah. 2001) wssececseeeereees seeseeeenetseneteeneeses 37
v. Olivo, 69 F.3d 1057 (10th Cir. 1995) vicccccssssseseees desesseeseeesessenses 133
v. Pelaes, 790 F.2d 254 (2nd Cir. 1986) wccsceerescecsseeseecssseeesstetsenseees 56
v. Pendergraft, 297 F.3d 1198, (11th Cir. 2002) 2 eee eeeeeeeeene 39
v. Perdue, 8 F.3d 1455 (Oth Cir. 1993) ie eeeesssstecsneceteecsesetaecesaeeeees 48
v. Peterman, 841 F.2d 1474, 1477 (10th Cir. 1988) occas 30
v. Price, 655 F.2d 958 (9th Cir. 1981) oe ececesceseecceseeeesseesscescreeenseens 38
v. RantzZ, 862 F.2d 808 (10th Cir. 1988) oi eecesecsctscessrsesnsesseesesseseeeons 45
v. Reece, 86 F.3d 994, 996-97, (10th Cir. 1996) Wo eee 128
v. Restivo, 8 F.3d 274 (Sth Cir. 1993) i ssesceseecssessccesseeesesesesatsnseseraees 31
v. Rigas, 281 F.Supp.2d 660, (S.D.N.Y. 2003) wi ccsseseceessteerenenereese 29
v. Rivera, 900 F.2d 1462, 1471 (10th Cir. 1990, en banc)........... 143
v. Roberts, Memorandum Order, 11-cr-0018, (E.D.Pa 2012) wees 48
v. Rojas-Contreras, 474 U.S. at 235-36 (1985) oo eeeeeseeteeeneereetiees 102
v. Roman, 822 F.2d 261, 263-64 (2nd Cir. 1987) wee eeeeeeeeneeceeeeneeene 102
v. Rufai, 732 F.3d 1175 (1lOth Cir. 2013) occ secsseececnetseeseeceeseacenes 139
v. Rushin, 642 F.3d 1299 (10th Cir. 2011) Loe ceeeesceecreeseseneceesereeenes 102
v. Saleh, 875 F.2d 535,537 (6th Cir. 1989) wo eee ccseeseeeessneeeesens 29
v. Salemme, 91 F.Supp.2d 141, 204, (D. Mass. 2009) wo eeeseeneeene 43
v. Salerno, 937 F.2d 797 (2nd Cir. 1991) icccecessesssesesseessessnecsecseesseense 135
v. Salman, 241 F.Supp.3d 1288 (M.D.Fl., 2017) wc esseeceserereereneeenenes 43
v. Sarno, 456 F.2d 875, (1St CLL. 1972) wiicscccesesreesetsreeeseesseseseaeeeneseeees 36
v. Segal, 649 F.2d 599, 604 (8th Cir. 1981) oo eeeeseeeseeeeeeeeersees 139
v. Sewar, 468 F.2d 236, 237 (9th Cir. 1972) wi ceestcesreeetesetseeeneeens 126
ve. Sharpnack, 355 U.S. 286 (1958) we esssscsssecssesesreressecseasesesessesessesessusossscseeees 19
v. Shinault, 147 F.3d 1273 (10th Cir. 1998) ce eceeeseseeeessessecsaeseneseees 79
v. Smalls, 605 F.3d 765 (10th Cir. 2010) wo ee sessecseeeseceneesceeeesenaeeneees 60
v. Sorensen, 276 Fed.Appx. 758 (10th Cir. 2008) oe eeeeeeseeerseeeeee 2
v. Spottsville, 05-50095 (E.D.Mich. 2006) wo eeeseseecsrecsteeesneessseetssenenaes 49
Vv. Stine, 15-1449 (LOCH Cir. 2016) oc ecsessecsecsseceeesseeseeeseeserseesssteeeeneseaeeags 109
v. Sturdivant, 244 F.3d 71, 75 (2nd Cir. 2001) oe eeeeeeeneceneeneeene 29
v. Taylor, 663 F. Supp.2d 1157, 1163 (D.N.M. 2009) woes ceeeeneeee 78
v. Test, 550 F.2d 577, 591 (LOthK Cir. 1976) Lic ceseeeceeeeeeeeeeeeeenenenes
v. Thomas, 788 F.2d 1250, 1258 (7th Cir. 1986) wie ccceseeeseersenereeneens

v. Tranakos, 911 F.2d 1422 (10th Cir. 1990) woe eescsreereeeeceenens

v. Vasco, 564 F.3d 12 (1St Cir. 2009) oo ceesessseceseseereetsseseeseteseeesenees
v. Wacker, 72 F.3d 1453, 1474 (10th Cir. 1995)...

v. Wang, 898 F. Supp. “758 "(D." Colo, 1995) neeeeeee ne eaceneeenentenees
v. Webb, 480 F.Supp. 750 (E.D.N.Y. 1979) cc ccesseccssseecssseceetscseecssnseesenneeees
v. Webster (778 F.Supp. 2d 237, N.D.N.Y. 2011) we ceseeeeteepeeeenees
v. Weimert, 819 F.3d 351 (7th Cir. 2016) wc cccssscecsssceeesssnseevsetseeeeans

v. Welch, 327 F.3d 1081 (10th CLL. 2003) wi esessecscccsecsscesserseeseaceaeseaeonatees
v. Williams, 429 F.3d 767, 772 (8th Cir. 2005) ww eeceeeceereteeeseeesees
v. Williams, 615 F.3d 657, 669 (6th Cir. 2010) oo eeceseeeseeesectseeeeees

 

xi

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 12 of 157

U.S. v. Winans, 612 F.Supp. 827, (S.D.N.Y. 1985)

U.S. v. Womack, 985 F.2d 395, 397-98 (8th Cir. 1993)
U.S. Wormer, 80 U.S. 25 (1871)

U.S. Young Bros., Inc., 728 F.2d 682, 694 (5th Cir.
U.S. Young, 470 U.S. 1 (1985)

U.S. Young, 528 F.3d 1294, 1296 (lith Cir. 2008)

U.S. Young, 78 F.3d 758, 760 (lst Cir. 1996)

U.S. Younger, 398 F.3d 1179 (9th Cir. 2005)

Wagenmann v. Adams, 829 F.2d 196, 209-11 (lst Cir. 1987)
Warden v. Payton, 544 U.S. 133, 160 (2005)

Washington v. Texas, 388 U.S. 14, 87 S.Ct. 1920 (1967)
Wesley v. Snedeker, 04-CV-17-JB-DJS (D.N.M. 2007)
‘Williams v.

Williams v. U.S., 458 U.S. 279, 284-285 (1982)
Williamson v. Ward, 110 F.3d 1508, 1522 (10th Cir.
Wilson v. Sirmons, 536 F.3d 1267 (10th Cir. 2008)
Withrow v. Williams, 507 U.S. 680, 708-09 (1993, O’Connor dissenting) . 48
Zedner v. U.S., 547 U.S. 489, 503 n.5 (2006)

 

 
 

Case 1:19-cv-00201-JCH-SMV_ Document 3 Filed 03/11/19 Page 13 of 157

UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA civil No. |: I4-cV-0020]| —YH

 

Vv. Criminal No. 1:13-cr-00966-JCH-KK

MATTHEW CHANNON and
BRANDI CHANNON

 

BRANDI CHANNON’S MEMORANDUM OF LAW IN SUPPORT OF MOTION FILED UNDER 28
U.S.C. §2255

Comes now BRANDI CHANNON, and files this her Memorandum of Law in
Support of Motion Filed Under 28 U.S.C. § 2255.

ISSUES AND SUPPORTING ARGUMENT TOGETHER WITH POINTS AND AUTHORITIES OF
LAW

I. Movant's Article I Section 1 Right Against Extracongressional

Legislation, Article I Section 9 Right Against Ex Post Facto

Laws, 6th Amendment Right To Be Informed Of Criminal Charges, 5th

Amendment Right To Due Process, And 6th Amendment Right To

Assistance Of Counsel, Were Violated When Her Counsel Failed To

Challenge The Indictments Against Her For Failure To State A

Claim

The most common shortcoming within legal complaints, even when
they require substantially less explanation and imagination, is a
failure to effectively state” a“claim.’ First; Counsel’ should: have
raised, at the outset, a motion to dismiss under Rule 12(B)(3)(b)(V)
F.R.Crm.P. Second, Counsel should have raised, but did not raise, a
motion to dismiss under Rule 7(C)(1) F.R.Crm.P., the admonition that
indictments must be plain, concise, and definite. Counsel never
attempted to dismiss any indictment under either basis, with the
exception of a narrowly-focused Cleveland claim.

Even taken as true, all three indictments relied on multiple
failures to state a cognizable claim, none of which should have gone
unchallenged from this fundamental standpoint. The battle that Counsel
should have fought was not at trial or over evidence but simply over

the indictments themselves. Counsel never considered seeking dismissal

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 14 of 157

of any count on either Rule’s basis, aside from the Cleveland claim,
making Counsel’s assistance completely inadequate and ineffective. The
resulting prejudice required Movant to unfairly have to defend against
misstatements of the law while limited to the tools of factual argument
at trial.

The insufficiency of the indictment could not have been
challenged on appeal.

[A] defendant may only challenge the validity of his conviction

under §2255. See Bradshaw v. Storey, 86 F.3d 164, 166 (10th Cir.

1996) (Quoted From U.S: v. “Sorensén;~ 276 Fed. Appx. 758 (10th Cir.

2008)).

No Scheme Or Artifice To Defraud Was Alleged

Likewise, both wire fraud (18 USC §1343), as well as conspiracy
to commit wire fraud, no matter how charged (18 USC §1349 or 18 USC §2)

“must allege a scheme to defraud, an intent to defraud, and use of []

wire.” U.S. v. Welch, 327 F.3d 1081 (10th Cir. 2003). By allowing this

 

deficiency to go unanswered during each indictment, Counsel allowed the
prosecution an unassailable advantage, whereby once jeopardy attached,
the Government’s fantastic and incoherent assertions of scheme and
artifice to defraud became legally manifest, and prosecutors could rely
solely on matters the government needed only to have factually proven.
“[TS]ome substantial indication of the nature or character of any
scheme or artifice to defraud, or to obtain money or property by means
of false pretenses, representations or promises is requisite. And it is
not sufficient in this regard to merely plead the statutory language.”
Cf. Russell v. United States, 369 U.S. 749, 82 S. Ct. 1038, 8 L. Ed. 2d

240 (1962); Lowenburg v. United States, 156 F.2d 22 (10th Cir. 1946).

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 15 of 157

B. No Material Pretenses Were Alleged For Account Creations

While the code of 18 USC § 1343 does not mention materiality, the
superseding indictments in this case do. “A scheme to defraud requires
proof of material misrepresentations, or the omission or concealment of
material facts”, Neder v. U.S., 527 U.S. 1, 25, 119 S.Ct. 1827, 1841,
144 L.Ed.2d 35 (1999).

The only pretenses alleged throughout the rambling conspiracy
count were statements of personal identifying information belonging to
the accountholder(s), “using fictitious names, mailing addresses, and
“phone numbers” and “fictitious schools”. °--~

Contrary to the Government’s copy-pasted mention of “materially
false pretenses and representations” (Dkt. 155, at 910), Movant could
not defraud OfficeMax by furnishing a fictitious name, address, and
phone number incident to account creation alone, whether doing so once,
or a million times. Any such pretenses, while admittedly false, are
simply immaterial. “We do agree that the words ‘scheme or artifice to
defraud’ don’t reach everything that might strike a court as unethical
conduct or sharp dealing.” U.S. v. Holzer, 816 F.2d 304, 309 (7th Cir.
1987).

Fictitious information is often a legal and necessary business
practice. In the formation of any business or corporation, state
incorporation forms include a blank for “fictitious name”. Fictitious
data must exist and be submitted to authorities in order to legally
validate this information. “The statute requiring one doing business in
a fictitious name to register it with the Secretary of State was
intended to prevent fraud,” Kusnetsky v. Insurance Co., 313 Mo. 143
(Sup. Ct. of Missouri, 1926, emphasis added). To declare, in blanket

fashion, the submission of information about a fictitious business to

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 16 of 157

be unlawful, is to make the ordinary act of starting a business
unlawful.

“The mail and wire fraud statutes have ‘been invoked to impose
criminal penalties upon a staggeringly broad swath of behavior,’
creating uncertainty in business negotiations and challenges to due
process and federalism.” (U.S. v. Weimert, 819 F.3d 351, 356 (7th Cir.
2016, citing Sorich v. United States, 555 U.S. 1204, 1205 (Scalia, J.,
dissenting from denial of certiorari)).)

In U.S. v. Gardner, 490 F.2d 840 (Sth Cir. 1974), the use of a

fictitious name incident to mail fraud (18 USC §1342) was ruled too

remote to support a conviction, and Congress has not enacted a

corresponding analog law for fictitious names incident to wire fraud.

Moreover, at no point in any indictment was it alleged that this

 

identifying information was ever accessed by Officemax for use in
consideration as to whether or not to complete any transaction. As far
as the indictment was concerned, the information was stored away to no
other purpose related to commerce. It could thus not have been
material. Kann v. U.S., 323 U.S. at 94 (1944); Parr v. U.S., 363 U.S.
at 393 (1960); and U.S. v. Maze, 414 U.S. at 402 (1974), have well
established that not all fictitious information disclosed is material
to a scheme.

This indictment..“fails..to.allege..any..facts. that would.give rise
to a claim that [Officemax] was actually deceived or otherwise relied
upon the Defendant’s misrepresentations.” Harleysville Mutual Insurance

Company v. Gray, 1:2011-CV-234 (W.D.N.C. 2012).

C. No Pretenses, Material Or Otherwise, Were Accurately Alleged For
Other Acts In Furtherance

Even taken as true, for counts 2-5 in the superseding
indictments, Movant and her Co-Defendant made no pretenses at all,
other than they were submitting actual ink cartridges for credit, which

was never in dispute. No identification was sought nor offered during

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 17 of 157

any of the thousands of alleged transactions. The transaction was as
simple as an anonymous low-dollar cash deposit to a store account: no
pretenses can be alleged, and thus, the act of anonymous tendering
cannot be an act of wire fraud.

“A person of ordinary prudence would not rely on all

misrepresentations. Puffery, for example, is not part of a scheme

to defraud because a person of ordinary prudence would not rely
on it; nor would a person of ordinary prudence engaged in an
arm's length purchase rely on the seller's representations
regarding the market value of the property when the market value
can be, and should be, easily verified by consulting other
sources.” U.S. v. Brown, 79 F.3d at 1559 (llth Cir. 1996), from

U.S. v. Hasson, 333 F.3d 1264 (llth Cir. 2003).

Williams v. U.S., 458 U.S. 279, 284-285 (1982) held that the
‘writing of a check’ f{in-a-kiting ‘scheme}does “not “involve the making of
a ‘false statement’” because a check does not “make any representation
as to the state of [the customer’s] bank balance.” While a bag of ink

cartridges accompanied by a printed 9-digit account number is not an

exact analog of a check for purposes of Williams, the check is more

 

authenticating, rather than less, and it still fails to count as a
false representation.

“If no representation is made by passing a bad check, either as
to the state of the maker’s bank balance or otherwise, Williams v.
United States, United States v. Bonnett, nothing is left in the bare
check kite itself which can be a misrepresentation, absent other acts
or communication.” U.S. v. Cronic, 900 F.2d 1511, 1516 (10th Cir.
1990).

Counts 2-5 vaguely implied that to leave a store with less than
one walked in with, placing faith in the store to pay for what one gave
them as agreed in the next 30-120 days, at a price the store set anda
schedule they and they alone controlled, where the store could change
its mind after the fact (and on occasion did), using an account number

the store created for this exact purpose and for no one else, was a

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 18 of 157

pretense. More accurately, the language of counts 2-5 (Ex. 4) did not

_ allege pretense at all, merely identifying characteristics of alleged
uses of wire, especially considering the account information was at the
end of the count, implying the decision to associate it was
Officemax’s. A fatal variance within this claim is that it was never
alleged nor proven at trial that the point-of-sale transmissions even
included the business or teacher names, so the pretenses could not have
existed as alleged.

The 10th Circuit has confronted this exact issue before, in
Cronic, reversing the conviction. “Because the jury instructions
limited the jury’s consideration of the evidence to that [scheme to
‘obtain’ money by means of “false -or’ fraudulent pretenses] portion of the
statute, and because the government failed to prove any false pretense,
representation or promise, [they were] obliged to reverse Cronic’s
conviction.” The jury instructions in this case (Dkt. 298) only contain
the term “defraud” in the recitation of the statute and in an ancillary
definition. The jury instructions were, according to the same
jurisprudence as in Cronic, unconstitutionally deficient, and Counsel

ineffectively waived objection on this basis.

D. The Superseding Indictments Failed To Allege That Defendants

In each retail transaction where Defendants dropped off ink
cartridges and supplied an account number, Defendants themselves
performed no wire transmissions.

Through sloppy use of passive voice, the superseding indictments
claim, “Details of the purchase would then be routed by wire to
MaxPerks Rewards computer servers in Illinois, and the purchase would
be eventually credited to the customer’s MaxPerks account” [Ex. 9, 7].

The indictments never state who or what performs or performed the
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 19 of 157

routing or the crediting. If the Defendants caused wire transmissions,
the indictments do not claim so here. Nor do they claim so elsewhere as
‘to counts 1ss-5ss._

Specifically looking at the table in the superseding indictments,
and contrasting counts 2ss-5ss with 6ss-7ss, the latter counts allege
the phrase “via e-mail” (itself potentially a wire use), but the
earlier counts make no mention about what manner and means was used or
caused to be used. If Officemax did not use carrier pigeons to transmit
data, and instead used a wire means, the indictment never says so.

The elements of the crime of wire fraud are: (1) a scheme to
defraud; and (2) use of interstate wire communications to facilitate

the scheme. U.S. v. Galbraith, 20 F.3d 1054, 1056 (10th Cir. 1994).

Since the superseding indictments’ count 1 also manages to omit

the word “wire”, it along with counts 2-5 are fatally defective and

 

Counsel ineffectively failed to raise this issue with the Court,

whether through the aforementioned Rules or on appeal.

E. What Was Sent, Or Caused To Be Sent, Were Not Alleged To Include
Writings, Signs, Signals, Pictures, Or Sounds

Black’s Law Dictionary defines “writings” as “letters or marks
placed upon paper, parchment, or material substance.” No writings as
thus defined were overtly alleged in these indictments, since no paper
or other hard substance was alleged to have been used at trial. While
one might argue a computer might print on paper a representation of
what it received, the law is concerned with sending, not receiving, and
the indictments were not concerned whatsoever with “writings” except as
to copy-paste the term from the proverbial textbook.

“signs” is less well-defined, though Black’s Law Dictionary
states “signs” pertains merely to signatures. The term could also

involve gestures, as with sign language. No signatures or gestures were

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 20 of 157

alleged in the indictment. Alternatively, it might be redundant with
“pictures”.

“pictures” might include photographs or videotape. Neither was
alleged: to have: been sent’ or caused”to be~sent -in-the indictment.

“sounds” might include a telephone call or audiotape. Neither was
alleged to have been sent or caused to be sent in the indictment.

This leaves the Government with “signals”, which Black’s Law
Dictionary defines as an “electronic, acoustic, or visual means that is
used for transmitting a piece of information”. When the wire fraud
statute was written, all means for quickly transmitting a piece of
information across state lines literally used a physical wire, and this
is where the term “wire fraud” originated. As of the 21% century,

telecommunications across state lines no longer use actual wires, now

exclusively using fiber optic, radio, or microwave carriers, none of

which are electronic, acoustic, or visual means (nor are they, in fact,
wire in nature).

Black’s Law Dictionary defines “wire” as “strip of metal that is
smaller than 3/16‘ inches in diameter”. The indictments never allege
“over wired cable” or “over copper telephone conductors”, and through
the shortcoming, means the Government never addressed its impossible
burden (demonstration of actual wire use) to demonstrate guilt under
the wire fraud statute.

Thus, no signals or alternative means of communication were
alleged to have been sent or caused to be sent in any indictment.

It would be common prosecutorial practice to conjunctively charge
all five methods proscribed by law (writings, signs, signals, pictures,
and sounds) as a catch-all, but the Government fails to state how any
was used, or that any was used, meaning all counts of the superseding

indictments failed to allege acts of wire fraud as required by law.

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 21 of 157

The consequence of charging in the alternative may lead to
rendering the indictment insufficient for uncertainty, as in U.S. v.
MacKenzie, 170 F. Supp. 797, 799 (D.Me. 1959). Expressio unius est
exclusio alterius.

What the ‘scheme and artifice to defraud', or the 'false and

fraudulent pretenses, representations and promises' referred to

in the indictment were, is left to speculation. And by the
curious comminglement of references to the scheme with
allegations of various means utilized to carry it out, the

indictment is confusing as well as vague. U.S. v. Curtis, 506

F.2d 985 (10th Cir. 1974)

The language in the indictment was vague and confusing to the
jury, resulted in a miscarriage of justice, and undermined the jury's
verdict. By failing to object on this ground, Counsel was ineffective,
causing the jury to convict on any of the conjunctive elements without
specifying which one. The Government’s presented evidence, even in the

most favorable light, simply fails to cover any of the elements

(sounds, writings, signals, pictures, and signs).

F. The Superseding Indictments Failed To State A Conspiracy Claim
Due To Use Of Disjunctive And/Or Passive Voice And Failed to
Charge In the Conjunctive

lla. “One or both Defendants signed up...”

gllb. “The name..was used to create...”

f{llc. “..Rewards accounts were registered to...”

{1lld. “One or both Defendants would obtain..One or both Defendants
would access...”

{111. “Defendants themselves redeemed, or sold to other individuals
who redeemed...”

“The passive voice is desirable ‘[w]lhen the agent performing the
action is thought of as too unimportant or too obvious to mention and
is less significant than the object of the action... [or] [w]hen the
agent performing the action is indefinite or unknown” — U.S. v.

Clemons, 843 F.2d 741 (3rd Cir. 1988). This is not an acceptable

standard for an indictment to survive a challenge.

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 22 of 157

While the replacement of the disjunctive with the conjunctive in
an indictment is nearly universally agreed as fraught, jurisprudential
practice remains to always reframe disjunctive allegations in the
conjunctive, lest they be called into question, as stated in the US
Attorney’s Criminal Resource’ Manual, 9227. °227 specifically mentions
U.S. v. MacKenzie, 170 F. Supp. 797, 799 (D.Me. 1959), the precedential
opinion where the indictment was ruled insufficient due to uncertainty:

In Re Confiscation Cases, 20 Wall. 92, 87 U.S. 92, 104, 22 L.Ed.
320 (1873), the Supreme Court thus stated the reason for the rule:

"Tt may be conceded that an indictment or a criminal information
which charges the person accused, in the disjunctive, with being
guilty of one or of another of several offences, would be destitute
of the necessary certainty, and would be wholly insufficient. It
would be so for two reasons. It would not give the accused definite
notice of the offence charged, and thus enable him to defend

himself, and neither a conviction nor an acquittal could be pleaded
in bar to a subsequent prosecution for one of the several offences."

While the cases mentioned referred to disjunctive use of two
criminal charges (assault or battery) or disjunctive use of manner and
means (in his possession or custody, or under his control), there is no
reason “who” should not be every bit as essential as “what” or “how” in
the indictment: “Bonnie or Clyde robbed the bank”, for example. The
consequence of charging in the alternative may lead to rendering the
indictment insufficient for uncertainty, as in MacKenzie.

To take the grammarian out of it, the superseding indictments
fail to allege that misrepresentations in the MaxPerks account signups
were made with Movant’s permission or at her direction.

The indictments likewise fail to allege any overt acts were
Movant’s, nor was there allegation of “knowledge” of a conspiracy.

These fatal flaws were ineffectively waived by Counsel,
prejudicially forcing Movant and Co-Movant to prove a negative: that

nobody committed these acts, rather than just Movants.

10

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 23 of 157

G. Affirmative Defenses Were Applicable But Never Raised By Counsel
1. Good Faith

The unsupported narrative that Officemax is an environmentally-
minded nonprofit that exists to lose money on its ink recycling
program, despite being listed and registered as a profit-seeking
corporation that otherwise sets up its programs to make money, would
never have caused Movant’s conviction if Counsel had enthusiastically
raised, early on, a “good faith” defense; namely, that Officemax made
money on recycled ink cartridges, and Movant believed in good faith
Officemax made money on recycled ink cartridges.

There would be “no error in good faith instruction that defendant
acting upon ‘honest opinion or belief is not chargeable with fraudulent
intent even if his opinion is erroneous or his belief is mistaken or
wrong’ U.S. v. Haddock, 956 F.2d 1534 (10th Cir. 1992). In fact, the
evidence subpoenaed after trial proves Movant’s opinion was not
erroneous, mistaken, or wrong (Ex. 11, under “Private Label Ink”).
Counsel never sought the instruction, whether through oral argument or
submitted jury instructions, though Mr. Robert ineffectively laid it on
at closing arguments, where it could not produce the intended effect.

“In this circuit, we have held that general instructions on
willfulness and intent are insufficient to fully and clearly convey a
defendant’s good faith defense to the jury.” U.S. v. Mann, 884 F.2d
532, 536-7 (10th Cir. 1989); U.S. v. Hopkins, 744 F.2d 716, 718 (10th
Cir. 1984). 9 eee en nit ence

The indictment fails to state a claim because good faith is
mutually exclusive with a scheme or artifice to defraud, which is an
essential element for wire fraud. “With respect to [] wire fraud

counts[], good faith would be a complete defense: the burden is on the

11

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 24 of 157

government to show lack of good faith beyond a reasonable doubt.” U.S.
v. Winans, 612 F.Supp. 827, (S.D.N.Y. 1985).

Further, Counsel should have argued Movant was engaging in
“legitimate services rendered”, whether through jury instruction or

other methods of advocacy beyond summation, and ineffectively did not.

District courts should “take a realistic, economic approach to

determine what losses the defendant truly caused or intended to cause,
rather than. the use of some approach which does not reflect the
monetary loss.” U.S. v. Crandall, 525 F.3d 907, 912 (9th Cir. 2008).

In fact, good faith is not mutually exclusive with non-material
deception. “[D]Jeception about negotiating positions—about reserve
prices and other terms and their relative importance—should not be
considered material for purposes of mail and wire fraud statutes.” U.S.
v. Weimert, 819 F.3d 351, 358 (7th Cir. 2016).

Counsel’s failures to raise the matter before or during trial and

 

on. appeal were. ineffective..and.highly..prejudicial,.since Movant was
convicted and remanded to house arrest, probation, restitution, and

forfeiture as a direct result.

2. Express Consent

It is undisputed Officemax expressly authorized Movant to adjust
receipts from purchases she did not make. In the affidavit for search
warrant [Ex. 13, pg. 10], the Officemax receipt adjustment page
explicitly authorizes Movant to adjust a purchase she did not make by
stating, “Enter a receipt to receive credit for a purchase made ina
' store without your MaxPerks ID Card.” In this instance, “your” captures
the root of the meaning of the web page. Since anyone’s card (except
the purchaser’s) can be used, the indictment’s “to which he was not

entitled” language is, and always has been, unsupported and conclusory.

12

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 25 of 157

This likewise shows that the adjustment page’s language is vague and
modifies the terms and conditions the Government relied upon as
evidence of intent and knowledge (Ex. 96).

No one can defraud another if the other is overtly and explicitly
aware of the nature of the transaction they are engaging in, especially
while soliciting it, and it does not get much more clear and explicit
than express written text, which Officemax prompted before each and
every one of its tens of thousands of receipt adjustments.

“If he chose, under these circumstances, to fling up his

contract, he must be content to suffer any incidental damage

which he may have incurred in making preparations for its
performance. It was a damage voluntarily sustained, and the

maxim, volenti non fit injuria, applies to the case.” U.S. v.
Wormer, 80 U.S. 25 (1871).

 

Counsel was ineffective for failure to raise Express Consent as a jury
instruction, affirmative defense, through a defense witness at trial,
and/or on appeal. The failure was highly prejudicial, since Movant was
convicted and remanded to house arrest, probation, restitution, and

Forfeiture AS @ ALLSCE LES ULE yr ee ew mnnnnnner es smnnenee tects Flim ian ene wie

3. Novation

It was implicitly assumed that Movant defrauded Officemax by
taking credit for purchases Movant did not make, but the fact is that a
novation took place involving Officemax as the obligor, the original
purchaser as the original obligee, and Movant as the new obligee.
OfficeMax owed the obligee the ability to gain reward credit, the
original obligee waived this ability by opting not to use a rewards
card or sign up for one, and most importantly, as in the express
~ consent defense, Officemax specifically wrote to Movant, “enter a
receipt..for a purchase made..without your MaxPerks ID card”, thus

authorizing the novation.

13

 
 

Case 1:19-cv-00201-JCH-SMV ~~ Document 3Filed'03/11/19 Page 26 of 157

“(NjJovation, which extinguishes the old debt, may be implied from
the facts and circumstances attending the transaction and the parties’
subsequent conduct..0n the other hand, [the] law requires an express
agreement that the giving of a promissory note or negotiable instrument
shall operate as payment before it can have that effect.” U.S. v. Nill,
518 F.2d 793 (5th Cir. 1975). Counsel was ineffective for failure to
raise novation as a jury instruction, affirmative defense, at trial,
and/or on appeal. The°failure was highly prejudicial, since Movant was
convicted and remanded to house arrest, probation, restitution, and

forfeiture as a direct result.

4. Entrapment

Judge Learned Hand’s famous opinion in Sherman v. U.S., 356 U.S.
369, 78 S.Ct. 819 (1958) laid out a two-prong test for entrapment,
since shortened to inducement and predisposition.

To establish a predisposition, or the lack thereof, in this
highly complex case, is actually straightforward: would Movant have
continued turning in ink cartridges if the inducements (dogged
advertising, in addition to received items of value) were taken away?
Given that acquiring ink cartridges to tender and nationwide travel
were direct expenses Movant could only recoup through the proceeds of
the inducements, the state of Movant’s mind need not be supposed: the
state of her pocketbook, emptied by expenses related to the enterprise
but not refilled by any proceeds dependent on inducements, would
dictate the answer to be “no” very quickly, if the slightest change to
tighten store policies had been enacted.

The legal question then falls to whether OfficeMax and Steven

Gardner could be considered agents of law enforcement for the purposes

14

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 27 of 157

of inducement of entrapment. Instances where Fifth Amendment rights are

coopted by corporations are not unknown:

“CCA's authority to incarcerate prisoners stems from its
agreement with the BOP, a federal agency..Accordingly, although
CCA is a private entity, it is considered a federal actor rather
than a state actor for purposes of this case.” Gugliemi v. Fed.
Bureau of Prisons, 2013 WL 6844776 (D. Nev. 2013).

“[PRLS] is a federal government actor for purposes of the due
process clause of the fifth amendment.” Gerena v. Puerto Rico
Legal Services, Inc., 697 F.2d 447, (lst Cir. 1983).

These instances, where the constable rents out his badge to the

victim, and the victim and the constable become indistinctly the same
party, are also prejudicial and reversible breaches of fairness of

proceedings:

 

The first duties of the officers of the law are to prevent, not
to punish crime. It is not their duty to incite to and create
crime for the sole purpose of prosecuting and punishing it. Here
the evidence strongly tends to prove, if it does not conclusively
do so, that their first and chief endeavor was to cause, to
create, crime in order to punish it, and it is unconscionable,
contrary to public policy, and to the established law of the land
to punish a man for the commission of an offense of the like of
which he had never been guilty, either in thought or in deed, and
evidently never would have been guilty of if the officers of the
law had not inspired, incited, persuaded, and lured him to
attempt to commit it. Sorrells v. U.S., 287 U.S. 435, 53 S.Ct.
210, (1932)... besacn pepe oben inact Sate eo . coe

A publicly traded corporation and its employee would at first
glance seem unlikely agents of law enforcement. If Officemax was a mere
fraud victim, a reasonable degree of corporate investigation and
cooperation with law enforcement would be insufficient to establish
agency. Even the act of paid corporate employee testimony, while under
the reimbursement of the U.S. Government, is not sufficient to
establish agency.

[W]e address the question as to whether “the State had so far

insinuated itself into a position of interdependence with the

[private party] that it was a joint participant in the

enterprise.” Jackson, 419 U.S. at 357-58, 95 S.ct. at 456-57. To

charge a private party with state action under this standard, the
governmental body and private body must be intertwined in a

15

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 28 of 157

“symbiotic relationship.” Id. At 357, 95 S.Ct. at 456-57.
Recently the Supreme Court has suggested that the symbiotic
relationship must involve the alleged constitutional violation.

San Francisco, U.S. at ___sn.29, 107 S.Ct. at 2986 n. 29. 19

[From NBC v. Communication Workers of America, 860 F.2d 1022,

llth Cir. 1988].

In Wagenmann v. Adams, 829 F.2d 196, 209-11 (lst Cir. 1987), the
Court affirmed the finding that a private citizen was a state actor
because of evidence that he exerted influence over a police
investigation. To claim Officemax and Steven Gardner merely “exerted
influence” would be understatement. “[W]jhat happened here involved more
an egregious trespass into constitutionally well-marked terrain than an
accidental inching across some vaguely defined legal border.”
Wagenmann, at 209.

With reckless abandon, the agency threshold was crossed, through
the conduct of the FBI agents and assistant US attorneys in this case,
who are duty-bound to maintain a separation between any victim and the
powers of law enforcement. The agents and prosecutors arbitrarily and
capriciously entered into a conspiracy. to informally deputize Gardner
as evidenced through the following acts:

* By advising, coordinating, and planning search and seizure of
Movant’s residence with Gardner;

® By divulging Movant’s privileged information to Gardner
(including bank statements, checking account routing and transaction
numbers, privileged attorney work product regarding Co-Movant’s
bankruptcy, cable bills, and Co-Movant’s college report cards and SAT
scores);

¢ By giving Gardner Movant's personal property seized;

* By treating Gardner as a fellow law enforcement officer,

including covering for him when he violated the law;

16

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 29 of 157

¢ By teaming with Gardner to iteratively fabricate evidence for
which he had no direct custodial access,

e and otherwise befouling the bright line between law enforcer
and alleged victim.

The aforementioned acts evidence a symbiotic relationship between
Officemax and the Government. Officemax provided the testimony and the
evidence, and the Government provided the authority, the immunity from
prosecution for the witness, the financial backing, and the ability to
charge Movant criminally as the target. Officemax would then get to
claim restitution,~and~the--Government--would- get~to- claim forfeiture.

Essentially, the analysis {for showing the existence of an

agreement or conspiracy between a government actor and a private

party] is whether, due to a sufficient nexus between the private

[party] and the United States, “the challenged action of the

regulated entity .. may be fairly treated as that of the [United

States] itself.” Blum v. Yaretsky, 457 U.S. 991, 1004, 102 S.Ct

2777, 73 L.Ed.2d 534 (1982). (From Heinrich Ex Rel. Heinrich v.

Sweet, 62 F.Supp.2d 282, D.Mass. 1999).

To establish the inducement portion of an entrapment, once the
agency of law enforcement can be taken as a given, is easily shown.

To demonstrate inducement, a defendant must show not only that

the government provided the defendant with the opportunity to

commit the crime, but also the existence of a “plus” factor that

raises concerns of “government overreaching.” U.S. v. Gendron, 18

F.3d 955, 961-62 (ist Cir. 1994). Examples of overreaching

include “intimidation, threats, dogged insistence,” U.S. v.

Young, 78 F.3d 758, 760 (lst Cir. 1996). [quoted in U.S. v.

Vasco, 564 F.3d 12 (lst Cir. 2009, cites adjusted for

consistency).

This case is exemplary of dogged insistence: an entire corporate
enterprise, with tens of thousands of employees, devoted to inducement,
through thousands of mailings, e-mails, and friendly cashiers who would
recognize Movant by sight, continue to engage in commerce with her, and

encourage (and in some instances look forward to) her return visits.

Counsel shrugged off Gardner being “in bed with” the prosecution,

any and all entrapment claims (including sentencing entrapment, wherein

17

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 30 of 157

Gardner continued to induce Movant by leaving accounts open in order to

meet the FBI’s $100,000 threshoid for investigation), and thus
ineffectively waived argument, jury instructions, objections and appeal
on these bases.

“Only ‘slight [entrapment] evidence’ entitles a defendant to
present his defense to the jury.” U.S. v. Becerra, 992 F.2d at 963 (9th
Cir, 1993, quoted by U.S. v. Gurolla, 333 F.3d 944 (9th Cir. 2003),
cite fixed).

The prejudice suffered is multifaceted. Movant’s Fourth Amendment
Right to be secure against unreasonable search was violated through
-Gardner’s access: and: possession of: the fruits-of-that search. This was
not an example of “is this your stolen property?” Movant’s bank
statements inarguably did not belong to Officemax, nor did materials

with the Staples logo, and yet Officemax gained possession of them

 

nonetheless. Movant’s Fifth Amendment Right not to be deprived of
liberty or property, without due process of law, was violated through
the joint and FBI-backed inducement acts supporting entrapment.
Counsel's failure was highly prejudicial, since Movant was convicted
and remanded to house arrest, probation, restitution, and forfeiture as

a direct result.

H. The Maxperks Rewards Rules Were Not Binding Law
This is apparently an issue of first impression for Federal
Courts, because while a few have fallen victim to confusion as to whose
authority it is to write laws they are sworn by oath to interpret,
Movant could locate no other decisions that imbued legislative
authority in a corporation beyond any branch of Government.
Article I, Section 1, of the U.S. Constitution states, “All

legislative Powers herein granted shall be vested in a Congress of the

18

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 31 of 157

United States, which shall consist of a Senate and a House of

..Representatives.”. Section. 8.imbues..Congress..alone.with the. “Power...To

make all Laws which shall be necessary and proper for carrying into
Execution the foregoing Powers”.

“Congress manifestly is not permitted to abdicate or to transfer
to others the essential legislative functions with which it is thus
vested.” Panama Ref. Co. v. Ryan, 293 U.S. 388, 421 (1935). “The power
to make laws under which men are punished for crimes calls for
[serious] deliberation...” U.S. v. Sharpnack, 355 U.S. 286 (1958).

Yet, Counsel and the Court never questioned that Officemax, Inc.

could promulgate its own set of rules with the same force and weight as

Congress's. For Movant to be guilty of violating Officemax MaxPerks

Terms and Conditions by “violating the rules” was erroneously held by
all to be sufficient grounds for convictions under these indictments.

In People v. Williams, 239 I11.2d 119 (2010), the Supreme Court
of Illinois affirmed a lower court’s ruling that the defendant’s
violation of “rules and regulations” failed to count as criminal
official misconduct, because a police department’s “rules and
regulations” were not “law” as enacted by a lawmaking body. “[E]ven if
the rules and regulations had been codified by the Village as
ordinances, they are not “laws” because only the legislature can
promulgate a law.” Id. The defendant in Williams was not being charged
with violating the rules and regulations, but with official misconduct;
just as in this case, Movant was not charged with violating the
MaxPerks rules, but with wire fraud, though the rules and regulations
were in both cases critical to the flawed indictments anyway. In short,
the Government’s indictments incorporated the Maxperks Terms and

Conditions by reference and used them as de facto elements of the

crimes charged.

Gg

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 32 of 157

Reversible error was committed when the Court granted excessive
deference to Officemax, Inc., vesting it with the powers reserved to
' Congress to write laws.” As the record shows without exception,
particularly at sentencing, the Hon. Judge Herrera revealed no
separation between her values for, or cognizance of, the relative
importance and necessary remedies for violations of Congress’s laws
versus violations of Officemax’s contracts of adhesion. “It involves
all the mischiefs which usually attend the exercise of usurped powers,

super-added to those which always accompany private legislation —

 

erroneous conclusions arising from haste and neglect, and the injustice
of caprice, favor or corruption.” U.S. v. Jones, (U.S. Supreme Court,
1889).
Counsel was ineffective for failing to raise this perspective
throughout the entirety of the trial, failing to seek dismissal, and
failing to appeal on this basis as well.

Prejudice is easily demonstrated: The usurped language (“they
were not entitled”) within each indictment produces an incoherent
failure to state a claim, relying on words like “redeemed”,
“presented”, and “claimed”, and never “defrauded”, “cheated”, “stole”,
“tricked”, or “deceived” except during rote mention of the statute.
With these deficiencies, no trial result therefrom could be reliably
predicted, and no reasonable jurist would have allowed the result.

I. The Indictments Did Not Allege The Actual Maxperks Rewards Rules

Were Violated

1. “One account per person”

The conclusory narrative, unquestioned by Counsel, that MaxPerks
Rewards rules “limited each customer to one MaxPerks account” and that
by creating multiple accounts, Movant violated OfficeMax’s rules, which

the Court found enforceable as laws, misapprehends the actual text of

20

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 33 of 157

the rules, which actually stated “one account per person at any given
time” (Ex. 96, at 1, “How to Enroll”; Ex. 96, at 3, “How to Enroll”,
emphasis added).

The surrounding passages in the rules indicate the context of the
“one account” phrase was in explaining the technical limitations of the
point-of-sale systems in the rewards program (under “How to Enroll”,
not “Eligibility”), and not in admonishing members that possession of
multiple accounts would render themselves criminally liable. At no
point did the indictment allege that Movant used more than one account
per person at any given time.

Counsel was ineffective by adopting the Government’s mistaken
notion that the phrase could be truncated even if doing so meant its
meaning was substantially..altered... “The .government..obviously. disagrees,
in several instances by taking findings out of context and twisting
them.” U.S. v. Gilmer, 814 F.Supp. 44 (D. Colo, 1992).

Finally, the Government’s “one account per person”
oversimplification was an attempt by Officemax to legislate a new
section under 18 USC 1343, which despite this Court’s eagerness to
empower the unelected and unanswerable private corporation with the
powers of Congress, was an unconstitutional act.

With the marketing webpage in Ex. 46 in direct conflict with the
“official terms and conditions” in Ex. 96 as canonized by the Court,
Counsel failed to seek an explanation as to how the Government can not
only enforce corporate terms and conditions as law, but also pick and
choose which terms and conditions apply and which can be ignored,
further insulting Movant’s Sixth Amendment Right to be informed of the

nature and cause of the accusations against her.

21

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 34 of 157

2. “For teachers only”

Another conclusory portion Counsel ineffectively argued against
was that the “MaxPerks for Teachers” was a legally-enforceable
‘limitation that barred~all -nonteachers,: or-individuals who-did not meet
Officemax’s standards for teachers, from membership or participation.
According to Officemax’s star witness Steven Gardner at trial,
Officemax did no vetting of teachers, but the Government desperately
claimed otherwise, with Counsel failing to object whenever they did.

Officemax claimed to require all memberships to be “MaxPerks for
Teachers” with the only other option being “MaxPerks for Business”, and

yet many members who enrolled under the latter program did not work

for, own, or operate businesses. The difference in titles and rules

 

made the choice of program one a customer was legally able to decide
- for herself (and in some cases, a confusing one, given that some
customers are both businesspeople and teachers, and some neither). The
MaxPerks Terms & Conditions never defined who a teacher was and was
not. Further, Counsel ineffectively missed bringing up the point that
Co-Movant would not have been unjustified to consider himself a teacher
after having taught at UNM, New Mexico Tech, and Georgia Tech.
Awareness of Co-Movant’s donation of office supplies to APS
schools, prior to any sign of trouble, would have engendered
substantial doubt in the jury, and in addition, its impact on the
Judge's palpable displeasure with Defendant's conduct would have also
been enough to tilt the scales in Movant’s favor during trial and
sentencing. “Thus, at no time during the commission of the offense did
Defendant appeal to the generosity and charitable or trusting impulses
of his victim by falsely declaring that he had authority to act on
behalf of an educational organization.” U.S. v. Frazier, 53 F.3d 1105,

(10th Cir. 1995).

22

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 35 of 157

Prosecutors and prosecution witnesses violated Movant’s Sixth
Amendment Right to notice of charges by claiming Movant and Co-Movant
were not teachers (absent any corresponding claims in the indictments),
and Counsel was ineffective for failing to call irrelevant or
contradict the Government’s’claims: of Movant’s “false[] claim to be a
teacher” (Ex. 50, Tr. at 1645). Counsel failed to effectively argue the
notion that claiming oneself is a teacher is not a material claim
toward fraud, and instead Counsel joined the Government on the notion
during voir dire, doing the Government’s job for them by advancing that
Movant and Co-Movant were both not teachers and that representing
oneself as a teacher (when one was not) could be considered by some to

be a material basis for fraud (Ex. 55, Tr. At 219).

 

J. The Government Superseded a Defective Indictment To Avoid

Dismissal. But. Argued. Its. Case. Based..on .The. Defective. Indictment

No reasonable jury would convict a woman of shoplifting if there
were no eyewitness account, no video evidence, and no evidence of her
possession or disposal of the exact item allegedly shoplifted. In this
case, the jury was similarly unreasonable, convicting Movant of the
equivalent of shoplifting, leaving a store with merchandise she had no
right to, without video of merchandise leaving the store, without
eyewitness testimony of the merchandise leaving the store, and without
evidence that the merchandise in Movant’s residence or tied to Co-
Movants eBay accounts originated with Officemax. Counsel could have
used this distinction alone to make a strong Rule 29 case, but
ineffectively failed to.

The use of presumptions and inferences to prove an element of the

crime is indeed treacherous, for it allows men to go to jail

without any evidence on one essential ingredient of the offense.

It thus implicates the integrity of the judicial system. Barnes
v. U.S., 412 U.S. 837, 850 (1973, J. DOUGLAS, dissenting).

23

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 36 of 157

1. The Government Could Not Beat Cleveland And Still Have A
Case, So It Pretended It Had

The Cleveland claim that formed the basis of Counsel’s Motion to
Dismiss originated with Cleveland v. U.S., 531 U.S. 12 (2000), where
the Supreme Court held that it was not enough that the defendant gained
“ gomething of value: thé victim had to-lose™something of value, and in
Cleveland's case, it was a Louisiana video poker license, which has no
value in the hands of the state.

MaxPerks rewards were argued by Counsel to be similar in nature.
Despite some specious argument by analogy by AUSA Messec, (Ex. 37,
7/7/15 Hrg. at 5-6), the Court held a hearing and declined to rule on
whether rewards were property in the hands of Officemax, though only
because the second superseding indictment allowed the Court to confuse
the motion to dismiss the first superseding indictment and the changes
in the second one: “since the [objective] was to obtain merchandise—
‘undisputedly uproperty”—Cleveland does not support Defendants’ motion”
(Ex. 37, 7/7/15 Hrg. at 6).

While the Court’s conclusion would have been properly reached if
Counsel had objected to the second superseding indictment on these
grounds, or the Court found the original argument mooted by the second
superseding indictment, the Court showed itself susceptible to the
Government’s groundwork of conflation between the two indictments that
allowed it to argue its case from both, using whichever indictment
better suited its purposes at the time.

After the Government superseded the indictment a second time, in
direct response to Movant's motions to dismiss, the Government argued
the rewards were “steps” in the plot to receiving merchandise (Ex. 37,

7/7/15 Hrg. at 5-6).

24
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 37 of 157

While the Government could have amended the indictment to include
“OfficeMax Merchandise and Prepaid Gift Cards” or simply “Officemax-
issued Prepaid Gift Cards”, and been well within in its rights to do
so, the Government chose not to, leaving Movant’s rewards out of
contention, since the evidence pointed to gift card after gift card,
not office supplies.

With the Court’s dismissal of the right motion (Dkt. 177) against
the wrong indictment (Dkt. 197), Counsel could have objected, or sought
clarification, but did not. A hybrid of two indictments thus followed
Movant through trial, prejudicing Movant’s right to be informed of the
charges against her, and allowing the Government to convict her on an

indictment they pretended to supersede.

2. Prepaid Gift Cards Are Not Merchandise

Merchandise can include numerous commodity items and goods, but
merchandise does not include cash or negotiable financial instruments,
‘the latter of which is precisely the nature of a prepaid gift card.

Caselaw on what is and is not merchandise is sparse. In U.S. v.
Wang, 898 F. Supp. 758 (D. Colo, 1995), a stolen computer program was
ruled as property but not as merchandise:

Although a computer program does not constitute “goods, wares,

merchandise, securities or money” for purposes of the National

Stolen Property Act, 18 USC §2314, a computer program is

intangible intellectual property. Id. at 760.

Because AUSA Messec characterized the object of the first
superseding indictment rewards as “prepaid debit cards and other
merchandise” (Ex. 57, Dkt. 179, at 1-2), the Government acknowledged

that the prepaid cards did not belong under the same umbrella as simply

“merchandise”.

25

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 38 of 157

The second superseding indictment was fatally flawed because it
did not specify in the conjunctive “merchandise and gift cards”. It
merely specified “merchandise”, and merchandise totaling $105,191 was
never demonstrated at trial.

Movant’s and Co-Movant’s Sixth Amendment Right to be informed of

the nature and cause of the accusation against them were violated when

the Government backtracked to its first superseding indictment and the

Court found Co-Movant guilty in addition to merchandise “of money, []
whatever the case may be”, and Movant’s Sixth Amendment right to
assistance of counsel was violated when Counsel ignored the
Government’s implicit substitution of indictments. The resulting
prejudice was a guilty verdict (from jury instructions corresponding to
an indictment that did not match with the Government's case’s

indictment) and a harsher sentence.

K. Multiple Opportunities For Adequate Assistance Of Counsel Were
Overlooked Or Frustrated, And A Simple One-Page Motion By Defense
Counsel Could Have Obviated Not Only The Rest Of These Counts But
The Multiple Years Of Litigation In" This Case”

Counsel’s late filing of the Motion for a Bill of Particulars,
which was filed without seeking leave, played a significant part in its
denial, with the Judge noting the above. Given the numerous
shortcomings in the indictment, the unjustifiably late Motion
prejudiced Movant by calling into question, too late, the
predictability of the trial to follow.

Further, the motion itself was inadequate. While it recognized
shortcomings in the indictment, complaining of vagueness, it was
written. as if..the counts..were.valid.but should have been described with
more detail. While this point (the counts were vague) was valid, the

Court rightfully recognized it as unimportant, and it would be

disingenuous to argue that prejudice resulted from the ruling on the

26

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 39 of 157

motion as presented, since it was not only what the indictment did not
include that was prejudicial, but what it did include, which Counsel
ineffectively waived any objection to.

"The problem..is not that the pleading fails for lack of
specificity with respect to the particular documents," but that the
“pleading fails for lack of an allegation of the nature of the fraud
alleged." Cooper v. Broadspire Services, 2005-WL-1712390, (E.D.Pa
2005.) cep aciencamatal weeueee wee decce cneinee tenyeie ene in Se tenes
The superseding indictments did not allege any conscious thought
by Movant, let alone any basis for a scheme. “Although the government
is not required to prove actual injury [to an intended victim of
fraud,] it must, at a minimum, prove that defendants contemplated some
actual harm or injury to their victims.” U.S. v. Starr, 816 F.2d 94,
(2nd Cir. 1987).

Aside from some further glancing attempts during the Cleveland
hearings, on which Counsel ended up losing the argument, Counsel
ignored these fundamental flaws. Counsel’s continual failure to provide
assistance through multiple defective indictments and to raise the
defects on appeal was thus ineffective. “[Ajn indictment’s failure to
State an offense is a defect that may be raised at anytime, including
on appeal.” U.S. v. Haddock, 956 F.2d 1534, (10th Cir. 1992, quoting
U.S. v. Freeman, 813 F.2d 303, 304, 10th Cir. 1987).

Counsel’s successful attempt to strike surplusage prejudiced
Movant, as the Judge’s stripped-down version would have been extremely
vulnerable to objections regarding failure to state a claim under Rule
7(c)(1), yet Counsel ineffectively waived the objections. According the
‘Dept. of Justice Criminal Resource’ Manual;~-CRM 971:---

According [to Rule 7(c)(1)], a mail fraud or wire fraud

indictment should contain a reasonably detailed description of

the particular scheme the defendant is charged with devising to
ensure that the defendant has sufficient notice of the nature of

27

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 40 of 157

the offense. See Yefsky, 994 F.2d at 893 ("The indictment may
incorporate the words of the statute to set forth the offense,
but the statutory language '"must be accompanied with such a
statement of the facts and circumstances as will inform the
accused of the specific offense, coming under the general
description, with which he is charged."'") (quoting Hamling, 418
U.S. at 117-18 (quoting U.S. v. Hess, 124 U.S. 483, 487 (1888)))

The Judge’s fatally deficient and streamlined indictment [Ex. 4],
now less than 2 pages long, did not describe anything at all. It
contained literally nothing except recitations of statute and cryptic
one-line counts (i.e. “Transmission from OfficeMax retail store to
MaxPerks Rewards database”) that did not specify what the overt act was
or how it involved a wire, which became unconstitutionally vague and
oversimplified jury instructions (Dkt. 298, 3-4), railroading Movant
and violating her Sixth Amendment rights.

An indictment is amendable in form but not in substance. The
substantive process is exclusively the grand jury’s under the
constitutional limitation cited supra. And an amendment in matter
of form is not permissible if thereby the accused will suffer
prejudice to his substantial rights. By the early common law an
indictment was not amendable. And this is still the federal law
with some modifications.

It is fundamental in the constitutional limitation than an
indictment is not amendable by the court to charge an offense not
found by the grand jury, either by a substitution of offenses or
to. supply..substantive. omissions...State..v...Grothmann, 13.N.J. 90,
94-95 (S.C.N.J. 1953), quoting State v. Startup, 39 N.J.L. 423
(S.C.N.J. 1877)).

For all of the ineffective assistance received, severe prejudice
to Movant resulted, since the defective indictments prevented Movant
from raising a defense at trial, making the proceeding fundamentally
unfair. The 10th Circuit said it best in Curtis:

In sum, the indictment here, after all has been said and done,
pleads little more than the statutory language without any fair
indication of the nature or character of the scheme or artifice
relied upon, or the false pretenses, misrepresentations or
promises forming a part of it. To the contrary, the surplusage
set out in connection with allegations of mailing, and the
masking of acts, documents or conduct innocuous in themselves by
appellations of 'falsity' did more to confuse than to clarify.
The trial court's instructions, however accurate, could not have
resuscitated these fatally defective charges, but the difficulty

28

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 41 of 157

was not ameliorated if, indeed, it was not compounded by their
generality.

The Superseding Indictments Failed To State Which Statute Was
Charged Under Which Count

1. When It Came To Indictments, The Court Wavered

Movant’s Sixth Amendment right to be informed of the charges
against her was violated when the charges themselves were duplicitous:

not explicitly stated under a single statute, but under multiple

statutes, leaving the Court, the grand juries, the petit jury, and the

Judge to pick~and-choose which crime (18 USC §2, 1343, or 1349) fit the
narrative better on any given day. In particular, the confusion of the
petit jury matters most.

The vice of duplicity is that a jury may convict a defendant

without unanimously agreeing on the defendant's guilt of the same
offense. U.S. v. Saleh, 875 F.2d 535,537 (6th Cir. 1989)

 

An indictment is impermissibly duplicitous where: 1) it combines
two or more distinct crimes into one count in contravention of
Fed.R.Crim.P. 8(a)‘’s requirement that there be ‘a separate count
for each offense,’ and 2) the defendant is prejudiced thereby.
U.S. v. Rigas, 281 F.Supp.2d 660, (S.D.N.Y. 2003, quoting U.S. v.
Sturdivant, 244 F.3d 71, 75 (2nd Cir. 2001).

Appellate counsel's failure to raise the claim of duplicity in
the indictment .on.-[Movant.s.]. direct..appeal..was.deficient
performance below an objectively reasonably [sic] standard of
legal performance. And [Movant] was prejudiced by that failure.

Grady v. Artuz, 931 F.Supp. 1048 (S.D.N.Y., 1996).

Just as in Grady v. Artuz, Movant was prejudiced by that failure.

This duplicitous, multiple-crimes-per-count deviance also
constituted a fatal variance between any matter at trial and the
contents of the indictments. “A fatal variance denies a defendant this
fundamental guarantee [of the Sixth Amendment right to be informed of

the accusations against him] because it destroys his right to be on

notice of the charge brought in the indictment.” U.S. v. Peterman, 841

29

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 42 of 157

F.2d 1474, 1477 (10th Cir. 1988, quoted in Hunter v. State of N.M., 916
F.2d 595, 598 (10th Cir. 1990)).

On the [prejudicial] side of the variance spectrum are more

severe alterations described as “constructive amendments” of the

indictment. “An indictment is constructively amended if the

evidence presented at trial, together with jury instructions,

raises the possibility that the defendant was convicted of an

offense other than that charged in the indictment.” U.S. v.

Apodaca, 843 F.2d 421, 428 (10th Cir. 1988). (Hunter at 599).

“RK variance which rises to the level of a constructive amendment
is reversible per se.” Apodaca, at 428. Movant’s Counsel failed to
. object to the indictments on this basis as well. The prejudice suffered
under this lack of specificity was extreme, given that the Government
was able to press a case that hybridized charges, never meeting the
burden, and, left unchecked, never required to meet the burden, of
fully proving conspiracy; or aiding and abetting; or abject wire fraud,
instead mixing and matching a menagerie of evidence that satisfied the
lay jury sans objection from Counsel on this subject. The result of the
trial was thus both unreliable and unfair.

Demonstrating an additional part of the prejudice suffered, the
U.S. Sentencing Guidelines charge 18 USC §1343 under the harsh §2Bl1.1,
“and” 18 USC §2° and’ §1349 Winder the far” more” lenient’ §2x2.1 and §2X1.1,
respectively. The duplicitous indictment misinformed both the
presentence report (most counts charged under §1343), and, crucially,
the Judge’s interpretation of that presentence report, through
Certificate of Judgment (Ex. 77), wherein all counts were charged under
§1343). As such, the sentencing guidelines were misdetermined at a far
higher level, resulting in proceedings fundamentally unfair to Movant.

2. The Judge’s Stricken Surplusage of The Indictment Was
Poorly Executed, Prejudicing Defendant

Instead of striking only surplusage, the Hon. Judge Herrera did

not keep to her word where she would retain the statute §1349, instead

30

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 43 of 157

left it out, and illegally influenced the jury to put in §1349 again,
only to leave it out again at Judgment.

If an indictment could be changed by the Court or by the
prosecutor, then it would no longer be an indictment returned by a
grand jury. Indeed, in Russell v. United States, 369 U.S. 749, 769
(1962), the Court pointed out that a consequence of amending the
indictment is that the defendant "could then be convicted on the basis
of facts not found by, and perhaps not even presented to, the grand
jury which indicted him." "Thus, the Fifth Amendment forbids amendment
of an indictment by the Court, whether actual or constructive." U.S. v.
Wacker, 72 F.3d°1453, 1474 (10th Cir.~1995),~petition for cert. filed,

(Jun. 10, 1996)(No. 95-9284).

 

The Bain case, which has never been disapproved, stands for the
rule that a court cannot permit a defendant to be tried on
charges that are not made in the indictment against him..Yet the
court did permit that in this case..And it cannot be said with
certainty that with a new basis for conviction added, [Movant]

| was convicted solely on the charge made in the indictment the

grand jury returned. Although the trial court did not permit a
formal amendment of the indictment, the effect of what it did was
the same..Deprivation of such a basic right is far too serious to
be treated as nothing more than a variance and then dismissed as
harmless error. Compare Berger v. United States, 295 U.S. 78. The
very purpose of the requirement that a man be indicted by grand
jury is to limit his jeopardy to offenses charged by a group of
his fellow citizens acting independently of either prosecution
attorney or judge. Stirone.v...U.S..,..361.U.S8...212,.217-18 (1960).

Blame for the decision to reversibly alter the indictment to make
it even more confusing rests squarely with the Court. No jury could be
argued to have understood the jury instructions with this level of
judicial vacillation.

The Fifth Amendment guarantees that a criminal defendant will be
tried only on charges presented in a grand jury indictment.
Incident to this constitutional guarantee is the longstanding
principle of our criminal justice system that the charges
contained in an indictment may not be broadened or altered
through amendment, except by the grand jury itself. U.S. v.
Restivo, 8 F.3d 274 (5th Cir. 1993, internal quotes and cites
removed and emphasis mine).

31

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 44 of 157

3. The Judge’s Handwritten Revision of The Indictment Was
Impermissible

Co-Movant’s counsel reiterated for the record (and Counsel
adopted) that the Judge’s passing of notes in the absence of the
defendants was objected to and overruled, but Counsel waived the matter

on appeal. According to State v. Orona, 92 N.M. 450 (N.M.S.C. 1979):

 

The law in New Mexico is well settled that it is improper for the
trial court to have any communication with the jury concerning
the subject matter of the court proceedings, except in open court
and in the presence of the accused and his counsel..When such
communication takes place, a presumption of prejudice arises
which the State has the burden to overcome. State v. Brugger,
supra. The State made no attempt whatsoever to overcome this

. presumption. Having.failed.to.rebut..the..presumption,. we must hold
that the judge’s communications with the jury were prejudicial
and entitled defendant to a new trial.

Orona is non-precedential in a federal Court, but an aid consistent
with federal law forbidding the absence of a defendant in
communications with a jury. This fact is bolstered by Little v. U.S.,
73 F.2d 861 (10th Cir. 1932):
It appears that the jury addressed a note to the judge,
apparently asking for the indictment, certain exhibits, and a
copy of the court’s instructions. In the colloquy in chambers,
defendant’s counsel objected to the exhibits going to the jury
and to any further instruction. The trial judge properly refused
to act in chambers in the absence of the defendant; the jury was
called in and [] proceedings had in court.
It was reversible judicial error at best for this contact to occur
outside the presence of the defendants and off the record, involving
hand-scrawled notes passed between the judge and the jury.
If the Court had instead refused to modify the indictment,
leaving the jury to deliberate further while facing down a confusing
and self-contradictory charging document that was unintelligible before

the Court modified it and even more unintelligible afterward, they may

have decided on an acquittal for both parties under the first count, or

32

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 45 of 157

perhaps all counts. Hence, the prejudice suffered by Movant and her Co-
Defendant is easily measured.

A reasonable probability exists’that’ the outcome of the trial
would have been different if the jury had heard a defense witness, or
the proper scrutiny had been raised regarding jury and prosecutorial

misconduct.

[W]Je, like the Fifth Circuit, “are not insensitive to the
hardships imposed on appointed counsel who work with little or no
compensation under difficult conditions. It is very often a
thankless undertaking. Nevertheless, there is a duty to
investigate which cannot be abridged because counsel is only
appointed, not retained.” Williamson v. Ward, 110 F.3d 1508, 1522
(10th Cir. 1997).

To further explore the impact upon Movant’s representation, an

evidentiary. hearing. to.explore.Mr...Hotchkiss"..distraction and

preparation is hereby requested, as described in Guinan v. U.S., 6 F.3d

468, (7th Cir. 1993).

 

II. Movant's 4th Amendment Right For No Warrants To Issue But Upon

Probable Cause, And 6th Amendment Right To Assistance Of Counsel,

Were Violated When Her Counsel Failed To Challenge A Falsified

Search Warrant Affidavit

“The Fourth Amendment provides in part that ‘no Warrants shall
issue, but upon probable cause, supported by Oath or affirmation..’'”
Baranski v. Fifteen Unknown Agents, 452 F.3d 433, (6th Cir. 2006).

With the questions furnished him that morning by Co-Movant (Ex.
84), Counsel had a clear opportunity to impeach SA Boady during cross-—
examination by asking him if he had switched signature pages, and
potentially to open the door to a full dismissal. Counsel began to
follow the questions he had been furnished, but ineffectively failed to
finish the line of furnished questioning, achieving a similar effect to

telling a joke and forgetting the punchline (Ex. 85). There had been no

objection to interrupt Counsel’s line of thought, merely a lack of

33

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 46 of 157

confidence and persistence. Counsel’s performance fell below an
objective standard of reasonableness, and was deficient.

By allowing SA Boady’s lie-by-omission and naked misconduct to go
unanswered, Counsel was ineffective. Prejudice resulted therefrom, by
forcing Movant to be subject to the fruits of an illegal search,
wherein Movant had been directed to undergo a “noncustodial interview”
after being abducted at gunpoint from her own home, allowing the FBI to
proffer an unrecorded, false, and incoherent confession.

This confession (or this Court-sanctioned fictional analog of a
confession, employed under a dubious Bruton pretext) played a pivotal
role in the jury’s decision to convict Movant. As a result, Movant
suffered severe prejudice from SA Boady’s dishonest acts and Counsel’s
failure to.force Boady-—to.choose between .discrediting the. Government’s
case or risk getting caught committing perjury.

The switching of a signature page is not a mere typographical
error. In In Re: Hostetter, (Ore. Sup. Ct S056471), “The trial panel
concluded that the accused violated RPC 8.4(a)(3) [conduct involving
dishonesty] when he ‘acquiesced [in] the removal’ of a notarized
signature page from one deed and had it placed on a second deed, which
contained a different legal description, and then had the altered deed
recorded.”

Boady’s switched affidavit, if brought to the forefront, would
~ have “clearly impacted his credibility. It evidenced a willingness by
the only law enforcement officer who testified [about what Movant said]
to do whatever was necessary to get a conviction.” Steinkuehler v.
Meschner, 176 F.3d 441 (8th Cir. 1999).

Though prosecutors would like to argue that this type of
misconduct is imaginary or at the least very rare, consider U.S. v. De

La Cruz, where in a superseding indictment on May 9, 2018, in the S.D.

34

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 47 of 157

of Texas, county bailiff Oscar De La Cruz was accused of forging U.S.
Magistrate Judge Dorina Ramos' signature, for the purposes of
authenticating a document, to wit, an anticipatory search and seizure
warrant.

Though the forgery misconduct was Boady’s, prosecutorial
misconduct applied here, as well. “The prosecutor's knowing use of
false testimony involves, not ‘just’ prosecutorial misconduct, but
‘more importantly..[the] corruption of the truth-seeking function of the
trial process.’"” U.S. v. Agurs, 427 US 97, 104, 96 S.Ct. 2392, 49
L.Ed.2d 342 (1976). AUSA Kastrin’s leading questions in Ex. 86
demonstrate her knowledge of, and involvement in, the forgery
misconduct, and her desire to cover it up, because the witness had just
prior implicated her office in its drafting: “Was anything added?”
“Nothing.” “Other. than-the--repeat.-of that.one--line?”..“Nothing..”. (Ex.
86). Counsel had ineffectively given up on raising leading objections
by that point, even though they would have continued to be meritorious.

Likewise, Counsel had been made aware of the discrepancy many
months prior and was thus also ineffective for failing to raise these
matters after cross-examination during trial, post-trial proceedings,
or on appeal.

III. Movant's Article I Section 9 Right Against Ex Post Facto Laws,

6th Amendment Right To Compel Witnesses To Appear, And To
Assistance Of Counsel, Were Violated When Counsel Failed To

Comprehend The Rules And Evidence

A. Counsel Ineffectively Assisted Movant By Failing To Realize No
Scheme Could Have Existed

The Government deceived the jury through a largely uncontested
overload of information, peppered with dryly presented technical
summaries. The Government’s deceit succeeded only because Counsel

failed to contradict the lines of reasoning used, and Counsel failed

35

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 48 of 157

largely because they did not comprehend the flaws in those lines of
reasoning.

Both wire fraud and conspiracy (thus, all counts in this case)
require a scheme. A scheme cannot begin before anybody involved in the
scheme is aware .of—its.existence.-Although..it--is..conceivable. that a
defendant may be accused of involvement in a scheme in which the scheme
changes, adapting to involve, and even require, the defendant’s
earlier, otherwise innocuous acts, from prior to the change, the burden
to argue that a late adaptation to a new scheme renders the accused not
guilty (strictly from being unaware of the scheme at its beginning) is
extremely difficult to meet. To prove when a scheme began, as required
in this case, is to prove a negative. A defendant cannot prove what a
defendant did not think about, because the defendant’s word alone is
already suspect, particularly, if taking her word could ensure a
perfect crime. eee

A time does exist before the existence of a conspiracy, as with
U.S. v. Sarno, 456 F.2d 875, (lst Cir. 1972), where “the jury was
[ruled to have been] adequately instructed not to consider against the
defendant statements prior to the existence of the conspiracy.”

U.S. v. Badders, 240 US 391, 36 S.Ct. 367 (1916) held that
“[ijntent may make criminal an act, otherwise innocent, if it is a step
in a plot.”, but intent is the key here: if one could not have come up
with a scheme due to physical impossibility, one could not have had
intent to make a step in a plot to further that scheme.

If a defendant could have conceived of a scheme at its outset,
committed otherwise innocuous acts at its outset, and only committed

substantive acts of fraud years into the process, most would regard the

above as good enough cause to convict.

36

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 49 of 157

This reasoning has a loophole. If the accused schemer could not
possibly have known of the nature of upcoming changes to the scheme
when he committed the initial innocuous acts, then it can be proven
that the nature of the initial otherwise innocuous acts can not be
considered part of the scheme. If such initial otherwise innocuous acts
are essential to prove guilt, then anyone thus accused is not guilty.

The {mail and wire] fraud statute requires the existence of a

scheme to perpetrate this fraud, and the question of evidentiary

sufficiency boils down to whether the Government has proven that
the defendants contemplated that [the victim] suffer the loss.

U.S. v. George, 477 F.2d 508, (7th Cir. 1973)

Consider two friends who eat breakfast together in their car
every weekday, parked in the same place. Five years into the pattern, a
bank is built within view of that car. One year after opening, the bank
is robbed, and the friends are charged with conspiracy. Suggest the
prosecutor can only produce evidence to link the friends together at
their very first preakiasi, Um

The friends could have conspired to rob the bank together, but
their conspiracy could not predate the bank itself.

In order to meet the statutes’ requirements, a [wire] must be
“for the purpose of executing the scheme” Kann v. U.S., 323 U.S. 88,
94, 65 S.Ct. 148, 151, 89 L.Ed. 88 (1944). And yet it is unquestionable
that the purpose for the wire creating accounts prior to the
publication of the 2010 rules could not have been to violate the 2010
version of the rules, because since they did not yet exist, Movant
could not have known about them.

By failing to call its own witnesses, objecting to the
Government's introduction of exculpatory evidence, and relying on
Government witness Steven Gardner to introduce defense evidence,

Counsel assisted ineffectively. If Counsel had not failed to apprehend

and communicate the impact of changes to Officemax’s rules, Counsel

37

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 50 of 157

could have demonstrated that the portions of the conspiracy count,
which listed the creation of numerous accounts for the purposes of
taking credit for other people’s purchases in order to redeem ink
cartridges, suffered from this “bank” problem.

When the “group 1” accounts were created, the rules (corporate
rules now being enforced as federal laws) did not require any purchases
‘(under the trial Exhibit 1/2009 version of the rules) in order to gain
eredit for ink recycling. These group 1 accounts could be used, and
were used, to convert ink cartridges to store credit, without any
purchases or receipt adjustments. After their creation, it would only
have become necessary after Trial Exhibit 2’s October 2010 version of
the rules for them to be used to claim credit for ink cartridge
recycling. No scheme to violate the 2010 rules could exist prior to

2010.

B. Counsel Ineffectively Assisted Movant By Failing To Realize No
Conspiracy Could Have Existed

Since conspiracy to commit wire fraud also requires a falsehood
to couple with the use of a wire, the government argued the falsehood
occurred at the beginning of the scheme: the fictitious identity of the
accountholder. Counsel never argued the legal possibility that the
names submitted were done so legally, as aliases:

We do not hold that if a person assumes a fictitious name as an
alias, and it neither appears that the name assumed was a factor
in procuring credit upon the instrument signed with the
fictitious name nor that the alias was previously assumed for a
dishonest purpose, the signing of the alias or assumed name would
be a forgery. Hubsch v. U.S., 256 F.2d 820, 823-24 (5th Cir.
1958).

Some courts have distinguished alias cases from fictitious
identity cases. In the alias case, the maker who simply has
adopted a name other than his real name and who is known by that
name by his payees may not be liable for forgery. See U.S. v.
Crim, 527 F.2d 289 (10th Cir. 1975), cert. denied, 425 U.S. 905,
96 S.Ct. 1476, 47 L.Ed.2d 755 (1976). (quoted from U.S. v. Price,
655 F.2d 958 (9th Cir. 1981, citations shortened)).

38

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 51 of 157

Notwithstanding Ground I(B)’s reminder of legitimate uses of
fictitious names in business, and notwithstanding Hubsch, the identity
of the accountholder could not have been fraudulently presented for the
purpose of taking credit for others’ purchases in order to enable store
credit from ink cartridge recycling, as argued, because the 2009 rules
did not require taking credit from any. purchases at the time the 2007-
2009 accounts were created.

The conspiracy could thus not.have existed prior to September
2010, because the substantial acts arguably in furtherance took place
antecedent to any possible scheme designed around the 2010 changes to
the rules. “Since there was no intent to deceive, there was no ‘scheme
to defraud’” U.S. v. Pendergraft, 297 F.3d 1198, (llth Cir. 2002).

Further, during the time of these account creations in 2007-
February 2010, there was very limited indication that the rules were
likely to change, yet there was substantial financial incentive (and
yet perfectly legal reasons) for anyone to create accounts using
fictitious information, prior to the change. Counsel failed to expose

this distinction and compromised the fairnéss of the trial. —

 

Cc. Violating A Contract During Its Formation Cannot Form The Basis
For Wire Fraud

Assuming the Courts still conclude that violating a contract can
be construed as a basis for wire fraud, consider U.S. ex rel O’Donnell
v. Countrywide Home Loans, 822 F.3d 650, 658 (2nd Cir. 2016), which
held that a “scheme to defraud”, where the alleged misrepresentation
was contained in the agreement itself, requires proof of an intent not
to perform the contract at the time of its execution. “[A] subsequent

breach. of the..contract,..even.if willful .and.malicious|[.,] does not

39

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 52 of 157

constitute fraud for purposes of the mail or wire fraud statutes.” Id,

at 662.

D. Movant’s Counsel Failed To Object To Ex Post Facto Application Of
The Law

Multiplying the Court’s induced prejudice from interpreting
Officemax’s rules as laws, the entirety of the group 1 accounts,
charged under violating 2010’s rules in count 1, were created prior to
2010's rules. It would be bad enough if the Court convicted Movant as a
criminal for scheming to break private rules after they went into
effect, but the Court in this case convicted Movant as a criminal for
scheming to break private rules before they went into effect, or were
known at all. The Court violated Movant’s Article I, Section 9 Right
not to be subject to ex post facto laws.

[A]ny statute which punishes as a crime an act previously

committed, which was innocent when done; which makes more

burdensome the punishment for a crime, after its commission, or
which deprives one charged with crime of any defense available
according to law at the time when the act was committed, is

prohibited as ex post facto.” Beazell v. Ohio, 269 U.S. 167-70,

46 S.Ct. 68-69, 70 L.Ed. 216 (1925).

The second superseding indictment made two very small changes
from the first, and the first change was from “in order to receive the
ink rewards, the MaxPerks Reward [sic] member had to spend...” (Ex. 9, at
3) to “in order to receive the ink rewards after January 1, 2010, the
MaxPerks Reward [sic] member had to spend...” (Ex. 8, at 3, emphasis
added). Despite this obvious prompt that the Government was keenly
aware of the timing of rule changes and its import to their case,
Counsel failed to raise or appeal the ex post facto nature of the
charges, making for ineffective assistance.

Changes [whether procedural or substantive], whatever their form,

can lead to ex post facto violations because “[s]Jubtle ex post

facto violations are no more permissible than overt ones. Collins
v. Youngblood, 497 U.S. 46,°110°'S.Cct. at °2721° (1990).

40

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 53 of 157

The prohibition against ex post facto law requires the finding of
two elements: first, that the law was enacted subsequent to the
conduct to which it was being applied; and second, that it must
disadvantage the offender affected by it. Allen v. State, 821
P.2d 371, 375-76 (Okl.Cr. 1991; quoted by Gilson v. Sirmons, 520
F.3d 1196, 10th Cir. 2008).

Co-Movant, Matthew Channon, met with Counsel and his counsel
dozens if not hundreds of times over the course of this prosecution,
and although Counsel absorbed some portions of his explanations,
Counsel never quite “got” why the prosecution was wrong: the
anachronistic terms and conditions that underpinned the faulty
assumptions in. the.charges.. By -failing.-to.comprehend.it, Counsel could
not explain it to the judge or the jury, nor justify Movant’s actions
or distinguish them from illegal acts. For this reason as well, Counsel

was ineffective.

E. In The Alternative, Movant’s Rights Were Violated Under The Due
Process Clause

Since the decision to enforce Officemax rules as laws ex post
facto was the Court’s decision, not a Legislature’s, an alternative
legal justification for reversal also applies: Movant’s Fifth Amendment
Rights which extend the ex post facto prohibition to judicial acts:

[Movant’s] constitutional rights here derive from the Due Process
Clause because the law change at issue was by judicial
construction; the prohibition against ex post facto laws applies
only to legislative enactments. Marks v. United States, 430 U.S.
188, 191-192, 97 S.Ct. 990, 992-93, 51 L.Ed.2d 260 (1977); Devine
v. New Mexico Dep’t of Corrections, 866 F.2d 339, 342, 344 (10th
Cir. 1989). Nevertheless, “an unforeseeable judicial enlargement
of a criminal statute, applied retroactively, operates precisely
like an ex post facto law,” Bouie v. City of Columbia, 378 U.S.
347, 353, 84 S.Ct. 1697, 1702, 12 L.Ed.2d 894 (1964), so we apply
ex post facto principles to decide the due process issue. The
critical test, as stated in recent Supreme Court cases, is
whether, as applied, the change impairs “substantial personal
rights,” or merely changes “modes of procedure which do not
affect matters of substance.” Dobbert v. Florida, 432 U.S. 282,
293, 97 S.Ct. 2290, 229, 53 L.Ed.2d 344 (1977) (quoting Beazell
v. Ohio, 269 U.S. 167, 171, 46 S.Ct. 68, 69, 70 L.Ed. 216
(1925)); see also Miller v. Florida, 482 U.S. 423, 107 S.Ct.
2446, 2451, 96 L.Ed.2d. 351 (1987); U.S. v. Affleck, 765 F.2d

4]

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 54 of 157

944, 948 (10th Cir. 1985) (en banc) (no ex post facto violation
if new law is merely procedural and does not increase punishment
for, or change the elements of, an offense, or alter facts
necessary to establish guilt.) (From Coleman v. Saffle, 869 F.2d

1377, 1385 (10th Cir. 1989), citations shortened).

Counsel failed to bring up this concept as well. By proceeding
forward with this extralegal argument combining ex post facto
interpretations of illegitimate rules, Movant’s substantial and
personal right to fair and reproducible proceedings were prejudicially

eviscerated by the Court, misbehaving prosecutors, and by her Counsel’s

failure to raise them.

Iv. Movant's 1st Amendment Right Of The Press And To Peaceably
~~. Assemble, 4th Amendment:.-Right--To.Be- Secure _In-Her Person And
House, 5th Amendment Right Not To Be Compelled In A Criminal Case

To Be Witness Against Herself Nor To Be Deprived Of Liberty

Without Due Process Of Law, Nor Private Property Taken For Public

Use, And 6th Amendment Right To Have Assistance Of Counsel For

Her Defense Were Violated When Her Home Was Invaded, Her

Smartphone Seized, Her Person Abducted, Her Association With

Family Abridged, Her Backyard Seized To Form An Ad Hoc

Interrogation Room, Her Will Overborne, Her Confession Obtained,

And Counsel Failed To Effectively Represent Her

The motion to suppress hearing on 6/11/2014 showcased, between
AUSA Messec and Counsel, a battle for the truth. Due to ineffective
assistance and not due to a weaker position on the facts, Movant never
stood a chance.

Two narratives competed: Movant's, where Movant was coerced and
trapped in the backyard, the interview was custodial, and the lack of a
Miranda warning meant any confession would have been inadmissible; and
the Government's, where Movant voluntarily went into the backyard, the
interview was noncustodial, and there was no need for a Miranda
warning.

To break the stalemate, both SA Boady and Movant testified at the

hearing, with SA Boady briefly redirected and recrossed. The Court had

no trouble finding for the Government based on this testimony, as

42

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 55 of 157

Counsel failed to explain Movant’s words and state of mind, Counsel
asked questions that were not helpful, and Counsel waived both

objection and follow-up when Messec phrased her questions deceptively.

A. Faulty Note Taking
In the conspiracy trial of Orlando Pulse Shooter Omar Mateen’s
wife Noor Salman, in which the jury acquitted, the jury foreperson
said, “I wish that the FBI had recorded their interviews with Ms.
Salman as there were several significant inconsistencies with the
written summaries of her statements.” Orlando Sentinel, March 30, 2018,
subsequent to U.S. v. Salman, 241 F.Supp.3d 1288 (M.D.Fl., 2017).

“You can have a conversation with an [FBI] agent," says Edwin O.
Guthman, [Attorney .General ]..Kennedy.'s..press..secretary, "and when
it is over he will send a memo to the files. Any relation between
the memo and what was said in the conversation may be purely
coincidental. You would think you were at different meetings."

U.S. v. Salemme, 91 F.Supp.2d 141, 204, (D. Mass. 2009).

While the Courts have time and again found the FBI’s self-serving
ban on recording suspects undeserving of scrutiny, and the act of
recording “not required by the Constitution”, U.S. v. Boston, 249
Fed.Appx. 807 (llth Cir. 2007); U.S. v. Montgomery, 390 F.3d 1013, 1017
(7th Cir. 2004); U.S. v. Williams, 429 F.3d 767, 772 (8th Cir. 2005),
in unequivocally custodial interrogations, let alone “interviews” where
custody was in dispute, the Courts seem unconcerned with the
Constitution's similar lack of requirement that the Courts weigh the
word of an FBI Agent, with the power to allow or provide the recording,
far more heavily than the word of the suspect he testifies against,
disempowered by the FBI agent to provide their own recording.

This case again evidences the FBI’s unconstitutional tradition of

bad faith suppression of evidence in order to secure convictions, and

the unfortunate tendency of trial judges to “see no evil, hear no evil”

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 56 of 157

when the prejudicial impact of that tradition looms large over their
docket.

Courts hold up some kind of “standard FBI policy” to not document
the interactions of their agents with the accused, perhaps unaware
about the source of that determination being completely extralegal and
outside the mandates of Congress.

Although a rule requiring the government to record statements

during custodial interrogations might be sound policy, we agree

with other circuits that the Constitution does not require us to
adopt such a rule. U.S. v. Boston, 249 Fed.Appx. 807 (11th Cir.

2007).

“[NJo one has intimated that [state laws requiring the recording
of interrogations] were constitutionally required, and we see no hint
that the Supreme Court is ready to take such a major step. We therefore
decline [the defendant’s] invitation to enlarge Miranda so as to
require the electronic recording of all interrogations.” U.S. v.
Montgomery, 390 F.3d 1013, 1017 (7th Cir. 2004).

This holding, that by not explicitly requiring a Right, in this
case a Right to Record, the Constitution denies the Right, runs full
face into the text of the Ninth Amendment. Regardless of what the
Seventh or Eleventh circuits hold, the blanket ban on recordings that
the FBI held in effect during the time in question violated Movant’s
Ninth Amendment Right to herself conduct a recording of the interview,
and her-First.-Amendment..Right. -to-Freedom-of-the-Press.. By refusing to
record the interview and confiscating Movant’s own means of recording
the interview, Movant's First and Ninth Amendments Right was violated.

During even this most recent caselaw, limitations of contemporary
technology meant that audio and video recordings were expensive,
unreliable, and esoteric. Since 2010, however, most Americans at any

given time have the on-demand capability to take full audio and video

recordings at the drop of a hat. The FBI’s tendency to confiscate their

i

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 57 of 157

suspects’ smartphones, as happened in this case, does not sail through
a bare unwritten section of the Constitution: it runs smack into the
Fifth Amendment.

Despite factual inconsistencies in Government testimony and
reports, the case agent’s slipshod note-taking practices were allowed
to make as gospel what should have been at the very least questioned by
Counsel, in order to impeach a damaging and self-contradictory
confession. More accurately, what was passed off as Movant’s confession
was a highly damaging imaginary account memorialized in a 302 two days
after the incident, with no more evidence than the agent’s distracted
memory and a Blackberry device that was neither produced nor sought by
counsel.

Like a prosecutor's knowing use of false evidence to obtain a

tainted. convictiaon,..a.police.officer.'s fabrication and forwarding

to prosecutors of known false evidence works an unacceptable

“corruption of the truth-seeking function of the trial process.”

Ricciuti v. N.Y.C. Transit Authority, 124 F.3d 123, (2nd Cir.

1997).

By failing to ask the Court to force the Government to produce

these notes, Counsel was ineffective.

B. Bad Bruton Calls

Bruton frequently comes up in cases without recordings, so
frequently, in fact, that “Bruton problems”, being commonplace, need no
introduction. One wonders if the Courts realize that Bruton fictions,
and the Court’s well-established practice 6f peddling fictions before
juries, would largely become a thing of the past if recordings were
mandated.

In effect, this [Bruton] type of situation requires a defendant

to either testify to rebut the co-defendant’s confession, or

waive the right to testify and leave standing the unrebutted

inculpatory testimony. U.S. v. Rantz, 862 F.2d 808 (10th Cir.
1988).

45

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 58 of 157

Counsel brought multiple objections up to the Court’s reframing
under Bruton of everything Movant allegedly said in the form of “they”

to the form of "I". These took the form of 404(b) objections and

motions to sever, and were improperly denied by the Court.

Although the trial court’s intentions were laudable, this
requirement is in violation of an accused’s right to due process
and interferes with the “guiding hand of counsel.” Brooks v.
Tennessee, 406 U.S. at 613, 92 S.Ct. at 1895. (Rantz at 812).

 

Counsel failed to raise the 404(b) matter or motion to sever on

appeal, and was thus ineffective as appellate Counsel.

C. Multiple Meanings of “Leave”

Counsel never directly addressed the meaning of “leave” during
the search, seizure, and interview. If Movant was in the front yard and
not in custody, “leave” could mean to walk off the property. If Movant
were in the back yard, surrounded by agents and block walls, “leave”
would mean to exit the backyard but stay within the property.

A third meaning of “leave” could be to leave the front yard with
Boady to go through the house to the backyard. Movant’s repeated
message that she “didn’t want to leave” referred to her desire not to
leave her cat and cousin, not to leave the entire property, and thus
the third meaning applies, but Counsel never advanced this fact.

Context makes all the difference. If an unarmed shooting victim
yelled “I’m going to kill you!”, his shooting might be argued as self
‘defense, but not if he Only said it after he was shot. If the shooter's
testimony does not establish the context by saying when the victim said
it, a Court might in error find in the shooter’s favor.

It is undisputed that Movant was told she was “free to leave”

when in the front yard.

46

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 59 of 157

It is also undisputed that Movant was never told she was “free to
leave” when in the back yard.

What is in dispute is what “to leave” actually meant, and Counsel
never established that it meant to Movant, “to leave the front yard

_ with an agent to be interviewed”...Movant was never free to. “not, leave”.

D. Behelerizing Movant Violated Her Rights

Law enforcement officials have developed an approach for the
judicial system, wherein they can custodially interrogate a suspect
without the need for Mirandizing them or allowing them to contact legal
representation, and nonetheless obtain a confession that courts will
hold admissible.

Named after California v. Beheler, 463 U.S. 1121 (S. Ct. 1983),
law enforcement has begun using the phrases “you are not under arrest”
and “you are frée to léave” fréquently and redundantly, as if arcane
incantations to passify suspects and ward off inadmissibility, making
“the Beheler Admonition”, or “to Behelerize”, the preferred alternative
to Mirandizing suspects law enforcement wishes to incriminate.

U.S. v. Webster (778 F.Supp. 2d 237, N.D.N.Y. 2011) called this
practice the “Kansas Two Step”.

In the Kansas Two Step, “[y]Jou break contact, give them their

information back, tell them they are free to leave..[bJecause by

law they have to feel free to leave to give consent to search.”

Webster, at 256.

Abuse of the Beheler Admonition is rife. Officers need only to
disingenuously state,..“you-.are-not..under-arrest”..and.”“you. are free to
leave”, even when the suspect is handcuffed or trapped in a locked
room, or about to be placed in handcuffs or brought to a locked room.

Movant was not placed in handcuffs but was brought to a locked

room. Whether the floor was grass, the roof was open, her friend was

next to her being interviewed, or it was larger than a typical room is

47

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 60 of 157

irrelevant. The fact that multiple armed individuals had exerted
control over the yard itself, dictated its rearrangement and goings-on,
and stood guard at its only exit made it not a familiar environment but
a coercive one, no matter if the yard had previously been familiar or
not. The yard was effectively seized, and Movant was effectively seized
as well...

Police officers must make a choice - if they are going to take

highly intrusive steps to protect themselves from danger, they

must similarly provide protection to their suspects by advising

them of their constitutional rights. U.S. v. Perdue, 8 F.3d 1455

(10th Cir. 1993).

This matter has four discrete moments of importance: 1. The knock
and announce with the M4 assault rifles pointed at Movant; 2. Movant
entering the front yard; 3. Boady talking to Movant about going to the
backyard; 4. Movant seated in the open. backyard.

The Court ruled that a coercive situation dissipated from the
first moment, when Movant was abducted at gunpoint, to the fourth
moment, when the confession allegedly occurred.

However, dissipation must occur as surely after a Beheler
Admonition as it does after a Miranda Warning. An agent would not
consider a suspect Mirandized for life: if he gave a suspect a Miranda
warning two months prior to a custodial situation, he can not proceed
as if the Miranda warning has not dissipated. See U.S. v. Roberts,
Memorandum Order, ll-cr-0018, (E.D.Pa 2012).

A Miranda claim, by contrast, requires no evidence of police

overreaching whatsoever; it is enough that law enforcement

officers commit a technical error. Even the forgetful failure to
issue warnings to the most wary, knowledgeable, and seasoned of

criminals will do. Withrow v.” Williams, 507 U.S. 680, ° 708-09

(1993, O’Connor dissenting).

Thus, a Beheler admonition must dissipate as soon as the

situation changes. If a suspect is not under arrest and is free to

leave, and then conditions change to where they are now in a new

48

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 61 of 157

location and not free to leave that location, the Beheler admonition
from the previous scene must be recognized as dissipated, at least in
the mind of a reasonable individual, provided it is not reestablished.
On the one hand Movant believed that five minutes was not
sufficient time for the trauma of having assault rifles pointed at her

head to dissipate a sense of coercion, and on the other hand, the Court

‘believed it was over ten minutes, contrary to the testimony at the

hearing. The Court committed plain error twice, first, in the
determination of the amount of time that passed was over ten minutes;
and second, the determination that ten minutes was sufficient.

“In Brown, the fact that ‘less than two hours passed between the
unlawful arrest and post-Miranda confession weighed against

dissipation.’” U.S. v. Williams, 615 F.3d 657, 669 (6th Cir. 2010)

 

(citing Brown v. Illinois, 422 U.S. 590, 604 (1975)).

In Webster, evidence was suppressed following a Terry stop case
with similar hallmarks: No Miranda warning; very close temporal
proximity between detention and consent; no intervening circumstances
to warrant investigation; and flagrancy of the illegal stop,
considered the four factors in Kaupp v. Texas, 538 U.S. 626, 633
(2003).

In U.S. v. Webb, 480 F.Supp. 750 (E.D.N.Y. 1979), “the court
finds that Webb’s statement was not sufficiently an act of free will to
purge the taint. It was made approximately four hours after her illegal
arrest.” See also U.S. v. Blackaby, Motion for Suppression, (E.D.Ky.
2018): “mere minutes”; U.S. v. Spottsville, 05-50095 (E.D.Mich. 2006):
“only MEMNUCCS ig i ee ek te ee nen one esnn waies auitinaity oe on eganetan a

This Court, in its memorandum opinion, relied heavily on U.S. v.
Chee, 514 F.3d 1106 (10th Cir. 2008), which set forth the following

factors the court misunderstood and misapplied to this case:

49

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 62 of 157

“Indications of whether the police are in full control may
include whether the suspect was separated from his family”, Chee, at
1113. Movant mentions in the record repeatedly her concern about her
cousin Patrick (her family) and her concern about Patrick after she was
taken to the back yard. While SA Boady did not specifically recall her
mention of Patrick, it is undisputed that Patrick was on the premises,
was in the front yard, and was not taken into the backyard when Movant
was taken. Hence, Movant was separated from her family.

“..and isolated in a nonpublic questioning room”, Chee, at 1113.
SA Boady admitted the backyard was private and isolated (“the neighbors
weren’t seeing it, and it was more out of the way”, “we try to be out
of the way”), and admitted “questioning” Movant.

“there was the threatening presence of several officers”, Chee,
at 1113. It is undisputed that in Movant’s case, there were at least
four agents in the backyard conducting interviews, one guarding the
only escape from the backyard, and multiple agents in the house and in
the front yard, many of whom physically threatened Movant less than ten
minutes prior. Most reasonable people would feel, after being
physically pulled out of their home at gunpoint, that the same agents
ten minutes later would be threatening, whether they were overtly armed
this time or not.

“there was any display of weapons or physical contact with the
suspect”, Chee, at 1113. Movant testified she was pulled out of her
house, and this position was undisputed by SA Boady: “I guess pulled”.
To pull is unequivocally to establish physical contact. The display of
weapons was aggressive behavior, and neither Chee nor other caselaw
prescribes a period of seconds until a threatening display of weapons

dissipates as coercion.

50

 

 
Case 1:19-cv-00201-JCH-SMV Document 3° Filed 03/11/19 Page 63 of 157

Chee is completely inapposite to this case, as Mr. Chee traveled
willingly to the police station (by appointment), never saw a weapon,
was never pulled out of his home, was never touched, was never
threatened or promised leniency, never saw more than two officers, had
a clear path to escape at all times, and produced a ten-minute written
confession.

Similarly, U.S. v. Cash, 733 F.3d 1264 (10th Cir. 2013) is
inapposite because Cash had been duly arrested, unlike Movant, and
sought the patrol officer’s attention before his incriminating
statements, not the reverse.

The Court’s heavy reliance on U.S. v. Lopez, 437 F.3d 1059 (10th
Cir. 2006) was also misplaced: Lopez, under arrest, was Mirandized each
of the three times he talked with federal agents. Movant was never
Mirandized.

AUSA Messec’s pronouncement in the suppression hearing that “[The

FBI] showed concern for the occupants of the residence, just by taking

 

Ms. Channon to the backyard so she would not be questioned in front of
all her neighbors” (Dkt. 145, at 76-77) raises two important points:
first, that running police lights, blocking off the street, pounding on
the door, loudly announcing “FBI”, extracting Movant from her home and
searching her half-naked body in full view of the neighbors, required
no privacy, but avoiding a “conversational tone” in full view of the
neighbors due to concerns about Movant’s privacy was suddenly of
paramount concern; second, that the Government realized full well that
“taking Ms. Channon to the backyard” was coercive. Boady testified in
the affirmative that he “took her into the backyard” (Hrg. at 25).
Movant’s privacy is not a matter to be bestowed by the FBI when
it suits them, but is a constitutionally guaranteed Right, and Messec’s

characterization of Boady’s decision, not Movant’s decision, to take

51

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 64 of 157

Movant to the backyard for questioning as “concern” is bad faith that

Counsel could have, should have, and did not object to on the spot.
[E]xposure to public view both reduces the ability of an
unscrupulous policeman to use illegitimate means to elicit self-
incriminating statements and diminishes the motorist's fear that,
if he does not cooperate, he will be subjected to abuse.”
Berkemer v. McCarty, 468 U.S. 420, 438 (1984).
The admission that Boady did not actually “ask” but “tell” was

never pursued by Counsel, who instead said, “All right. I had asked a

different question, but I’1ll move on.” (Hrg. at 33). Counsel failed to

paint the picture of coercion, and was thus ineffective.

In short, Movant’s Fifth Amendment Right not to “be compelled in
any criminal case to be a witness against h[er]self” was violated, and
Counsel failed to raise the matter on appeal, whether interlocutory or

after trial.

E. Incongruities Between Testimony and Memorandum Opinion
1. “Nervous yet comfortable”

The dictionary definition of “nervous” is “anxious or

 

apprehensive”. Its antonyms are “calm, relaxed, easygoing”. The
applicable dictionary definition of “comfortable” is “free from stress
or fear”, Its antonyms are “vulnerable, threatened, unsettled, tense”.
Nervous and comfortable are opposite states of mind. One can be
either, but one can never simultaneously be both. Counsel was
ineffective for failing to object to Boady’s self-contradictory

statements, which the Court adopted.

2. Pulled Out The Front Door

On page 2 of the memorandum opinion and order, the Court writes,
“As Brandi walked out..the.front.door,..afemale agent. pulled her and

moved her more quickly away from the door”. This is plain error,

52

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 65 of 157

unsupported by the record. At no point did either witness claim Brandi
walked out the front door; both agreed she was pulled.

“Since the officer did not arrest the defendant for any crime in
connection with her possession of the vehicle, the officer had no
authority to remove the defendant from the vehicle[.]” Lennon v.
Miller, 66 F.3d 416 (2nd Cir. 1995). It was not any more objectively
reasonable for Movant to be pulled out of her home than it was for

Lennon to be removed from her vehicle.

Nix v. Williams, 467 U.S. 431 (1984) held that:

{W]hen, as here, the evidence in question would inevitably have
been discovered without reference to the police error or
misconduct, there is no nexus sufficient to provide a taint and
the evidence is admissible.
While the above holds that no matter what misconduct the FBI committed
against Movant during the search and seizure would not impact the

fruits of the search warrant, the brutish abduction of Movant, wherein

she was coerced to open her door at gunpoint and pulled out of her

 

home, in a violation of her Fourth Amendment Right to be “secure in her
person[ and] house[],” necessarily taints any subsequent conversations
between Movant and the FBI, which, had Movant been frisked in the
privacy of her own home and allowed to remain in the home, could well
have resulted in a noncoercive environment where Movant realized she
was free not to answer questions and also free not to preemptively
confess to whatever the agents desired.

The Government argued that lack of awareness of the contents of
the residence justifies the forcible removal of its occupants, but
Lennon was no less likely than Movant to have hidden a weapon or
unknown person in the vehicle she was removed from. This Court
similarly felt that, “[t]he Court cannot conclude that there was no

coercive activity by the agents.” (Dkt. 123, at 19). .

53

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 66 of 157

Although the Court considered multiple aspects of coercive
activity by agents, it mistakenly forgot to include the forced removal
and clearing of residents from the home, which was neither authorized
by the search warrant nor necessary to conduct the search.

The Court assumed that the FBI was justified in evicting the
eccupants of the house into the front yard when clearing the house. In
fact, the act of clearing the house was unnecessary, not authorized by
the search warrant, and not at all a typical search and seizure.

This is not a matter where, as in Escobedo v. Illinois, 378 U.S. 478
(1964), “the officer denied making the promise and the trier of fact

believed him.the confession was voluntary”.

3. “Brief little patdown”
“The Court finds that the patdowns were brief and minimally intrusive;
Brandi herself did not characterize this as a significant event,
testifying that it was only a “brief little patdown.” [Hrg. at 53].
The court erred again, because the “brief little patdown” was
followed by “And then I was escorted to the tree and they did a further
search. Everything — you could see what I was wearing. There was

nothing. underneath .it.”.(Hrg.--at 53).

4. Permission Never Given
“Agents requested permission to interview Brandi, and she gave
permission.” (no cite) (123 at 19)
Instead of the Court finding Movant’s contrary remarks
unpersuasive, the Court ignored them entirely by mistake. In declining
to cite in the transcript, the Court committed plain and reversible

error.

54

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 67 of 157

While the Court appeared to struggle with whether Movant was
coerced and used mistakes of fact to find Movant was not, coercion is
plainly evident in Boady’s account of what Movant said: “Whatever it
is, I did it and I want to be blamed for it.” Prior to the advent of
common law, the entire practice of Judicial Torture was to produce an
unconditional admission of guilt exactly like Movant produced. No
reasonable person would produce such a confession if they did not find
the surrounding experience unbearable. Coercion tampers with the
inherent trustworthiness of confessions, and since federal courts must
follow the Federal Rules of Evidence and not the Sixteenth Century’s
rules of Judicial Torture; no reasonable Court would let: stand the
admission of Movant’s blanket confession.

The fact the confession was introduced by Movant’s own Counsel at
trial, torpedoing the Court’s Bruton strategy, doubly reinforces the

prejudicial effect: whether ineffective assistance of Counsel, judicial

 

error, or misconduct from the Government, or more than one of the
above, the error undermined the fairness of the trial and contributed

to a miscarriage of justice.

F. Counsel Did Not Understand Or Explain Movant’s Lupus
Counsel failed to object to the Government’s calling for rank

speculation of what Boady would have done, had he actually listened to
Movant’s health concerns. The speculation was simply irrelevant, as the
purpose of the hearing was to determine Movant’s state of mind (would a
reasonable person find the environment coercive from the suspect’s
perspective?), not to establish whether it was Boady’s intent to create
a coercive environment (which ignores the possibility that he
contributed to one despite an intent not to). When the constable

blunders, it does not matter if the blunder was inadvertent: it is

55

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 68 of 157

still a blunder. In U.S. v. Pelaes, 790 F.2d 254 (2nd Cir. 1986),

quoting U.S. v. Henry, 447 U.S. 264, 271 (1980):

Even if the agent's statement that he did not intend that Nichols
would take affirmative steps to secure incriminating information
is accepted, he must have known that such propinquity likely
would lead to that result.

Although Movant claimed she told Boady about her condition in
detail and Boady denied recollection of any such conversation, Counsel
failed to establish that it was not Movant’s burden to tell Boady her
health was being harmed multiple times until he actually understood it,
or her burden to correctly choose which agent to tell. When Movant
realized the chairs were in full summer sun, and that fact would cause
cher. a Lupus flare-up.reaction,..Boady. had. been facing away from Movant,
had been moving away from Movant to lead her to the backyard, was not
yet in a position to take notes of anything Movant told him, and “kind
of had some focus” more on leading rather than listening. Agent Berry
did not testify, but her presence in the group with Boady and Movant
meant that it was possible that Boady thought at the time that Movant
was telling her instead of him. Counsel failed to subpoena Berry, and
failed to effectively question Boady on the matter.

Counsel failed to understand and establish that one cannot
discern if someone suffers from Lupus or a Lupus trigger just by
‘glancing at them. The physical” sensation to a” Lupus sufferer being
exposed to bright sunlight has been described as a mist of boiling
water or acid: an unpleasant sensation but one the sufferer realizes
will cause burns unless they immediately move away from it.

The 30-45 minutes in direct sunlight was more than sufficient to
cause a severe flare-up that lasted for the better part of a week but

did not cause Movant to be bedridden until about 12 hours after

exposure.

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 69 of 157

G. Right to Representation Under Massiah & Escobedo
Movant, newly married to Matthew Channon, was represented by
Donald Kochersberger during the search and seizure.

[O]nce the government has entered into a formalized adversarial

relationship with an individual, it needs to tread carefully so

as not to infringe upon the defendant's Sixth Amendment right to
counsel. U.S. v. Oldman, 2:00-CR-222, (D. Utah. 2001).

SA Boady knew, or should have known, that Movant was or could
have been represented by counsel prior to his decision to seek an on-

the-record interview with Movant.

By intentionally creating a situation likely to induce Henry to
make incriminating statements without the assistance of counsel,
the Government violated Henry’s Sixth Amendment right to counsel.
This is not a case where,- in’ Justice-Cardozo’s: words, “the
constable..blundered,”..; rather, it is one where the “constable”
planned an impermissible interference with the right to
assistance of counsel. Pelaes (quoting Henry at 274-75).

 

SA Boady deliberately elicited incriminating information from
Movant during the search and seizure. Deliberate elicitation is defined
as the intentional creation of circumstances by government agents that
are likely to produce incriminating information from the defendant, and
is well-evidenced by the rearrangement of lawn chairs in the backyard.

In Massiah v. United States, 377 U.S. 201 [(1964)], [the Supreme]
Court observed that “a Constitution which guarantees a defendant
the aid of counsel at..trial could surely vouchsafe no less to an
indicted. defendant under interrogation by. the police ina
completely extrajudicial proceeding. Anything less..might deny a
defendant ‘effective representation by counsel at the only stage
when legal aid and advice would help him.’” Id, at 204, quoting
DOUGLAS, J., concurring in Spano v. New York, 360 U.S. 315, 326

(1959).

The interrogation here was conducted before petitioner was
formally indicted. But in the context of this case, that fact
should make no difference. When petitioner requested, and was
denied, an opportunity to consult with his lawyer, the
investigation had ceased to be a general investigation of “an
unsolved crime.” Spano v. New York, 360 U.S. 315, 327 (STEWART,
J., concurring). Escobedo v. Illinois, 378 U.S. 478 (1964).

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 70 of 157

It was never asked nor answered in this case’s proceedings
whether Movant had requested an opportunity to consult with her lawyer.
Based on Movant’s affidavit (Ex. 106), SA Boady knew full well he was
violating Movant’s Right to have her attorney present. “Petitioner had,
for all practical purposes, already been charged[.]” Escobedo, at 486.

By failing to raise a defense under Massiah or Escobedo during
pretrial, trial, or appeal, Counsel waived the easier “represented by
counsel” argument and pinned Movant’s hopes on the less meritorious

“coercive environment” argument, which failed.

H. Movant’s Cat Was In Danger and Leaving Was Not Voluntary
All sides seemed nonplussed about the mention of Brandi’s cat,

and this owes to ineffective assistance of counsel.

As the exhibit with the front door wide open shows, the agents

 

propped it open and did not guard the door, contrary to Boady’s
testimony during the hearing.

Movant, having been in the front yard briefly, was in a position
to know about the front door. Given the danger she felt her cat was in,
from over a dozen 200-pound agents rifling through every hiding place
and potentially stepping on her cat, Movant’s inability to protect,
restrain, or render aid to the cat because she was barred from her own
house, would have given her substantial reason to believe that she and
she. alone was the only.party.capable of and. responsible for ensuring
her cat’s safety, in the likely event the cat was shooed to or bolted
for the busy street in front of the house.

Likewise, Movant’s testimony indicates a high degree of concern
for her cousin Patrick, a minor at the time, who was to be placed in

handcuffs and also in the front yard.

58

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 71 of 157

The reasoning becomes important when considering Movant’s
rationale for abruptly leaving the front yard for the back yard (“she
didn’t want to leave”) when the danger to her cat and her cousin had
not passed. Either Brandi is a simpleton, and simply forgot about her
cat and her cousin as soon as an agent asked her to join them in her

backyard (a characteristic contrary to the Government’s repeat mention

of Brandi’s sophistication throughout the hearing and trial); or her

will was overborne: in this case, her will to ensure her cat’s safety
and cousin’s welfare by “not leaving” the front yard.
The fact that neither the Court nor Ms. Vierbuchen could

comprehend the relevance of Brandi’s love for her cat can be traced

 

directly to ineffective assistance of Counsel. Had Counsel adequately
described Movant’s state of mind and connected the dots for the Court,
‘the Court could have realized the ’cat’s ‘relevance and importance, and
also how fishy and impossible SA Boady’s “immaculate noncustody”
fiction was. If Counsel had not failed to achieve that, Movant’s
confession (and the resulting effect it had on both defendants in spite
of Bruton) would have been ruled inadmissible, leaving the Government
without a conspiracy count to charge and probably without much of a

case at all against either defendant.

I. Movant’s Self-Discrediting Confession
Movant, in stating that she did it and wanted to take the blame
for it, in a blanket admission of guilt even before being confronted
with specifics, should have, in so doing, successfully discredited the
entirety of the confession to follow.
While Counsel adequately informed Movant she had the right not to
testify in her own defense at trial, Counsel completely waived any

objection to Boady’s testimony of what Movant said, on Rule 801(d)(2)

59

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 72 of 157

and 804(b)(3) hearsay issues, at the suppression hearing, at trial, and
on appeal.

801(d)(2)(A) makes admissible an opposing party’s (Movant's)
statement, provided it was “made by [Movant] in an individual or
representative capacity”...

However, Movant’s initial declaration that “whatever it is the
FBI was there for, she did it and wanted to take the blame for it” was
not a statement under 801(d)(2)(A). An actual incriminating statement
would have necessarily involved at a minimum the most tangential
mention of a criminal act, which this portion of the confession did not
actually include.

A “statement” is defined in Rule 801(a)(1) as “an oral or written

assertion.” Although “assertion” is not defined in Rule 801, the

advisory committee notes state that “nothing is an assertion

unless intended to be one.” U.S. v. Jackson, 88 F.3d 845 (10th
Cir. 1996).

804(b)(3) makes admissible “[a] statement which..at the time of
its making..so far tended to subject the declarant to..criminal
liability..that a reasonable person in the declarant’s position would
not have made the statement unless believing it to be true.” U.S. v.
Smalis, 605 F.3d 765 (10th Cir. 2010). Whether Movant was a reasonable
person at the time of the confession, and whether any reasonable person
could make a blanket admission of guilt without context, were matters
incumbent upon Counsel to raise.

Counsel did file a motion to suppress (Dkt. 52) under Schneckloth
-v. Bustamante, 412.U.S.--218,--228-29.-(1973);-Lego- v.-Twomey;, 404.U.S.
477, 488-89 (1972); and U.S. v. Falcon, 766 F.2d 1469, 76 (10th Cir.
1985), but these were objections based on voluntariness, not the
admissibility of hearsay.

By waiving the hearsay arguments, Counsel ineffectively

represented Movant, not only causing prejudice in the form of allowing

60

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 73 of 157

a highly damaging confession to be presented to the jury, but
delivering to the jury himself a cross-examination which served to
simultaneously paint Movant as a manipulative liar and SA Boady as an
agent with the ability to discern irrelevant statements from

incriminating ones.

V. Movant's 5th Amendment Right Not To Be Held On An Infamous Crime,
Unless On An Indictment Of A Grand Jury, Was Violated When She
Was Charged By Way Of An Indictment Lacking Any Signature
None of three indictments were signed by a Grand Jury Foreperson

(Ex. 10, at 8; Ex. 9, at 9; Ex. 8, at 9), making them invalid.

A. The D.N.M. Local Rules Require An Actual Signature

While e-signatures are becoming more accepted in other districts,

 

this district’s local rules (LR1.5 from both 2012 and 2016 revisions to
D.N.M. Local Rules) explicitly require the image of all required
signatures, which includes the Grand Jury Foreperson’s image signature.
Even if an e-signature were valid, the signature block would
still be deficient- a properly redacted e-signature would look more
like “/s/Grand Jury Foreperson” and not just “/s”. In effect, the copy
provided to Defendants was “signed by no one”, and it is likely that
the official copy was not signed according to the local rules,
effectively likewise signed by no one. The D.C. Circuit held:
In our opinion in chief in this case, issued April 8, 1969, we
held that the indictment procedure long followed in this
jurisdiction violated Rule 6, FED.R. CRIM.P., in that it did not
include approval of the indictment by the requisite 12 grand
jurors. We announced that all indictments brought under that
procedure after the date of our decision would be subject to
dismissal, without any inquiry whether the grand jury would have

approved the indictment had it been given the chance. Gaither v.
U.S., 413 F.2d 1061 (D.C. Cir. 1969).

61

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 74 of 157

B. Other Districts’ Local Rules Do Not Require An Actual Signature
In U.S. v. Maravilla, 566 Fed. App’x. 704 (10th Cir. 2014), a
second or successive 2255 petition was filed along similar lines (jury
foreman signature or lack thereof) in the Northern District of
Oklahoma. Maravilla’s petition was held to have failed under 2255(h)(1)

for two reasons that are inapplicable here: one, the fact his petition

was second or successive required “actual factual innocence” to be

dispositive, rather than mere “legal innocence” as he alleged, and two,

substantially different local rules:
“Under the local rules, for the Northern District of Oklahoma,
the foreperson’s actual signature must be redacted from the
public docket. N.D.Okla. Local Civil Rule 47.1(g)(3)(B). The
clerk of court retains a sealed hard copy of the original
indictment with the written signature.” Maravilla, at page 6.
Similarly, in U.S. v. Marshall, 2011 WL 3924160 (D. Conn. 2011),

rule XI.C “permitted a ‘/s/’ signature”.

The instant case is distinguished from Maravilla and Marshall at

 

least twofold: this is an original 2255 petition, meaning this case can
be reversed using the more lenient standard of “legal innocence”; and
D.N.M. local rules neither require nor permit substitution on the
public docket of an anonymous e-signature for the grand jury

foreperson’s actual written one.

Cc. The Assistant U.S. Attorneys Authoring The Indictments Violated
Movant’s Fifth Amendment Rights And Committed Misconduct By
Shunting The Process Outside The Magistrate Judge And Court Clerk

AUSA’s Messec and Kastrin both committed misconduct by short-

circuiting the Grand Jury signature process, which, according to Rule

6(£) .F.R.Crm.P,..requires .the.foreperson's..submission. to a Magistrate

Judge in open court; as well as according to Rule 6(c) F.R.Crm.P, the

foreperson’s signature and the foreperson’s filing with the clerk.

62

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 75 of 157

Trial and Appellate Counsel was ineffective for failing to call
the irregularity to the Court’s attention, and/or failing to request an
in camera review to ensure the Grand Jury had actually endorsed the
indictments.

Trial and Appellate Counsel was ineffective in failing to object

to each invalid indictment, and without a valid indictment, the Court

was without jurisdiction to try the case or sentence Movant.

Gaither, at 1061-3, states:

The Fifth Amendment requires that an indictment be brought by a
grand jury. The grand jury is interposed “to afford a safeguard
against oppressive actions of the prosecutor or a court.” The
decision to hale a man into a court is a serious one, subject to
official abuse. For this reason, 12 ordinary citizens must agree
upon an indictment before a defendant is tried on a felony
charge.

The fatal insufficiency in the indictments was not to the lack of

 

endorsement, or lack of formality, but to the lack of authentication.
Given the AUSA’s absolute power to adulterate the Grand Jury process,
-including ‘sole custody -of the Grand-Jury’s-signed indictment during the
time between the foreperson’s signature and submission to the court
clerk, and other indicia of the AUSA’s tampering with the Grand Jury
process, as brought up in other grounds, this prejudice went beyond a
simple typographical formality.

“An indictment, void because it is unsigned by the foreman,
cannot be cured by the entry of the grand jury that incorrectly reports
that a secret indictment was signed by the foreman.” Hammond v. Brown,
323 F. Supp. 326, (N.D. Ohio, 1971, affirmed as 450 F.2d 480, 6th Cir.
1971).

This is a situation indistinguishable from one in which, each
time, the Grand Jury voted “ignoramus” and the AUSA opted to move

forward ahead anyway, in spite of the Grand Jury’s decision and

63

 
Case 1:19-cv-00201-JCH-SMV. Document 3_ Filed 03/11/19 Page 76 of 157

authority and in spite of the law, knowing there was no proof nor risk
of detection, nor any real personal consequences in the unlikely event

her conduct was discovered.

In the government’s eye, the grand jury is a mere instrument of
prosecutorial will, a probable cause screening device obligated
to act at the direction of the prosecutor and then only when the
prosecutor has decided whom and how much to charge. U.S. v.
Navarro-Vargas, 408 F.3d 1184, 1213 (9th Cir. 2005).

Counsel was ineffective in failing to object to this invalid

indictment, for without a valid indictment, the Court was without

jurisdiction to try the case or sentence Movant.

To demonstrate the above, Movant requests the Court hold a
hearing and call as fact witnesses Magistrate Judges W. Daniel
Schneider, Karen Molzen, and/or Kirtan Khalsa; to corroborate that
Magistrate judges in this District in practice do not communicate

directly with Grand Jurors in the manner prescribed in Rule 6(f).

 

D. FRCrmP 6(¢c)’s Requirement For The Foreperson To “Sign All
Indictments” Is Applicable

Frisbie v. U.S., 157 Us. 160 (1895) states, “The omission of the
formal endorsement of an indictment as ‘a true bill,’ signed by the
foreman of the grand jury, is not necessarily and under all
circumstances fatal, although it is advisable that the indictment
should be endorsed”. The mechanics of a Grand Jury indictment in
Frisbie’s time differed substantially from those of today: the Grand
Jury foreman literally handed the endorsed indictment to the Judge or
Clerk, and it is the act of this handing over that made the signature-
bearing endorsement a necessary and satisfied formality.

Distinguishing the instant .case,..the.Grand Jury foreperson. in
each of these indictments never so much as saw the clerk or a judge.

The AUSA produced the indictments, gathered them up, and then filed

64

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 77 of 157

them herself into CM/ECF. By eliminating both the signature and the
handoff, Frisbie is unavailing as a loophole for violations of Rule
6(c), no form of which existed in Frisbie’s time. Frisbie also stated
“that in the mother country, formerly at least, such endorsement and
authentication were essential.”

Frisbie (id. at 164) states:

“1 Bish.Crim.Proc. sec. 700, it is said:

"In the absence of a mandatory statute, it is the better view

that both the words ‘a true bill' and the signature of the

foreman may be dispensed with if the fact of the jury's finding

appears in any other form in the record."”

In the instant case, there is a mandatory statute, Title 18 App.
Rule 6(c), and in fact, there is zero appearance of the jury’s finding
in any other form in the record.

The signature of the foreman of the Grand Jury to an indictment,

certifying it to be “a true bill”, legally imports that it was found by

twelve or more grand jurors. Turns v. Commonwealth, 6 Met. 224, 233,

 

(1843).

E. Counsel Ineffectively Failed To’ Seek Thé Grand Jury Minutes

The indictment as a charging instrument has been recognized to
have two chief purposes — first to apprise the accused of the charges
against him, so that he may adequately prepare his defense, and second
to describe the crime with which he is charged with sufficient
specificity to enable him to protect against future jeopardy for the
same offense. Russell v. U.S., 369 U.S. 749 (1962).

Upon a defendant's motion to dismiss the indictment because only

the foreman had ratified it, the foreman's signature should raise

a presumption that the indictment reflects the will of the grand

jury. In order to attack that presumption, the defense should

have access to the grand jury minutes. Gaither, at 1063-4.

If on the basis of those minutes and the presentment voted by the

grand jury the defense can show a reasonable possibility that the
jurors would not have approved of the indictment actually

65

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 78 of 157

returned to court, but would have insisted on an indictment

different in some material respect, the indictment should be

dismissed. Gaither, at 1064.
In determining whether the actual indictment deviated from the will of
the Grand Jury, the Court should be guided by the principles laid down
by the Supreme Court in Stirone.

Of course, the Government may have objections to disclosing Grand
Jury minutes that would not otherwise be available to the defense under
Allen v. U.S., 129 U.S.App.D.C. 61, 390 F.2d 476 (1968). In such cases
it will have to choose between such disclosure and reindictment of the

defendant. Gaither, at 1064 (citation shortened).

F. Prejudice Was Suffered By Movant

The applicable test for prejudice is whether we can say, "with

fair assurance, after pondering all that happened without

stripping the erroneous action from the whole, that the judgment
was not substantially swayed by the error." Kotteakos v. United

States, 328 U.S. 750, 765 (1946). The decisive factors are the

closeness of the case, Cross v. United States, 122 U.S.App. D.C.

283, 285 (1965); Jones v. United States, 119 U.S.App.D.C. 213,

214 n. 3 (1964), the centrality of the issue affected by the

error, King v. United States, 125 U.S.App.D.C. at 330 ("nerve

center issue"), and the steps taken to mitigate the effects of

the error, Cross, 122 U.S.App. D.C. at 285. Gaither, at 1079

(footnotes inlined and cites shortened).

Unlike in Gaither, the instant case was quite close in terms of
the Court’s novel interpretations of the law, and in the admissibility
of the evidence. Prosecutor Margaret Vierbuchen stated, on the actual
day of trial, “If these summary charts are not admissible at trial,
judge, the government would not be able to go forward” (Ex. 116, Tr. At
5). Had the Trial Judge gotten a more likeable or vigorous defense from
either defense Counsel, her prior rulings coupled with her mentions of
her own struggles to adopt the Government’s evidence indicate her

ruling could have gone the other way and the case would have been

dismissed or driven toward acquittal.

66

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 79 of 157

The centrality of the issue affected by the error, whether on

each occasion the Grand Jury moved to indict or not, is as central as
issues get. Twice unsatisfied with the indictments they had already
procured, unknown AUSA’s (no printed name on any indictment, and both
superseding indictments having different illegible signatures) followed
the same recipe, repeating the error involving the Grand Jury
foreperson’s signature, and making no effort to actually obtain and
redact it. This pattern of misconduct exacerbated, rather than
mitigated, the shortcomings in the indictments. As such, all three

prongs of Gaither’s test for prejudice fall squarely in Movant’s favor.

G. Counsel Was Ineffective For Failing To Raise Any Of These Issues
Either As Objection Or On Appeal, Or To Even Seek To Explore Them

“The question presented to the court is not whether there is a
defect in an indictment but whether there is in this case an

indictment.” Kennedy v. Alvis, 145 N.E.2d 361 (Ohio C.P. 1957).

 

According to Matthew Channon’s affidavit (Ex. 115), the D.N.M.
Court Clerk is not aware of any involvement by a magistrate judge in
any criminal indictment (as prescribed in Rule 6(f)), nor does the
clerk ever receive anything directly from a jury foreperson, instead
derelicting the verification of a true bill to the one entity the clerk
is entrusted with keeping honest: the assistant U.S. attorney producing
the indictment.

Under D.N.M. Local Rule 49.6, Documents that are electronically
filed and require original signatures other than that of the Registered
Participant (i.e. the original signed indictments) must be maintained
in paper form by the Registered Participant until one (1) year after
all time periods for appeals and post conviction relief expire.

Movant hereby requests the court, under Federal Rules of Criminal

Procedure Rule 6(E) (ii), require the production of these original

67

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 80 of 157

indictments, Grand Jury” minutes and Grand Jury transcripts and conduct

an in camera review hearing to verify whether the original signatures

are genuine, proper, and not electronic.

Further, Movant submits her Counsel was ineffective for failing to

seek the same relief from the Court, or to raise this matter on appeal,

and resulting prejudice included an unfair trial and criminal

conviction.

vi.

Movant's 5th Amendment Right To Procedural Due Process Involving
An_ Unbiased Tribunal, 6th Amendment Right To Trial By An
Impartial Jury, And 8th Amendment Right Against Excessive Fines
Were Violated When The Judge. Prejudged Her Guilt

Before trial, one of the Judge’s remarks could qualify as simply

misspeaking, but the repeated pattern indicated, if there existed no

sincerely-held bias, there was a plausible basis for Movant to gain an

impression that one did exist. “Prejudgment has no suitable place in

the judicial mind nor was judicial power intended to be exercised to

give effect to whims of the judge's will.” Barnes v. State, 220 Miss.

248 (S.C. Miss., 1954).

“A criminal defendant tried by a partial judge is entitled to
have his conviction set aside, no matter how strong the evidence
against him.” fTumey v. Ohio, 273 US 510, 535 (1927); Arizona v.
Fulminante, 499 US 279, 308 (1991). [From Edwards v. Balisok, 520
U.S. 641 (1997, italics added) ] o> 00 a

One would be hard-pressed to find each of the other grounds in this

motion to have existed absent any judicial bias. Counsel no doubt

picked up on it and adjusted their trial strategy accordingly, but

absent objections, so adjusted to Movant’s detriment.

It is a matter of common knowledge that jurors, as well as
officers in attendance upon court, are very susceptible to the
influence of the judge. [Law enforcement], as a rule, are anxious
to do his bidding; and jurors watch closely his conduct, and give
attention to his language, that they may, if possible, ascertain
his leaning to one side or the other, which, if known, often
largely influences their verdict. Barnes, at 252.

68

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 81 of 157

The limited [basis for a bias or partiality motion] is where the
circumstances demonstrate "a deep-seated favoritism or antagonism
that would make fair judgment impossible." Liteky v. U.S., 510
U.S. 555 (1994)(quoted in Nelson v. U.S., 07-3071 (W.D.Mo. 2008),
citation adjusted).
Anti-defendant interactions between the Jury and the Judge cannot be
proved or disproved from a printed transcript, nor can Movant submit an
affidavit therefor, but their existence would be moot.
What would it avail the accused in a criminal prosecution to have
a trial by an impartial jury if the proceedings are to be
presided over by a biased and partial judge? It is common
knowledge that a biased judge may prejudice a party's cause
without this appearing on the record. Massie v. Commonwealth, 93

Ky. 598, 20 S.W. 704 (quoted in State v. Armijo, 38 N.M. 73
(N.M.S.C. 1933).

The off-the-record remarks regarding “resolv[ing] this” were highly
unprofessional, and betray the Court’s serious misprioritization for
clearing the Judge’s docket over faithfully discharging her
Constitutional oath. “[I]t is true that Rule 1l(e) prevents a judge
from shaping the terms of a plea bargain or pressuring a criminal
defendant to settle his case.” U.S. v. Carver, 160 F.3d 1266 (10th Cir.
1998).

The pressure was not an occasional slip of the tongue. Whereas
one could construe the Judge’s on-the-record questioning of Counsel as
a one-time status update, a desire to receive “a decision” on whether a
plea bargain would be obtained, rather than encourage one, numerous
similar off-the-record moments established a pattern of implicit
coercion. “Don’t take this personally..Is there any chance?” is far more
entreaty than “Have you decided?”

Rule 11 “‘is designed to totally eliminate judicial pressure from

the plea bargaining process.'” U.S. v. Casallas, 59 F.3d 1173,

1178 (11th Cir. 1995) (quoting U.S. v. Corbitt, 996 F.2d 1132,

1135 (llth Cir. 1993)). “Excluding the judge from the plea

discussions .. . serves three purposes: it minimizes the risk

that the defendant will be judicially coerced into pleading

guilty, it preserves the impartiality of the court, and it avoids
any appearance of impropriety.” U.S. v. Kraus, 137 F.3d 447, 452

69

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 82 of 157

(7th Cir. 1998). (From U.S. v. Cano-Varela, 497 F.3d 1122 (10th

Cir. 2007), citations shortened).

According. to the.ABA Standards. for Crim. Justice (Chapter 14-
Pleas of Guilty), "A judge shall not through word or demeanor, either
directly or indirectly, communicate to the defendant or defense counsel
that a plea agreement should be accepted or that a guilty plea should
be entered". “Rule 11(c)(1)’s prohibition on judicial participation in
plea discussions [] becomes operative before a defendant has decided
whether to plead guilty or to stand trial.” U.S. v. Davila, 133
S.Ct.2139 (2013).

To the extent that refusing to take the Judge on can be called
ineffective, Counsel was ineffective. The resulting prejudice was
severe, came from all sides, and drove the trial to a fundamentally
unfair and unreliable result.

After witnessing and factoring in the numerous examples of
judicial bias and prejudgment stated in this ground, and their fruits,
particularly after trial began, Movant had a substantial basis to
believe that even if she took the stand, she would be denied her right
to testify in her own defense, free of judicial interference with due
process. “To succeed on his claim of judicial bias..Movant must show
that the judge was unable to hold the balance between vindicating the
interests of the court and the interests of the accused.” Nichols v.
sullivan, 867 F.2d 1250, 1254 (10th Cir. 1989, quoted by wesley Ve
Snedeker, 04-CV-17-JB-DJS (D.N.M. 2007). Her remarks at the evidentiary
hearing, “This case is about the Channons” (Ex. 118); “they obtained
these rewards” (Ex. 37); “the facts are that the defendants were, you
know, [guilty]” (Ex. 37); “I don’t dispute that the Channons did

something here.” (Ex. 2), make the requisite showing of prejudice.

70

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 83 of 157

Under Tumey, the eponymous habeas petitioner’s conviction and his

$100 fine were reversed because the judge had a “direct pecuniary

interest in the outcome, and because of his official motive to convict

and to graduate the fine to help the financial needs of the village.”

While this Court’s remuneration is fixed, the ordered forfeiture, now

on its second journey to the 10th Circuit, raises important questions

as to the Court’s “official motive to convict and to graduate the

[forfeiture] to help the financial needs” of the FBI, contra Tumey,

contra Austin v. U.S., 409 U.S. 602 (1993) and in violation of Movant's

Fifth, Sixth, and Eighth amendment rights.

VII.

Movant's 5th Amendment Right To Due Process And Grand Jury
Screening Of Indictments, And 6th Amendment Right To Be Informed
Of Criminal Charges, Confront.Witnesses, And Compel Witnesses To
Appear In Court Were Violated When The AUSA And FBI Manufactured
Evidence Used At Trial

IP Address Irregularities

District courts throughout the country are starting to realize

just how limp IP address evidence is:

To allege copyright infringement based on an IP snapshot is akin
to alleging theft based on a single surveillance camera shot: a
photo of a child reaching for candy from a display does not
automatically mean he stole it. No Court would allow a lawsuit to
be filed based on that amount of evidence.. Ingenuity 13 LLC v.
Doe, Dkt. 48, 2:12-cv-8333-ODW(JCx) (C.D.Cal. 2012).

In In re Bittorrent Adult Film Copyright Infringement Cases, 2012
WL 1570765, at *3 (E.D.N.Y. May 1, 2012), the district court
explained that “it is no more likely that the subscriber to an IP
address carried out a particular compttter” function..than to say an
individual who pays the telephone bill made a specific telephone
call.” The court explained that due to the increasing popularity
of wireless routers, it is even more doubtful that the identity
of the subscriber to an IP address correlates to the identity of
infringer who used the address. AF Holdings v. Chris Rogers, Dkt.
14, 3:12-cv-01519-BTM-BLM (S.D.Cal. 2013).

SA Moon had the Court believing that one could link a universe of

behavior, or in fact any universe of behavior, to a single act (the

creation of one free email account from an IP address), and disregarded

71

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 84 of 157

the remaining universes of possibilities. Although Moon insisted that
all users of an IP address are the same person and related, the 9th
Circuit differs:

Internet providers, such as Comcast or AT&T, can go so far as to

identify the individual who is registered to a particular IP

address (i.e., an account holder) and the physical address
associated with the account, but that connection does not mean
that the internet subscriber is also the infringer. The reasons
are obvious-—simply establishing an account does not mean the
subscriber is even accessing the internet, and multiple devices
can access the internet under the same IP address. Cobbler

Nevada, LLC v. Gonzales, 17-35041 (9th Cir. 2018).

Timing is also critical, as internet service providers furnished
with the wrong date can occasionally give incorrect information
regarding IP addresses, as happened in Malibu Media v. Pelizzo, 1:12-
cv-22768, Dkt. 58 (S.D.Fla. 2014).

The Government's wishful thinking preceded Moon’s entry to the
case, dating back at least to SA Boady’s affidavit for search warrant,
which the above indicates should have been susceptible to a Franks
motion. Counsel refused to file any such motion even after learning
about Boady’s reckless disregard for the conflicting IP addresses made
the nexus to Movant’s personal behavior tenuous at best.

Counsel waived dozens of opportunities to correct the prejudicial
result the Government brought about through specious reasoning,

including motions practice, objections, introducing the missing body of

evidence through its own witnesses, and on appeal.

B. No Gmail Servers In NM
It remains unproven and unalleged that Co-Movant was in New
Mexico during the emails sent in Counts 6 and 7. “The communication at
issue must satisfy the interstate nexus requirement set forth in §1343;
it is an immutable requirement.” U.S. v. Izydore, 167 F.3d 213, 219

(5th Cir. 1999). Credit card records, receipts, IP address logs, and

72

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 85 of 157

other indicia could have proven Movant’s and Co-Movant’s actual
whereabouts during the time of the e-mails, but Counsel never sought to
introduce them or hold the Government to produce them.

Counsel could have eviscerated Co-Movant’s counts 6 and 7, and
their resulting impact on-count I; not from an argumentative
perspective but from an interstate wire perspective, on jurisdictional
grounds, assuming actual wires would have been involved to begin with.
If Co-Movant might not have been in NM, then Co-Movant might not have
committed the acts in counts 6-7, and hence Movant might not have
conspired in count 1. Counsel did not try to catch the Government’s
lapse in logic, prejudicing Movant to face an unfair proceeding that

convicted through assumption.

Cc. Synthesized Trial Exhibits
Selectively combining the information in two documents is not
summarizing the information, any more than this sentence is summarizing
the dictionary: it cannot be justified just because all the words in
this sentence can be found in the dictionary. When the documents
summarized are from different time periods, fatal errors of context
doom the end result, like approving a search warrant to a murder
suspect’s known former address from 25 years prior. Neither component
document needs to be inaccurate for the error to be fatal.
It is difficult for me to believe that the jury, at the end of
this long trial, was able to keep in mind the distinction between
the second and third conspiracies and to comprehend, with any
degree of clarity, that evidencé relévant to the second should
not be considered in determining whether there was guilty
participation in the third, or vice versa. The jury may well,
then, have erroneously combined the evidence and found guilt when
it would not have done so had it observed the distinction. U.S.

v. Liss, 137 F.2d 995, 1002-03 (2nd Cir. 1943, Judge FRANK
dissenting).

73

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 86 of 157

Although Co-Movant’s counsel tirelessly and vociferously objected
to (and Counsel joined objection to) each of the dozens of summaries,
even taking the objections through the 10th Circuit and to the Supreme
Court, Counsel never introduced evidence or an expert to make clear to
the District Court or jury exactly how and why these summaries were
improper. Ms. McHard would have sufficed, had her report (the report
Counsel requested she write) centered more on the suspect history of
the spreadsheets themselves rather than the suspect nature of the data
they contained.

Since AUSA Messec did not argue the case at trial, her work
product cannot be considered advocacy from the Government.

{(Wjhen she manufactured evidence against them, Defendant Little

was acting as an investigator rather than a prosecutor such that

absolute prosecutorial immunity does not apply. Miller v. Meyer,

2:14-cv-101 (S.D.Ohio, 2014)

In effect, Messec personally attested to the truth of the evidence
presented to the Court when each of those exhibits was admitted. As
such, each of the exhibits she prepared was inadmissible hearsay. This
type of hearsay is distinct from the standing hearsay objections of
Counsel, and Counsel ineffectively failed to object on this ground, at

trial and appeal.

D. Grand Jury Irregularities
Agent Boady’s testimony about the contents found on the seized
computers was incompetent evidence, given the fact his case file had
been deleted prior to his appearance before the first known grand jury.
Boady linked up the IP address information during his testimony

and materially omitted the nonmatching IP address information that his

evidence was rotten with.

74

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 87 of 157

[The case agents] induced the prosecutor to commence proceedings
based on manufactured evidence [and] further induced the
prosecutor to continue the proceedings by giving testimony before
the grand jury that was false and/or contained material
omissions. Mangianello v. City of New York, 07 Civ 3644,
(S.D.N.Y. 2008).

By not acting as advocate at trial and having an extensive
participation in the preparation of ill-based exhibits at both trial
and the three known grand juries, Messec crossed the line from
prosecutor to both investigator and witness, expressly barred under
Kalina v. Fletcher, 522 U.S. 118, 126 (1997).

That concern therefore justifies absolute prosecutorial immunity

only for actions that are connected with the prosecutor's role in

judicial proceedings, not for every litigation-inducing conduct.

Moore v. Valder, 65 F.3d 189 (D.C.C.A. 1995).

[As] the function test of Imbler recognizes, the actions of a

prosecutor are not absolutely immune merely because they are
performed by a prosecutor. Buckley v. Fitzsimmons, 509 U.S. 259,

273 (1993).

Convening a grand jury to consider the evidence [prosecutors' ]

work produced does not retroactively transform that work from the

administrative into the prosecutorial.

Buckley; at 289° 00 enn

[I]mmunity does not extend to the actions of a County Attorney

who violates a person's substantive due process rights by

obtaining, manufacturing, coercing and fabricating evidence
before filing formal charges, because this is not "a distinctly
prosecutorial function." McGhee v. Pottawattamie County, 547 F.3d

922 (8th Cir. 2008).

While Costello v. U.S., 350 U.S. 359 (1956) upholds the ability
of a grand jury to indict based on nothing more than hearsay, in this
instance the Government went beyond hearsay to false information, and
the effect at trial was devastating.

Counsel, armed with these facts, waived all Franks or similar
arguments concerning these shenanigans.

The redacted second known grand jury transcript and withheld

contra Jencks third transcript further display the use of manufactured

or materially omitted evidence. Counsel never put in for a motion in

75

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 88 of 157

limine to see the unredacted grand jury transcripts, ineffectively

assisting and prejudicing Movant’s Fifth and Sixth Amendment Rights to

examine witnesses and be made aware of the evidence and charges against
her. Movant hereby requests the Court require the unredacted versions
of these transcripts to be produced, and if the court deems it
necessary, subject to redaction by a competent and disinterested third
party.

VIII. Movant's 5th Amendment Right To Due Process Of Law And 6th
Amendment Right To Have The Assistance Of Counsel For Her
Defense, Were Violated When The Judge Failed To Provide An
Opportunity For, And Her Counsel Failed To Seek, A Last-Minute
Continuance Before Jeopardy Attached

Decisions that most judges would have been reached weeks prior to

were reached at the threshold of trial, or never reached.

 

The Court’s literally last-minute decision to rule on pivotal
evidence, call a recess, and call in the jury venire, sought no input
from Counsel on whether Counsel was ready. The Court’s decision,
coupled with Counsel’s waiver of speaking up during the recess,
violated Movant's Sixth Amendment Right to have the effective
assistance of Counsel, since Counsel was forced to be ineffective by
the massive impact of the Court’s unexpected ruling on the Government’s
evidence minutes before jeopardy attached and before Counsel could
comprehend it.

[C]jounsel tell us that if the case should go to trial this

afternoon as scheduled, they will be obliged to answer “Not

ready.” We are convinced this representation is made in complete

good faith. Stans v. Gagliardi, 485 F.2d 1290 (2nd Cir. 1973).

Judicial procrastination resulted in the entire jury venire not
finding out their presence Monday and Tuesday was unnecessary until the
Friday before, or perhaps not then. While the judge frequently remarked
that she did not like to keep the jury waiting or to waste their time,

her actions indicated a clear lack of concern for the jury’s time,

76

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 89 of 157

availability, or state of mind. When the jury panel was finally seated,
this flaky approach would have compounded resentment toward the
proceedings that most reasonable jurors would feel. After introducing
herself without shouldering any responsibility to the jury for the
delays the Court caused, or admonishing the jury that Movant was not
the cause of the neglectful treatment they received, the Court left the
jury to wonder whose fault the delays were, further prejudicing
Movant's right ko a tale teien doses seinen agsene sens Saget pas son

“Procrastination, whether it be prosecutorial or judicial, is not
the fault of a defendant and should not be charged to him or her.”
State v. Roman, 240 Kan. 611, 731 P.2d 1281 (S.C.Kan. 1987).

Even though “[a] trial court ‘enjoys broad discretion on matters
of continuances, even when the parties implicate Sixth Amendment
issues’” U.S. v. Mendoza-Salgado, 964 F.2d 993, 1016 (10th Cir. 1992),
the Court gave no indication that a last-minute continuance was barred.
Counsel should have been willing to take that chance in order to
_ assertively defend Movant’s Fifth and Sixth Amendment Rights, and by
waiving the argument at the threshold of jeopardy, as well as on
appeal, prejudicially failed to do so.

See Davis v. Duplantis, 448 F.2d 921 (5th Cir. 1971); cf. Laird
v. Air Carrier Engine Serv., 263 F.2d at 952 (5th Cir. 1959, withdrawal
of stipulation after commencement of trial resulted in prejudice where
“plaintiffs come to Court expecting to try one lawsuit and found
themselves facing something quite different”).

The judge might have been within her discretion to deny a
continuance and declare the court would be moving forward with jury
selection and*trial anyway,” but Counsel did not~ask once for more time
(nor did Co-Movant’s counsel). Counsel was thus ineffective. One needs

only look to one or two other grounds in this motion or its sister

77

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 90 of 157

motion for the prejudicial effect caused by this lack of preparation

and lack of objection to become clear.

IX. Movant's 6th Amendment Right To A Jury Pool Composed Of A Fair
Cross-Section Of The Community, And 5th Amendment Rights Of
Jurors To Equal Protection Under The Law, Were Violated Because
Of The Disparity Between The Percentage Of Men On The Qualified
Jury Venire And The Percentage Of Men In The Population Of The
District Of New Mexico
The jury selection process used by the District of New Mexico

violated Movant’s rights under the Fifth and Sixth Amendments of the

U.S. Constitution and the Jury Selection and Service Act by

systematically excluding men.

“To establish a prima facie case that a jury selection process
does not produce a fair cross-section of the community, a defendant
must show (1) that the group alleged to be excluded is a distinctive
group in the community, (2) that representation of the group in venires
is not fair and reasonable in relation to the number of such persons in
the community, and (3) that the underrepresentation is due to systemic
exclusion of the group in the jury-selection process.” U.S. v. Grisham,

63- F.3d 1074 (11th. Cir...1995,.-quoting..Duren..v..Missouri, 439 U.S. 357

(1979)

A. Men Are A Distinctive Group In The Community
Just as Indians unquestionably form a distinctive group in the
community, so do men, dating back to the time when women were first
allowed to serve as jurors.

A group is ‘distinctive’ under the first prong of the test if
this group has: (1) some quality or attribute which defines or
limits the group; (2) a cohesiveness of attitudes or ideas or
experiences which distinguishes the group from the general social
milieu; and (3) an interest which may not be represented by other
segments of society. United States v. Test, 550 F.2d 577, 591
(10th Cir. 1976). (quoted in U.S. v. Taylor, 663 F. Supp.2d 1157,
1163 (D.N.M. 2009)).

 

78
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 91 of 157

“I believe this language tends to show that men qualify as a
distinctive group.” Taylor, at 1163. “[I]f the shoe were on the other
foot, who would claim that a jury was truly representative of the
community if all men were intentionally and systematically excluded

from the panel?” Ballard v. U.S., 329 U.S. 187 (1946).

B. Representation Of Men Is Not Fair And Reasonable In Relation To
The Number Of Men In The Community

In Taylor, at 1165, the Hon. W.P. Johnson writes:

 

{T]he Defendant [Taylor]’s statistics reveal an absolute
disparity of 4.7 percent and a comparative disparity of 12.8
percent. The 4.7 percent absolute disparity is far lower than the
ten percent that the Tenth Circuit has suggested as a threshold
disparity number. See [U.S. v.] Shinault, 147 F.3d at 1273. In
fact, the Tenth Circuit has upheld jury selection procedures
which resulted in absolute disparities of up to seven percent.

[U.S. v.] Gault, 141 F.3d at 1402-03. Furthermore, the disparity

here does not even begin to approach the absolute disparity

numbers that the Supreme Court has found adequate to make out a

prima facie violation of the Sixth Amendment. See [] Jones v.

Georgia, 389 U.S. 24, 25, 88 S.Ct 4, 19 L.Ed.2d 25 (1967) (14.7%

absolute disparity).

In this case, the absolute disparity was 17.1 percent and the
comparative disparity was 34.2 percent. Given the suspicious
coincidence between the Court’s newly enacted modified jury plan, which
this case was one of the first to use, if not the first, and the stark
numerical difference with the first majority-male venire this case was
originally slated to use, it is unquestionable that the second venire,
the one the Court employed, was not reflective of the community from
which the jury was derived.

“[I]f the absolute disparity between these two percentages is ten
percent or less, the second element is not satisfied.” Grisham, at

1078-79. In the instant case, Grisham's second element is fully

satisfied at over. seventeen. percent... ere

79

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 92 of 157

Cc. The Underrepresentation Is Due To Systemic Exclusion Of Men In
The Jury Selection Process

By switching the venire system to an unproven and buggy
computerized one in November 2015, the D.N.M. judiciary created a
situation where a bad venire could no longer be labeled “out of the
ordinary” because there was suddenly no longer an ordinary.

In order to show that a group has been systematically excluded

from jury venires, a defendant need not show that the exclusion

is intentional. Duren, 439 U.S. at 366, 99 S.Ct. 664. Rather, he
need only show that the exclusion is “inherent in the particular

jury-selection process utilized.” Taylor, at 1166.

Unlike Taylor’s assertions that jury rolls themselves
systematically excluded a distinct group, the flaw here is in the
synthesis of the jury wheel from the jury rolls, and/or the venire
selection from the jury wheel.

The statistical likelihood of a truly random survey of a voter
roll system, made up of about fifty percent men, returning less than
one-third men, starts out as high (for a venire of four, the odds of
three of them being women is 25 percent), but diminishes quickly as the
total venire size increases. The odds of 47/70 coin flips coming up
heads is 0.15 percent, perhaps possible but not ordinary.

While it-has-been--held-by.various.courts that-a discrepancy ona
single venire panel cannot alone demonstrate systematic exclusion, as
in U.S. v. Womack, 985 F.2d 395, 397-98 (8th Cir. 1993) and U.S. v.
Bryant, 523 F.3d 349, 362 (D.C. Cir. 2008), 32% men is not a
discrepancy but a disparity, and the other evidence encourages
examination of the other eJuror results from this time period with a
jaundiced eye.

Counsel was ineffective for failing to notice or act upon the

unprecedented slant to the jury pool. “The defendant does have the

80

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 93 of 157

right to be tried by a jury whose members’ are selected pursuant to

nondiscriminatory criteria.” Batson v. Kentucky, 476 U.S. 85-86 (1986).
Discrimination in jury selection, whether based on race or on
gender, causes harm to the litigants, the community, and the
individual jurors who are wrongfully excluded from participation
in the judicial process. J.E.B. v. Alabama, 511 U.S. 127 (1994).

Prejudice Resulted From A Systematically Unfriendly Jury

Co-Movant’s Amazon Mechanical Turk surveys, conducted in November

 

2015 among U.S. residents not residing in the District of New Mexico,
measured men and women in roughly equal numbers, and showed numerically
that men, while still more likely to convict than not convict, were
statistically less likely to convict than women were.

The reasoning behind the participants’ decisions, provided in
short essay form, helped inform a few defense decisions before trial,
but the process was largely ignored by Counsel. The chief takeaway from
the research was that jury selection mattered, and to ensure Movant's
best chances at trial, women, particularly divorced women (in the
research voting to convict at a ratio of 6:1), should not be
overrepresented.

When a venire full of divorced women was disclosed, and Counsel
refused to ask for a new venire, the die was cast. Counsel was
ineffective both at trial and on appeal for failing to raise the
matter. Movant was denied a right to a fair trial by a jury of her

peers, and was convicted in an unfair trial.

X. Movant's 5th Amendment Right Not To Be Held On An Infamous Crime,
Unless On An Indictment Of A Grand Jury, Was Violated When He Was
Charged By Way Of Grand Jury Proceedings Tainted By Prosecutorial
Misconduct; And Movant's 6th Amendment Rights To Be Confronted
With The Witnesses Against Her And To Compel Witnesses In Her
Favor Were Violated When Brady Evidence Was Provided Late And
Jencks Evidence Was Withheld

81

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 94 of 157

Although it is widely held that the withholding of Brady and
Jencks material does not itself form the basis for a cognizable claim
under §2255 (see Moreno v. U.S., Civ 14-997-JAP-GBW (D.N.M. 2015)),
ineffective assistance of counsel can.

The fraught proposition that the individual tasked with bringing
charges in a legal and transparent manner can be singlehandedly trusted
with the custody and turnover of the records of the corresponding event

yields a perfect crime: if an AUSA lied to, harassed, or intimidated a

 

grand juror, or indicated on the record that she or other AUSA’s
fabricated the evidence used, or skipped the grand jury proceeding
altogether by manufacturing a forged or unsigned indictment herself,
the AUSA’ alone can covér up the evidetce of hér own misconduct to
railroad any defendant she chooses, and repeatedly get away with it.
Based on the Courts’ treatment of §3500, the only practical
bulwark against this abuse of process is a vigorous advocate for the
defense, one who will hold accountable, or at least place on the record

an attempt to hold accountable, abusers of prosecutorial power.

A. Counsel Failed to Explore Jencks
When faced with Grand Jury transcripts and minutes that were
conspicuously absent, an effective Counsel would have brought the
‘matter before the Court, putting the Government in a situation where it
had to own up to its decisions to withhold them on the record.

In many respects, we are troubled by the Government's plea of a
crisis in transcribing grand jury proceedings..The notion that
defendants have a right to access grand jury transcripts is not a
new one..At least since the decision of the Supreme Court in
Dennis v. United States [384 U.S. 855 (1966)], a major trend in
criminal procedure has been toward liberalized defense access to
grand jury minutes. The sound principle behind the trend is that
“[ijn our adversary system for determining guilt or innocence, it
is rarely justifiable for the prosecution to have exclusive
access to a storehouse of relevant fact. Gaither, at 1083-84.

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 95 of 157

Under Youngblood, “except where the Government can show an overriding

case for secrecy, such as national security”, “defendants should have

automatic access to the grand jury testimony of Government witnesses at

trial” Gaither, at 1084.
The prosecutor's misconduct [] was not merely inadvertent, but
was instead willful and intentional. A habeas petitioner can
succeed on a Brady claim by establishing that the government
suppressed evidence material to the defense while acting either
intentionally or inadvertently. See Strickler [v. Greene], 527
U.S. at 281-82, 119 S.Ct. 1936. Douglas v. Workman, 560 F.3d 1156
(10th Cir. 2009).

Counsel’s failure to hold the Government to account resulted in

impeachment evidence remaining hidden and prejudiced Movant’s right to

a fair trial.

B. Brady Impeachment Evidence Could Have Altered The Case’s Outcome

Secondarily among the evidence divulged was proof that Agent
Boady and AUSA Messec were made contemporaneously aware of, and
authorized after-the-fact, their star witness’s attempt to blackmail
Movant's Co-Defendant.

“Because the withheld evidence was exculpatory and material under
Brady, the prosecution's failure to disclose it was harmful as a matter
of law.” Banks v. Reynolds, 54 F.3d 1508 (10th Cir. 1995).

This late disclosure, and Counsel’s failure to act upon it,
impacted the other grounds listed in the following ways:

Evidence of knowledge of blackmail by agent Boady and AUSA Messec
was not used to impeach them or star witness Gardner.

Counsel could not have brought a timely Franks motion against
Boady’s seizure for his illegal co-conspiratorial actions with Gardner
(enacting a 2-week delay in the search and seizure to consider the
ramifications of Gardner’s blackmail meant the same warrant would need

to be submitted and signed again with a different date), explaining why

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 96 of 157

Boady would need to switch signature pages in his affidavit for search
warrant.

Moving for a mistrial based on this evidence would have been well
within Counsel’s abilities, and could have formed the basis for an
appeal. By waiving these arguments, Counsel prejudiced Movant’s right

to present evidence for a fair and reproducible trial.

XI. Movant's 5th Amendment Right To Due Process And 6th Amendment
Right To Assistance Of Counsel Were Violated Through Government
Witness Steven Gardner's Blackmail And Perjury, And Counsel's

Waiver Of Objection
A. Blackmail

Blackmail (18 USC §873) is a rarely-prosecuted statute, with no
known precedent in the 10th Circuit or any of its districts. “[T]he
case law.on blackmail. is .sparse...".U.S...v..Coyle,.63.F.3d.1239 (3rd
Cir. 1995). According to U.S. v. Nardello, 393 U.S. 286, 294 (1969),
the Blackmail statute was formerly known as “Extortion by Informer”,

§873 provides that: “Whoever, under a threat of informing, or as
a consideration for not informing, against any violation of any law of
the United States, demands or receives any money or other valuable
thing, shall be fined under this title or imprisoned not more than one
year, or both.”

Blackmail under the statute therefore contains three necessary
elements:

(1) demanding money or other valuable thing from the victim;

(2) under a threat of informing, or as a consideration for not
informing, against

(3) a violation of a law of the United States.

U.S. v. Lewis, 313 Fed.Appx. 703 (5th Cir. 2009).

The first element, the demand to pay, took the form of Gardner’s

9% demand letter. The letter so unconcerned the Government as to

June
blackmail that it was introduced by the Government as an exhibit in

Movant’s trial not once, but twice: once to showcase its content and

84

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 97 of 157

once to prove a copy of the demand letter was found in Movant’s home.
Within the letter it can not get less equivocal:

So to recap you owe OfficeMax $81,231.75 for these fraudulent
MaxPerks accounts and you would like to resolve this issue by paying
restitution. Please send -a-money -order.made out.to.OfficeMax in the
amount of $81,231.75 to the address below by June 23, 2011. (Ex. 171).

By calling it restitution, Gardner blurred not only the by-now-
completely-indistinct lines between prosecution and victim, but the
lines between the judiciary (the only entity that can award
restitution) and victim.

Upon the discovery of fraud inducing a contract, the injured
party has an election, namely, he may either rescind the contract
or stand to it. If he rescind he may assert his title to the
property lost by the contract and recover it by replevin or its
value in trover. If he affirm the contract, his only redress, as
here, is an action or counterclaim for the damages sutained by
reason of the fraud in its concoction. But he cannot do both; he
cannot affirm and disaffirm; he cannot repudiate the contract as
rescinded and demand restitution of what he has lost, and at the
same time treat it as subsisting and recover the damages he has
suffered by reason of it. Roome v. Jennings, 2 Misc. 257, 21
N.Y.S. 938, (N.¥.C.P. 1893).

 

The second element, consideration for not informing, was
established in Gardner’s follow-on letter of June 10% (Ex. 172).

In contrast to the demand letter of June 9% calmly describing a
phone call on June 8* and requesting payment within two weeks, by the
23™7, it took Gardner only a day (June 10°) to amp up his blackmailer’s
demand:

I have not been able to get a hold of you lately but expect that

you will call me back so we can discuss how resolve [sic] this

‘issue. If I do not ‘hear’ back’ by Monday “June 13, 2011 I will be

forced to present my findings to the FBI in Albuquerque. (Ex.

172).

Gardner had already been working with the FBI in Albuquerque for

months, but never divulged that fact. Informing the FBI was his express

threat.

85

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 98 of 157

The final element, which likely accounts for the rarity of
prosecutions under §873, was a violation of the law of the United
States. Wire fraud, the section under which the case was brought, is a
crime against the United States, not a private party.

The blackmail statute thus reaches those who would evade their

responsibility to inform the authorities about a violation of the

law by exchanging the promise to forebear from giving such
information for some benefit. It is the use of the information in

this manner that Congress sought to penalize. Coyle, at 1250.

SA Boady and AUSA Messec Suborned The Blackmail

SA Boady became aware of Gardner’s conduct, stating “I can’t

believe [Gardner] did this”, and then shared the information with

Messec anyway, while making the determination that he would suborn the

 

blackmail by delaying his search and seizure by exactly the two week
period Gardner had set forward in Gardner’s June 9* letter. In so
doing, Boady violated Movant’s Fifth Amendment Right to Equal
Protection Under the Law under the Due Process Clause, by, instead of
charging Gardner with blackmail of Co-Movant, acting as an accessory to
Gardner’s blackmail of Co-Movant in order to investigate and punish
Movant for wire fraud reported by Gardner.

A debt collector may not use unfair or unconscionable means to

collect or attempt to collect any debt. Without limiting the

general application of the foregoing, the following conduct is a

violation of this section:.. (3) The solicitation by a debt

collector of any postdated check or other post-dated payment
instrument for the purpose of threatening or instituting criminal

prosecution. Beler v. Blatt, 480 F.3d 470 (7th Cir. 2007).

In effect, Boady .had decided he would act..as Gardner's
collections agent: giving Movant and Co-Movant two weeks to pay up,
then bringing at least 17 FBI agents to collect, turning over the
spoils of the raid to Gardner. Had Gardner acted as a passive victim's

representative and avoided the temptation to contact Co-Movant

directly, Boady’s actions could have been above reproach. But since

86

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 99 of 157

this did not happen, Boady made the conscious decision to derelict his
duty.

Once their star witness-victim had struck a foul blow in an
effort to exert control of the investigation and “beat the FBI to the
window” in extorting Co-Movant’s money, Boady and Messec, made fully
aware of Gardner’s activities by Gardner himself, declined to prosecute
Gardner for blackmail but continued to rely on Gardner to prosecute
Movant for wire fraud, again in violation of Movant’s Fifth Amendment
Right to Equal Protection.

Counsel, by waiving any and all pretrial motions on the subject
and refusing to cross-examine Gardner or Boady as to the subject of
blackmail, in spite of Co-Movant’s e-mails and lines of questioning,
ineffectively assisted and prejudiced Movant’s right to confront the

witnesses against her.

C. Gardner’s Perjury in Spreadsheet’ Preparation

Co-Movant’‘s counsel’s conditional pronouncement, that “I think we
have a problem” in the event Mr. Gardner did not say he created the
spreadsheet, came to fruition. The problem was not merely the
defense’s, but the entire Court’s.

The Government’s enthusiasm in using the spreadsheets for the
truth of the matter asserted, but only selectively, and ignoring the
inconvenient facts of their own authorship, lay a strong case for
prosecutorial misconduct, suborning the perjury of their star witness,
who they had substantial basis to believe had broken the law and would
continue to break the law in order to benefit from his prosecution of
the Channons.

In Theokary v. Shay (in re Theokary, 3rd Cir. 2015), the Court
directed “production of unredacted copies of [a] report and curriculum

vitae.”

87

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 100 of 157

Upon receipt of the unredacted report and curriculum vitae,
counsel for Shay and Abbatiello questioned their authenticity and
obtained from the Bankruptcy Court an order directing that the
documents be produced in their native electronic file format,
i.e., the format in which they were created..Theokary, however,
did not produce the unredacted curriculum vitae and report in
native file format. Instead, on the day of Paparo’s deposition,
an amended version of the report in portable document format was
produced. Theokary, at 4-5.

“And the fact that the report that Theokary manufactured simply
tracked the plainly inflated damages set forth in a pretrial statement
does not lessen the fraud he attempted to perpetrate.” Id., at 11.

A court, therefore, is empowered to vacate its own judgment upon
a showing that a party has committed fraud, Chambers, 501 US 44,
or to dismiss an ongoing action as a sanction for a party’s
“flagrant bad faith” conduct, Nat’l Hockey League [v.
Metropolitan Hockey Club, Inc.], 427 U.S. at 643. Theokary, at 7.

Where a party is responsible for providing false information or
manufactured evidence that influences a decision whether to
prosecute, he may be held liable for malicious prosecution.
Gibbons v. Lambert, 358 F.Supp.2d 1048, (D. Utah 2005).

Counsel ineffectively J let Gardner’s ‘Perjury go unconfronted at

 

trial, where impeaching him would have been quite straightforward if a
defense witness had introduced the proof Gardner had already been
confronted with at the evidentiary hearing, or if his remarks on the
record were used during his cross-examination. Resulting prejudice was
an unfair trial, where the jury did not realize they were being asked

to take, tricked into taking, the word of a blackmailer and perjurer.

XII. Movant's 5th Amendment Right To Due Process, Her 6th Amendment
Right To Trial By An Impartial Jury, To Be Informed Of Criminal
Charges, To Confront Witnesses, To Compel Witnesses To Appear In
Court, And To Have Assistance Of Counsel For Her Defense, Was
Violated When Her Counsel Failed To A Appeal TI The Use Of.
Untrustworthy Hearsay Evidence Against Her

 

 

[The Sixth Amendment’s Confrontation C]lause countenances only
hearsay marked with such trustworthiness that ‘there is no
material departure from the reason of the general rule.’”
Hopkinson v. Shillinger, 645 F.Supp. 374, 420 (D.Wyo. 1986).

88

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 101 of 157

The least trustworthy contention from the Government in the
entirety of this case was the assertion that the spreadsheet evidence
was machine-generated.

In addition to various misspelled headings, variable widths, and
handtyped notes, and a lack of any printed indicia of the data’s origin
or authenticity, the spreadsheets contained hidden worksheets
containing an unrelated dump of thousands of Officemax’s customers’

personal information.

A. Cut-and-paste

The Hon. Judge Herrera could not appear to reach a consistent
opinion on whether the documents were machine generated or not, but
admitted that there was “some cut and paste”, which any reasonable
jurist would conclude meant they were not machine generated. The Court
committed a reversible error in failing to do so, and Counsel failed to
object on the spot or at trial.

The record will not be admissible, however, if the source of

information or the method or circumstances of preparation

indicate a lack of trustworthiness. U.S. v. Miller, 771 F.2d

1219, 1237 (9th Cir. 1985).

The resulting prejudice was substantial and provable, as the
Government mentioned multiple times that this evidence was crucial to

their case-in-chief and its inadmissibility would result in a

dismissal.

B. Authorship
The Government’s case-in-chief relied on spreadsheets that
contained information listing their creator as “sgardner” (government
star witness and blackmailer Steve Gardner) and their last modifier as

“MAguirrel” (the US Attorney’s office). During various times, these

89

 
- Case 1:19-cv-00201-JCH-SMV. Document-3~-Filed-03/11/19 Page 102 of 157

spreadsheets were confusingly referred to alternatively as “1963", “the
original”, “the enhanced”, “Daubert 1”, “EH6”, and so on. Mr. Gardner
testified under oath that he did not create any of the spreadsheets
even though nearly every government spreadsheet listed him as the
document’s creator. On the other hand, FBI Special Agent Jeffrey Moon
testified under oath that he did create the “enhanced” spreadsheet
using 200 lines from “somebody else” to make the numbers line up, “so
that when we run. totals-we-had--one- place-to- calculate. all our. numbers
into our groupings”.

Although “1963” was supposed to be provided by OfficeMax
contractor SHC to the FBI for presentation to the jury, the Excel
document reveals the modifications to “1963” were likewise last saved
by “MAguirrel”, a member of the AUSA’s office. Excel does not keep
track of individual changes, but as it is AUSA Paige Messec’s office
that made those latest modifications, it appears highly likely that Ms.
Messec had a hand in the latest modifications.

A further indicator of authorship is the complete lack of mention

of “SHC” or related companies anywhere in the Microsoft Excel
spreadsheets provided. The authentication testimony of SHC employee
Victoria Mills alleged that “the team” was responsible for running the
reports from the database and her relay of these reports was sufficient
to authenticate it as original evidence, even though “the team” was
never named.

In addition, Victoria Mills was not “one who has knowledge of the
particular record system” as defined by U.S. v. Young Bros., Inc., 728
F.2d 682, 694 (5th Cir. 1984), because she testified under oath that
she had “limited knowledge — technical knowledge” of how the record
system worked (Ex. 183, Hrg. at 50-51) and “minimal” knowledge of how

databases in general worked (Ex. 183, Hrg. at 60). Even though the

90

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 103 of 157

Government and the Court relied on Mills’ testimony as an
authenticating expert, her lack of knowledge should have disqualified
her. Counsel waived all objection to her testimony.

In Bullcoming v. New Mexico, 131 S.Ct. 2705 (2011), DWI defendant
Bullcoming challenged an inculpatory forensic report written by analyst
Caylor, who was neither called to testify nor asserted as unavailable.

New Mexico instead called a different analyst, Razatos. The U.S.

 

Supreme Court ruled:
In short, when the State elected to introduce Caylor’s
certification, Caylor became a witness Bullcoming had the right
to confront. Our precedent cannot sensibly be ready any other
way. See Melendez-Diaz, 447 U.S., at (slip op. at 6)
(KENNEDY, J. dissenting) (Court’s holding means “the..analyst who
must testify is the person who signed the certificate”).

Bullcoming is instructive here, as the anonymous “analytics team”

certified the inculpatory evidence against Movant much as Caylor did,

was never asserted as unavailable, and the Government tried to pass off

Ms. Mills in a similar capacity to Razatos.

C. Chain of Custody

The privilege afforded to government prosecutors at trial to make
up arguments and evidence does not apply here, as the AUSA Paige Messec
was not a trial prosecutor.

The concept of “original” and “enhanced” spreadsheets did not
originate with Mr. Gardner or SHC, but were provided by AUSA Messec to
the defense as part of discovery. Perhaps there may have been some
original basis from SHC data at some point in time, but the conspicuous
absence of even the most basic forensic chain-of-custody evidence in
place puts the lie to the argument that these documents are original.
In fact, they are fabricated evidence, inadmissible by nature,

generated by Government agents with the express purpose of convicting

91

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 104 of 157

Movant and her Co-Defendant, and not subject to a hearsay exemption
because they were fraudulently passed off as originals.

Excel does not keep track of individual changes, but as it is
AUSA Paige Messec’s office that made those latest modifications, it
appears highly likely that Ms. Messec had a hand in the latest
modifications.

Counsel was ineffective for failing to bring Messec’s and others’
modifications up to the court, and Movant’s Sixth Amendment right to
_ confrontation was prejudicially violated when these fabrications were
introduced into evidence resulting in a conviction.

Without a witness who can testify as to the methodology employed

in creating the scrubbed spreadsheets, Defendants would be

significantly limited in their ability to test the
trustworthiness and reliability of these spreadsheets. MEMdata,

LLC v. Intermountain Healthcare, Inc. 2:08-CV-190 (D.Utah 2010).

D. Waiver of Appeal

Counsel picked a losing argument to take to the appellate stage:
namely, that computer summaries are not originals and thus inadmissible
hearsay. Effective Counsel would have recognized that although they had
a sound basis for believing their position was correct, that their
warranted suppression of the Government’s evidence on the summaries
basis risked dooming Movant, as long as their 803(6) matters of appeal
did not include seeking suppression on the “lacking indicia of
trustworthiness” basis.

Despite laying a strong foundation and having introduced in prior
hearings numerous shreds of evidence calling into question the
803(6)(E) reliability of the Government’s spreadsheets, evidence the
jury was barred from seeing, Counsel instead chose to rely on the far

less meritorious 803(6)(B) and 1001 matters for appeal. By failing to

92

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 105 of 157

raise the 803(6)(E) issue on appeal, Counsél was ineffective, and

Movant’s conviction and sentence were prejudicially affirmed.

XIII. Movant's 5th Amendment Right To Due Process Of Law And 6th

Amendment Rights To A Speedy And Public Trial, And To Be Informed

Of Criminal Charges Against Her, And To Have Assistance Of

Counsel For Her Defense, Were Violated When The Government

Vindictively Prosecuted Her, And Her Counsel Both Supported The

Plea Offer And Declined To Mention It To The Court

Proving vindictive prosecution requires a movant to carry an
already heavy burden in most circuits, but 10th Circuit jurisprudence
as in U.S. v. Lampley, 127 F.3d 1231 (10th Cir. 1997) disregards the
more lenient caselaw. of. other circuits..and.defers to. the Supreme Court
decisions in Bordenkircher v. Hayes, 434 U.S. 360 (1978), and U.S. v.
Goodwin, 457 U.S. 368 (1982).

[Under] Bordenkircher, the State did not trespass on the

defendant’s rights “so long as the accused [was] free to accept

or reject” the choice presented to him by the State, 434 U.S., at

363, that is, to go to trial and face the risk of life

imprisonment or to seek acceptance of a non vult plea and the

imposition of the lesser penalty authorized by law. Corbitt v.

New Jersey, 439 U.S. 212, 225 (1978).

In the instant case, however, the odious practice of “plea
chaining”, wherein one defendant cannot accept her plea offer so long
as his co-defendant refuses his, or vice versa, means that the plea
offers in this case fail the Bordenkircher test, since neither
defendant was “'free to accept or reject’ the choice presented to him
by the State.”

The 10th Circuit has been forced to reverse rulings under similar
conditions in Edens v. Hannigan, 87 F.3d 1109 (10th Cir. 1996), where
two defendants’ representation by a single attorney forced a reversal
based on the conflict of interest concerning a plea offer for one and
not the other. Edens demonstrated the entire judicial system, not just

defendants, pays a heavy price resulting from when defense attorneys

are allowed or forced to join defendants with divergent interests: not

93

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 106 of 157

only a price paid with additional appeals and grounds for appeal, but
the advent of nearly compulsory individual representation and the
multiplicative financial costs that requires. Courts have not yet ruled
against that similar notion that prosecutors who engage in plea
chaining step over the same line.

Absent cover from Bordenkircher, the Government can be held to
have vindictively prosecuted Movant if additional charges were piled
on, following rejection of the first chained plea offer. This occurred
with the first superseding indictment,.exposing both Defendants to
increased criminal penalties, larger alleged losses, as well as
subjecting Movant. to additional forfeiture.

The Supreme Court in Goodwin “declined to adopt a per se rule
that in the pretrial context no presumption of vindictiveness will ever
lie.” Doran, at 1521.

Ineffective assistance of counsel existed in this matter as well,
as Counsel encouraged joint acceptance of the plea offers without
raising the vindictive prosecution before the Court, or on appeal. The
resulting prejudice included lack of preparation, including withdrawing
motions and calling no witnesses, depriving Movant of effective trial

representation and a fair trial proceeding.

XIV. Movant's 5th Amendment Right To Due Process And 6th Amendment
Right To Assistance Of Counsel Were Violated Through The Court's
Adoption Of A Jury Instruction At Odds Both With The Statute And
Indictment, And Counsel's Waiver Of Objections
Given the 10th Circuit’s lack of a pattern jury instruction for

18 USC §1349, the Court’s decision to seek versions from of all parties

was a correct one. In fact, if the Court had adopted the Government’s

propounded instruction, Movant would have avoided the prejudice

suffered at the hands of Counsel, who proffered the flawed instruction.

94

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 107 of 157

By the Court’s phrasing of the instruction, “You are also
-required” without qualification, -a reasonable~juror, who would follow
the instruction and take it literally, would be forced to convict
Movant under that instruction, without consideration as to the law,
evidence or testimony.

Courts “presume jurors attend closely to the language of the
instructions in a criminal case and follow the instructions given
them.” United States v. Almaraz, 306 F.3d 1031, 1037 (10th Cir.
2002) (quoted from Pinon-Ayon v. U.S., 12-CV-17-ABJ, (D.Wyo.
2013)).

Had Counsel objected, or otherwise brought the taken-as-literal
flaw to the Court’s attention, the Court would have been well within
its right to correct the instruction.

The district court correctly noted that this portion of the
Pattern Instruction incorrectly states the law of this circuit.
U.S. v. De La Torre, 599 F.3d 1198, 1204 (10th Cir. 2010).

In cases where the district court has given a legally erroneous
jury instruction, and where the jury might have based its verdict
upon, prejudice exists, and reversal is required. See Adams-
Arapahoe Joint Sch. Dist. No. 28-J v. Cont’l Ins. Co., 891 F.2d
772, 779-80 (10th Cir. 1989) (quoted in U.S. v. Goxcon-Chagal, CR
11-2002 JB, (D.N.M. 2012)).

Final judgment listed the count 1 conviction under 18 USC §1343,
even though the flawed jury instruction for §1349 played a central role
in the jury’s reaching the decision to convict.

In order to set aside a jury verdict, we must find not only that
the jury instruction was legally erroneous, but also that the
instruction had a prejudicial effect. Sulzer Textil, 348 F.3d at
1364 (“[I]t is not enough to merely show that a jury instruction
is erroneous; [Movant] also must show that the erroneous jury
instruction was prejudicial.”). If the erroneous jury instruction
“could not have changed the result, the erroneous instruction is
harmless.” Environ Prods., Inc. v. Furon Co., 215 F.3d 1261,
1266-67 (Fed. Cir. 2000) . (Quoted in Commil USA, LLC v. Cisco
Sys., Inc. 2012-1042 (Fed. Cir. 2013).

Counsel’s failure to object to the instruction also proved highly

prejudicial, and deprived Movant of a fairly determined verdict.

gg

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 108 of 157

XV. Movant's 6th Amendment Right To A Speedy And Public Trial, And
6th Amendment Right To Assistance Of Counsel, Was Violated When
Her Counsel Failed To Raise A Speedy Trial Act Violation Both At
The Trial Court And On Appeal

In accordance with Barker v. Wingo, 407 U.S. 514, (1972), four
factors govern whether delays can be considered prejudicial to Movant.
They are 1) the length of the delay; 2) the reason for the delay; 3)
the time and manner in which the defendant has asserted [her] right;
and 4) the degree of prejudice to the defendant which the delay has

caused.

A. Movant Zealously Pursued A Speedy Trial
First consideration is the third Barker factor, the time and
Manner in which Movant..has. asserted her right. In U.S..v. Mobile
Materials, Inc., 871 F.2d 902 (10th Cir. 1989), the 10th Circuit held

that “in deciding whether a period of delay is reasonable, it is

 

essential to measure dimensions other than length” and “[w]Jhether the
delay was reasonable will depend on the facts of each case.”

If Movant had sat on her rights and kept quiet during the 1006-
day delay, the Court might have some justification, however limp, for
affirming the prosecution, trial, and conviction on Speedy Trial Act
grounds.

Instead, on numerous occasions, Co-Movant repeatedly asked both
Counsels, with Movant's support, about moving to dismiss under speedy
trial grounds, and was always rebuffed. Co-Movant counted the days and
emailed them to Counsel. Co-Movant even went so far as to type up a 21-
page motion to dismiss and sent that to Counsel on 9/18/15. Co-Movant
printed out and summed up U.S. v. Koerber, a similar D. Utah case,
containing similar Government misconduct and dismissed on STA grounds
only months prior. Counsel refused to act each time. When confronted,

Counsel argued that the judge would simply dismiss the latest

96

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 109 of 157

indictment without prejudice, and then the prosecutor would refile

charges in a new indictment with the speedy trial clock reset to zero.

While an overripe Speedy Trial Act clock no doubt looms over
numerous criminal cases as a mirage beset with loopholes, and Counsel
no doubt had learned not to get his hopes up with it, no effective
Counsel would make the decision to waive it, yet in this case, waiver
occurred before, during, and after trial, even when no defeating
loopholes were present, and in spite of Movant’s enthusiasm.

B. Counsel’s Failure To Move To Dismiss Under Speedy Trial Grounds,

On The Eve Of Trial, Is Indicative of Prejudice

Not only were all counts well past the 70 day limit, whether
stricken for surplusage or not, but on the eve of trial, the statute of
‘limitations on all of the counts -had- already run. One need only look at
Ex. 77 (Dkt. 380) to see the dates the offenses ended. The latest
ending date, for count 6, was 8/2/2010. The statute of limitations on

wire fraud and related sections being five years, the last statute of

 

limitations thus expired 8/2/2015.

If Counsel had moved to dismiss at any point between 8/3/2015 and
trial, the Court would have most likely dismissed all counts with
prejudice, whether explicitly or ipso facto in light of the statute of
limitations. In effect, Counsel could have won the case without a trial
by making the filing on the eve of trial.

The Hon. Judge Herrera might have improperly denied the motion to
dismiss, but at least then a straightforward appeal could have been
brought, and Counsel’s assistance would have been effective:

Thus, the speedy trial clock expired on or about November 10,

2012, and the Act was violated. The district court therefore

erred in denying Hicks' motion to dismiss pursuant to the Speedy
Trial Act. U.S. v. Hicks, 779 F.3d 1163 (10th Cir. 2015).

97

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 110 of 157

The cost to Counsel in terms of time and strategy would have been
negligible. Failing to file to win the case is an example of extremely
ineffective assistance of Counsel, and extreme prejudice (felony
conviction, restitution..and..forfeiture,..and..a.sentence of house arrest,
excessive drug testing, and probation) was suffered. Movant’s Sixth
Amendment Rights under the Speedy Trial act to a fair trial, as well as
to effective assistance of Counsel, were violated.

Because the Speedy Trial Act was violated and those violations

would have led to a dismissal of the charges brought under the

First and Second Superseding Indictments, Sylvester's counsel

rendered deficient performance by not bringing those violations

to the attention of the court either at trial or on appeal.
Sylvester v. U.S., 15-1782 (6th Cir. 2017), at 9.

Dismissal With Prejudice Would Have Been Easily Justified and
Likely

 

_[T]n accordance with the Act, trial courts must take into

account three factors “when deciding whether to dismiss an action

with or without prejudice: 1) the seriousness of the offense; 2)

the facts and circumstances that led to the dismissal; and 3) the

impact of reprosecution on the administration of the Speedy Trial

Act and on the administration of justice.” United States v. Moss,

217 F.3d 426, 430 (6th Cir. 2000) (citing 18 U.S.C. §

3162(a)). Sylvester, at 10.

This case, and the offenses accused therewith, was as un-serious
as federal cases subjected to Barker's tests can practically get. The
amount of time, money, and effort the FBI and Department of Justice
caused the U.S. taxpayer to pay for was grossly disproportionate to the
alleged losses. The nature of the offenses required a tortured reading
of the wire fraud statute coupled with rampant prosecutorial misconduct
and ineffective assistance of defense Counsel.

The combination of unique factors in this case will ensure that
its like will probably never be seen again, meaning the end result will
unfortunately mean little in terms of changes to the administration of

justice in general and the Speedy Trial Act in particular following

this case's final briefing.

98

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 111 of 157

[E]ven if a case is dismissed without prejudice, a defendant may
derive some benefit. For example, the time and energy that the
prosecution must expend in connection with obtaining a new
indictment may be time and energy that the prosecution cannot
devote to the preparation of its case. Zedner v. U.S., 547 U.S.
489, 503 n.5 (2006).

Though the statute of limitations should be reason enough to

believe a dismissal would have successfully established the prejudice

in this case, there are additional reasons to believe a dismissal would
have been with prejudice. The Court may have realized that its
resources were better devoted toward matters of far greater import,
considering an even further watered-down indictment against Defendants
would promise even greater consumption of the Court’s time for an even
smaller amount of money in dispute. The Court may have realized that
the propounded evidence had undergone. sufficient spoliation to make a

just proceeding impossible. The Court may also have tired of going out

 

of its way to help the Government fix its indictments and keep its
vindictive and frivolous case alive.

“In light of the policies underlying the right to a speedy trial,
dismissal must remain, as noted in Barker v. Wingo, 407 U.S. 514, 522,
‘the only possible remedy’ for deprivation of this constitutional

right.” Strunk v. U.S., 412 U.S. 434, 93 S.Ct. 2260 (S.Ct. 1973).

D. Neither Defendant Contributed Significantly To The Periods Of
Delay In This Case, Despite The Arrival Of Their First Child

In consideration of the second Barker factor, the reason for the
“delay, the following factors’militate’ against blaming the reason on
Movant.

Since the Speedy Trial Act contains loopholes under 3161(h) which
permit otherwise countable days from counting toward the 70, none took
place under (1)(A), (1)(B), (1)(C), (1)(E), (1)(F), (1)(G), (2), (3),

(4), (6), or (8).

99

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 112 of 157

While the caselaw is replete with instances of defendant-caused
delays such as mental examinations, hospitalizations, firing counsel,
or frivolous motions, none of the above exists in this case.

The Government’s bad faith delay on December 31, 2014, which was
merely a pretext to delay in order to supersede the indictment, would
lend weight to a. mitigating presumption toward Movant’s. good faith
attempts to avoid delay, and Movant hereby requests the Court review
the stunt for sanctions under 18 USC §3162(b)(4).

Of the 1,006 days to run between arraignment and trial,
Defendants’ pretrial motions tolled a sizable plurality of them, though
none were labeled frivolous. Co-Movant Matthew Channon’s first attorney
developed cancer and closed her legal practice, making a counsel
substitution necessary. This can hardly be ascribed to any complicity,
malingering, or contribution whatsoever on the part of the Defendants

in this case.

E. The Delay Adversely Impacted Movants’ Ability To Present A
Defense And Caused Severe Personal Prejudice

Considering the final Barker criterion, the degree of prejudice
to Movant that the delay has caused, we must first consider the slow
spoliation of the available evidence.

In the nearly five year delay, Officemax was purchased by Office
Depot, its headquarters moved, many of its employees and its
contractors’ employees (potential witnesses) left, and its database was
taken offline, backed up, shipped across state lines, made available
strictly to the Government, then purged. 2”

By the time evidentiary hearings were held, months after the
conviction, obtaining even the sparest shreds of exculpatory subpoenaed

evidence from Office Depot, Inc. was very onerous. This prejudiced

100

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 113 of 157

Movant, as getting the evidence subpoenaed even six months earlier may
have allowed for a more responsive subpoena return, and thus a stronger
defense case against the restitution and forfeiture amounts requested
by the Government.

Counsel, even if they incorrectly felt the Speedy Trial Act was a
losing issue, had ample justification for a Sixth Amendment Right claim
to a speedy trial. In failing to consider either, along with Counsel’s
failure to secure exculpatory evidence they could see fading away,
Movant was prejudicially deprived of her right to inform the jury as to
the facts.

In addition, Movant would have encountered a completely different
outcome from the prosecution had the delays not occurred. Even assuming
the superseding indictments and short timetable would have changed
nothing, one example would be the richer availability of database
information for subpoena before sentencing.

The interminable delays have taxed Movant’s marriage in ways that
have not been previously divulged. Movant attempted suicide in front of
Co-Movant, due to, and immediately before, a joint meeting with
Counsel, resulting in an involuntary commitment. The timing was not
immediately after indictment but years into the process. Movant could
no longer bear being reminded of the interminable waiting anymore.

Movant’s need for extreme medication and intense therapy has led
to a loss of consortium. Continuous family counseling has been
necessary since the indictment began, along with intensive therapy in
excess of the Court’s severe requirements. The necessary sense of
closure, of moving’on with one’s life; has~been”unavailable to the
Channons for almost an entire decade due to the delays in prosecution,

and continues to be unavailable today.

101

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 114 of 157

Lastly, Movant’s 1,006 days on supervised release pending trial

might have weighed against her at sentencing differently than if it had

been 69 days.

F. The Government Can Not Reset The Speedy Trial Clock By Filing
Superseding Indictments
The Government will presumably put forward a specious argument
that in order to reset the Speedy Trial Clock (already violated as
early as July 2013 and definitely by October 2013) that it need only to

put forward a superseding indictment with slightly reframed charges, as

it did twice in 2015.

 

[A]s the Eleventh Circuit correctly noted, “the exclusion of the
period of time between the dismissal of an indictment and the
filing of a new indictment under § 3161(h)(6), as well as the
Speedy Trial Act more generally, would make little sense if the
government could reset the speedy-trial clock at will and
effectively ‘circumvent[ ] the speedy trial guarantee through the
simple expedient of obtaining superseding indictments with minor
corrections.’ ” Young, 528 F.3d at 1296 (quoting Bermea, 30 F.3d
at 1567). Sylvester, at 8-9.
This flawed argument has also met defeat in U.S. v. Bermea (30
F.3d 1539, 1567 (5th Cir. 1994); U.S. v. Young, 528 F.3d 1294, 1296
(lith Cir. 2008); U.S. v. Daychild, 357 F.3d 1082, 1091 n.10 (9th Cir.
2004); U.S. v. Marshall, 935 F.2d 1298,1302 (D.C. Cir. 1991); U.S. v.
Long, 900 F.2d 1270, 1275 (8th Cir. 1990); U.S. v. Roman, 822 F.2d 261,
263-64 (2nd Cir. 1987); U.S. v. Thomas, 788 F.2d 1250, 1258 (7th Cir.
1986); and U.S. v. Novak, 715 F.2d 810, 819 (3rd Cir. 1983). See also
U.S. v. Rojas-Contreras, 474 U.S. at 235-36 (1985), and U.S. v. Rushin,
642 F.3d 1299 (10th Cir. 2011) citing U.S. v. Mora, 135 F.3d 1351, 1355
(10th Cir. 1998).
Nonetheless,..it-..is..a..cheap .argument.and-the Government. routinely
wins it at the district level.

In superseding the original indictment, the Government did not

broaden the conspiracy charge, despite the Government’s overt attempts

102

 
Case 1:19-cv-00201-JCH-SMV... Document 3... Filed.03/11/19 Page 115 of 157

to take tactical advantage of the Speedy Trial Act clock by renumbering
the conspiracy count from 11 to 1. The reframing of the balance of the
charges for the superseding indictments from the original are direct
examples of prosecutorial bad faith, since 9 of the original 10
substantive counts would have been time-barred by the statute of
limitations by the time the Governments second superseding indictment
was offered. None of the six new counts related back to the originals.
As in U.S, v...Grady,..544.F.20.598. (2nd Cir. 1976) 3.
Since the statute [of limitations] stops running with the
bringing of the first indictment, a superseding indictment
brought at any time while the first indictment is still validly
pending, if and only if it does not broaden the charges made in

the first indictment, cannot be barred by the statute of
limitations. Grady, at 601 (emphasis added).

 

While the Government can broaden an indictment within the statute
of limitations, the Government is not allowed to reset the speedy trial
clock on the non-broadened counts.

The Government engaged in a bad faith attempt to squelch the
Speedy Trial Act’s protections. Had the Government waited an additional
“month to issue its second superseding indictment, two of its newly
formed charges would have also been time-barred. The indictment would
have been defenseless as soon as Counsel objected to it.

The Court must deter acts of Government misconduct by declining
to reward this act of bad faith by reversing Movant’s convictions. The
timing of both superseding indictments points to a Government bent on
taking advantage of the enormous delay it had a hand in creating, with
the express purpose of deterring Movant from exerting her Speedy Trial
Rights, giving the appearance of a Government in sole control of a
speedy trial clock it can reset at will. The Government’s goal was to
strategically delay trial in order to fortify its position when time

was running out, by leveraging Ms. Neda’s and Mr. Gardner’s last-minute

103

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 116 of 157

unavailability, knowing full well that if Movant achieved an STA-
related dismissal, the Government had the ability to reframe and refile
the charges whenever it wanted.
Notably, the Act does not provide for a resetting of the Speedy
Trial Clock for existing charges where the government has filed a
superseding indictment adding new charges to existing ones.
Sylvester, at 7.
18 USC §3282 Would Apply, §3288 Would Not Apply
The dust has yet to settle on Pub. L. 100-690, Congress’ 1988
modifications to 18 USC $3288. Prior to 1988: _
[A] six-month extension of time after the dismissal of an
indictment [was] provided by 18 USC §3288 and [was] available
only if the dismissal [was] for technical defects or irregularity
in the grand jury. United States v. DiStefano, 347 F.Supp. 442,
444-45 (S.D.N.Y¥. 1972); United States v. Moriarty, 327 F.Supp.
1045, 1047-48 (E.D.Wis. 1971). (Quoted in U.S. v. Grady, 544 F.2d
598, 2nd Cir. 1976).
Although Counsel would have had ample justification in calling

the indictments "defective" or "insufficient", Counsel could have had

them dismissed, immune to §3288 and limitations-barred, by declaring

 

them simply expired under the Speedy Trial Act.

By changing “wheriévér an indictment is dismissed for any error,
defect or irregularity” to "whenever an indictment..is dismissed for any
reason", Congress at first gloss might have appeared to render the
Speedy Trial Act a nullity, since "any reason" can include exceeding
the 70-day Speedy Trial Clock. We see the impact of the change within
post-1988 caselaw, namely, U.S. v. Jackson, 749 F.Supp.2d 19 (N.D.N.Y.
2010) where the N.D.N.Y. held Jackson's Speedy Trial rights nullified
at Government convenience.

What Jackson missed is 1988's change to the end of §3288: adding
"This section does not permit the filing of a new indictment or
information where the reason for the dismissal was..some other reason

that would bar a new prosecution".

104

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 117 of 157

That “some other reason” is 18 USC 3282(a): "In General.— Except
as otherwise expressly provided by law, no person shall be prosecuted,
tried, or punished for any offense, not capital, unless the indictment
is found or the information is instituted within five years next after
such offense shall have been committed.”

Since §3288 does not expressly provide for a new indictment, but
does so conditionally, and the Speedy Trial Act and Sixth Amendment of
the Constitution both also count as “some other reason that would bar a
new prosecution”, §3282(a) must: be the controlling statute. Considered
in tandem, §3282 and §3288 prescribe the Speedy Trial Act is still a
rule with a remedy, particularly for cases not alleging defective or

insufficient indictments, and applicable to the winning scenario

 

Counsel refused to put into motion. Even in the event Jackson is
dispositive for cases in the 2nd Circuit, it does not appear to be

controlling in the 10th:

It is true that upon dismissal of a case, federal courts do not
suspend or toll the time during which the original indictment was
pending under the general federal statute of limitations, 18 USC
§3282 (1994). See United States v. Midgley, 142 F.3d 174, 177
(3rd Cir. 1998). (holding that_"for purposes of [18 U.S.C.] §
3282, counts of an indictment do not survive a dismissal"); see
also United States v. Peloguin, 810 F.2d 911, 913 (9th Cir.
1987). (Quoted in Porter v. U.S., 769 A.2d 143 (D.C.C.A. 2001).

Despite the holdings in other circuits, the law of this circuit
is that the statute of limitations is a bar to prosecution.
Waters v. United States, 328 F.2d 739, 743 (10th Cir. 1964).
Although Waters has been questioned by other courts, see Arky,
938 F.2d at 582, it has never been overruled by our en banc
court. U.S. v. Cooper, 956 F.2d 960 (10th Cir. 1992).
This brings us to U.S. v. Koerber, 281 F. Supp. 3d 1185 (10th
Cir. 2017), which wrestled with a number of issues reminiscent of the

ones in this case, but with important distinctions: “[{In Koerber],

neither party contends §3288 does not apply” Id. at 1189.

105

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 118 of 157

H. 3161(h)(7)(A) Is Not Satisfied in Three Continuances, Adding an

Additional 135 Days To The STA Clock

According to Rushin:

Because subsection (h)(7)(A) dictates the district court grant an

“ends-of-justice” continuance only “on the basis of its

findings,” the appropriate time for the court to place its

findings on the record is just prior to or contemporaneously with

the grant of the continuance. (Id. at 1303)

While the court issued twelve trial continuances, many of which
invoked (h)(7)(A), with many of those failing to meet the Rushin
standard of making detailed and contemporaneous findings, the (h)(7) (A)
delays should not need to be closely examined: 70 days should be easily
reached in numerous other ways without second-guessing the Court’s less

robust (h)(7)(A) filings (Dkts. 28, 45, 96).

 

Nonetheless, they should be considered in case the Court finds a
way to discount the numerous other STA days. According to the chart at
Ex. 197, Dkt. 28 (Ex. 291) produced 62 days of delay under the guise of
(h)(7)(A), and Dkt. 45 (Ex. 292) produced 73 days of delay under
(h)(7)(A). Dkt. 96 arguably produced no days of delay due to Movant;s
and Co-Movants’ pending motions under (h)(1)(D) and (h)(1)(H). While
Dkt. 28 invoked (h)(7)(A) and Dkt. 45 invoked simply (h), both
justifications in the form of single sentences, they stand in contrast
to the well-written and thorough continuances from the Court in Dkts.
122 and 139, which have multiple paragraphs of justification each.

Counsel need not have litigated the additional 135 (62 + 73)
days, but even Counsel’s reliance on the 135 days alone would have

counted as effective assistance and saved Movant substantial prejudice.

I. The Court Violated 18 USC §3161(a) By Failing To Set A Trial Date
For Three Months, and Added Another 85 Days To The Speedy Trial
Clock

106

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 119 of 157

§3161(a).reads. thus:

(a) In any case involving a defendant charged with an offense,

the appropriate judicial officer, at the earliest practicable

time, shall, after consultation with the counsel for the

defendant and the attorney for the Government, set the case for

trial on a day certain, or list it for trial on a weekly or other

short-term trial calendar at a place within the judicial

district, so as to assure a speedy trial.

Unless the Court would argue that the earliest practicable time
from July 7, 2015 was over three months later on October 9, 2015,
§3161(a) alone affords a justifiable reason for dismissal under the
Speedy Trial Act.

Counsel ineffectively failed to raise §3161(a) as well. In U.S.
v. Tranakos, 911 F.2d 1422 (10th Cir. 1990) Tranakos brought §3161(a)
up as one of his appellate issues, and the 10th Circuit rejected it,
primarily because Tranakos’ attorney admitted on the record that he had
motions to dismiss pending during that case’s seemingly endless
procession of judicial recusals, rejections of indictments, and deaths,
and co-defendants joined through the equivalent of 3161(h)(6). In
contrast, the instant case during the majority of this time had only
motions in limine pending (not pretrial motions), a mooted motion to
continue, and the Government’s motion to set a trial date, none of
which are pretrial motions. ~~~

The government relies on United States v. Santoyo, 890 F.2d at

728, for the proposition that the period following the filing of

a motion in limine is excludable under Subsection [D], but its

reliance is misplaced..In this case, there was no hearing, and the

district court did not carry the motion for hearing at trial.

Therefore, the district court had thirty non-excludable days in

which to rule upon the motion in limine. U.S. v. Johnson, 29 F.3d

940 (5th Cir. 1994).

With the exception of Movant’s Dkt. 240, Motion to Continue
Hearing, filed 9/16/15 and promptly ruled upon 9/23/15, the remaining
span of 85 days is properly further added toward the Speedy Trial Clock

under 3161(h). Although the Government would be wrong to argue that its

107

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 120 of 157

superseding indictments reset the Speedy Trial clock to zero each time,
this contention should be irrelevant, as the 85 days plus 46 non-exempt
days are sufficient by themselves to exceed the 70-day limit.

J. After Judgments Came Out, Counsel Failed To Notice That Even When

The Superseding Indictments Were Filed, Their Counts Were Already

Past The Statute Of Limitations

According to Dkt. 379 & 380, count 1 ended 3/29/10, count 2 ended
4/5/10, count 3 on 5/29/10, count 4 on 5/29/10, count 5 on 6/4/10,
count 6 on 8/2/10, and count 7 on 11/4/09!

The judgments’ values are legally binding, but have no apparent
corroboration in the briefs or in the hearings or trials, and are an
exhibit of what can only be described as incompetence in their
preparation. Taking the judgments as written, when the first
superseding indictment [Dkt. 155] was filed on 1/21/15, count 7 (not
relating back to any previous count) was already well past the statute
of limitations. By the time the second superseding indictment [Dkt.
197] was filed on 6/24/15, all counts except count 6 (also broadened
from the first superseding indictment) were past the statute of
limitations, according to the official judgments. Counsel was
ineffective for failing to move to set aside the judgment(s) given the
‘counts’ exceeding the statute of -limitations~(having “Offense Ended”
date values that brought them well in excess of the 5-year statute),
whether failing to file an instant motion or bring the matter up on
appeal.

Absent any speedy trial issues, little prejudice would have
resulted from Counsel’s ineffective assistance regarding the shoddy
judgments, but given the massive opportunities to get the case dropped,
squandered by Counsel through inaction before trial, even a motion to

set aside the judgment, post the judgment, using this as a basis, could

108

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 121 of 157

have opened the door to setting aside the convictions, if Counsel only

realized late about the speedy trial and statute of limitations issues.

Counsel was ineffective here as well, and Movant’s prejudice came in

the form of a flawed indictment, unfair jury trial, unfair conviction,
and life-ruining delays.
K. At 1,006 Days Elapsed From Arraignment To Trial, Without A Single
Speedy Trial Objection Raised Against This Epic Of Conscious

Indifference, This Case Raises The Bar For Defense Malpractice In
The Tenth Circuit

Finally, Movant confronts the first Barker factor: the length of

the delay.

 

The requirements of the Speedy Trial Act are specific, and
Congress intended exact compliance with those requirements. If a
defendant is not “brought to trial within the seventy-day
deadline, dismissal of the indictment is mandatory. U.S. v.
Doran, 882 F.2d 1511, (10th Cir. 1989).

Movant could only locate two cases in the 10th Circuit to compare
this quadruple-digit time period against: 1,567 days (U.S. v. Black,
830 F.3d 1099 (10th Cir. 2016)), a case with multiple superseding
indictments, changed pleas, in an ongoing conspiracy for a career
offender), and 527 days (U.S. v. Stine, 15-1449 (10th Cir. 2016)).

Since “the defendant bears the burden of ‘producing a calendar
and showing that more than seventy days have passed since the
indictment. (or first appearance) .and.trial..ha[d].yet.to begin.’ R. 145,
ID # 679 (quoting U.S. v. Jenkins, 92 F.3d 430, 438 (6th Cir. 1996))",

Sylvester, at 5, a more succinct version than Ex. 197 is hereby

proffered:

24 DAYS COUNTED: April 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23,
24, 25, 26, 27, 28, 29, 30, and May 1, 2, 3, 4 and 5 (2013)

61 DAYS COUNTED: August 28, 29, 30, 31, and September 1, 2, 3, 4, 5, 6,

7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,
25, 26, 27, 28, 29, 30, and October 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,

109.

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 122 of 157

12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 27
(2013)

52 DAYS COUNTED: April 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
20, 21, 22, 23,.24, 25,..26, 27, 28,.29,..30,.and May 1, 2, 3, 4, 5, 6,
7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24, 25, 26, 27, 28,
29, 30, 31, and June 1 (2015)

46 DAYS COUNTED: October 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20,
21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and November 1, 2, 3, 4, 5,

6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,

and 25 (2015)

UNDER SECTION H, 135 DAYS COUNTED: June 28, 29, 30, and July 1, 2, 3,
4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22,
23, 24, 25, 26, 27, 28, 29, 30, 31, and August 1, 2, 3, 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26,
and 27, and November 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26,
27, 28, 29, 30, and December 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13,
14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31,
and January 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 20, 21, 22, 23, 24, and 25 (2013/14)

UNDER SECTION I, 85 DAYS COUNTED: July 8, 9, 10, 11, 12, 13, 14, 15,
16, 17, 18, 19, 20, 21, 22, 23, 24,°25, 26,°27, 28, 29, 30, 31, and
August 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and September 1, 2,
3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 24, 25, 26, 27, 28, 29,
30, and October 1, 2, 3, 4, 5, 6, 7, and 8 (2015)
IN TOTAL, 403 DAYS COUNTED > 70 DAYS PERMITTED BY SPEEDY TRIAL ACT.
XVI. Movant's 6th Amendment Right To Compel Witnesses To Appear And To
Have Assistance Of Counsel For Her Defense Was Violated When Her

Counsel Withdrew His Motion To Compel And Waived Subpoenas Until
Trial Was Over

The motion to compel discovery, having survived the Hon. Judge
Herrera’s axe, was seemingly the last glimmer of hope against a case
where the facts would be-solely the Government’s’ to determine, and
Movant could do little but nit-pick some of the finer points, await a
guilty verdict, and roll the dice at the 10th Circuit.

While many definitions exist for ineffective assistance of
counsel, where Counsel’s inadequacies are so egregious that Movant
might as well have not had representation, snuffing out the last

glimmer of Ms. Sirignano’s efforts might have been forgivable, had

Counsel exacted a price for the concession, be it a compromise or other

110
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 123 of 157

relief. But short of an overture toward a plea offer Movant didn’t
want, Counsel effectively traded away Movant’s hopes for nothing at
all.

Counsel oddly offered no upside to the withdrawal. It is highly
unlikely a concession was obtained with Counsel forgetting or declining
to mention it.

Counsel’s decision to support withdrawal of the motion to compel
proved especially ineffective, for two reasons. First, given the
tendency of pending motions to toll the speedy trial clock, one might
wonder if a withdrawal might have enabled Counsel to stop tolling and
eventually move for a dismissal on speedy trial act grounds; yet,
despite multiple opportunities to so move, Counsel never so moved.
Restarting the STA clock was also unnecessary, since a survey of the
non-tolled days revealéd the 70-day limit Had been reached and exceeded
the previous year, on 10/5/13.

Second, despite Mr. Robert’s assurances that “we weren’t going to
get [the records from Officemax]”, the four years to follow were filled
with his attempts to do or complain about just that, including numerous
mentions in pretrial hearings, dozens of objections at trial,
sentencing, circuit appeal, and Supreme Court petition. Counsel waived
Movant’s first best chance to compel the Government to comply with its
discovery obligations. Had Counsel persisted, the Court may have
granted the original motion to compel, which was not denied along with
its contemporaries, and presumably for good reason. Or the original
motion may have been denied, opening further avenues for motions and
appeals. While Counsel seemed convinced that no subpoena request would
be granted by the Judge, Counsel left it to Mr. Robert to seek one
until the sentencing phase, at which point it was granted, which

suggests that Counsel was even more ineffective for avoiding diligent

111

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 124 of 157

pursuit of these records until it was too late. In Clark v. Clarke, 14-
6615 (4th Cir. 2016), “trial counsel advised [] Clark to plead guilty,
and then waited until sentencing to show that the [conviction] ‘was
inherently incredible and uncorroborated by other evidence’”, causing
reversal of Clark’s conviction under §2254. —

If the jury had seen the records produced by Office Depot prior
to sentencing, the determination on whether Officemax had made or lost
money; had been defrauded, or not; and the resulting fact decision on
Movant’s guilt or culpability, could have been made by twelve diverse
minds within a petit jury as the finder of fact, rather than a Judge
who had already been handed a verdict.

Counsel’s motives to prejudice his client’s access to discovery
may have reflected a desire to induce a plea agreement. By “throwing
the game” with regard to discovery, Counsel implicitly exerted pressure
on Movant, forcing her to choose between a “quick and easy” plea or a
prejudiced trial. To withdraw the motion to compel was not a
“reasonable strategy” or “sound strategy” as in Williams v. U.S., 343
F.3d 927 (8th Cir. 2003), but the prejudice was obvious to Movant, as
it would have been obvious to any reasonable defendant actively
participating in her defense and maintaining a close watch on the
machinations of her case.

While it would be difficult to argue prejudice resulted from

Counsel urging Movant to take a plea she did not end up taking (plea

wiring notwithstanding),..especially where, in .Movant’s case, the

combined sentence ended up being less than the best plea offered,
severe prejudice nonetheless resulted: Counsel’s lack of diligence in
the form of absent discovery evidence, which was central to disproving

the Government’s case. Even if Counsel’s would-be attempts to obtain

112

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 125 of 157

discovery directly failed, waiver by Counsel in order to coerce a plea
violated Movant’s Fifth and Sixth Amendment rights.

Every refusal from the AUSA to furnish the data underlying the
spreadsheets included a mention that the data was in the hands of

Officemax themselves, a private party, and they thus did not have

(and if not expressly stating, implying) that Counsel should seek

directly. Without justification, no Counsel (whether Sirignano or
Robert, Robbenhaar or Hotchkiss) ever took the hint and contacted
Officemax directly or sought a single subpoena for anything prior

the verdict. Even if Counsel’s beliefs were valid, that it should

 

be necessary to contact private parties to disprove that which it
should be the Government’s burden to prove, and that Officemax would
have refused to cooperate, the character and outcome of the years of
litigation to follow could have been markedly less prejudicial. Facing
a subpoena request to the victim they joined forces with and hid
behind, the Government could no longer hide behind a private party
privilege, and their attempt to withhold exculpatory evidence might not
have succeeded, once Officemax’s refusal to furnish data was manifest
and made known to the Court.

The likeliest conclusion in this case is that the Judge would
have denied Officemax’s motions to set aside the subpoena and required
the data to be produced, since exactly this happened during the
sentencing phase. Since the information demonstrated a basis for
Movant's belief that Officemax made a profit on its ink recycling
programs, a friendly verdict,.dismissal,..dropped case,..or grounds for a
successful appeal could have resulted instead of the highly unfortunate
result Counsel ineffectively assisted to bring about, all because they
were too shy, busy, conflicted, or proud, to reach out directly or seek

a subpoena when it was needed most. The aforementioned caused Movant

113

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 126 of 157

grievous prejudice, by rendering the result of the trial unreliable and

fundamentally unfair.

XVII. Movant's 6th Amendment Right To Confront Witnesses, And To Compel
Witnesses To Appear, And To Assistance Of Counsel, Were Violated
When Counsel Failed To Call Any Witnesses, Be They Expert, Fact,

Or Lay

Counsel's failure to line up any witnesses was objectively
unreasonable and ineffective assistance of counsel.

Since no witnesses were able to explain to the Court that
Officemax refilled its more valuable cartridges on its own, and no
witness was called to contradict Gardner's testimony or interpret
Office Depot’s subpoena response, both of which downplayed that
information, the Court and Jury were misinformed as to the gravity of
the accusations against Movant.

Co-Movant’s counsel’s failure to call Ms. McHard as announced,
without any explanation as to why, and Cournsel’s failure to mitigate
that failure, was also objectively unreasonable and ineffective
assistance of Counsel.

At the heart of this [2255 motion] lies a broken promise (or,

more precisely put, a series of broken promises): defense

counsel's repeated vow that the jurors would hear what
happened[]..Thus, the error attributed to counsel consists of two
inextricably intertwined events: the attorney's initial decision
to present [] testimony as the centerpiece of the defense (and
his serial announcement of that fact to the jury in his opening
statement) in conjunction with his subsequent decision to advise

the [witness] against testifying. Ouber v. Guarino, 293 F.3d 19

(lst Cir. 2002).

While “Counsel [is] entitled to formulate a strategy that [is]
reasonable at ‘the time and to balance ‘limited resources in accord with
effective trial tactics and strategies”, Harrington v. Richter, 131

S.Ct. 770, 789 (2011), Counsel’s only trial tactic and strategy, if

they can be so called, was to rest without warning.

114

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 127 of 157

A. Counsel Chose to Rely on Cross-examination to Advance Movant’s
Arguments

By leaving it to the Government to fill in the procedures and motives
associated with ink cartridge recycling, the MaxPerks rewards program,
and the legal enforceability of MaxPerks terms and conditions, Counsel
let several falsehoods and distortions go unanswered.

[Movant] argued [] that his trial counsel's failure to

investigate and call alibi witnesses amounted to ineffective

assistance of counsel. [We] held his trial counsel's failure to
interview witnesses constituted a breach of his duty to provide

reasonably competent legal representation. Lawrence v.

Armontrout, 900 F.2d 127 (8th Cir. 1990).

Co-Movant’s counsel did make perfunctory efforts to interview Jason
Moran, Roberta Duran-Gonzales, and Bernny Thacker-Pawlak, but did not
attempt to call them as witnesses. Counsel did not even attempt to
interview dozens of other Officemax and former Officemax employees,
including Wander Smelan, architect of the MaxPerks system, let alone
call them.

Ms. McHard was more qualified and disinterested than any of the
witnesses the Government sought, and yet every witness the Government
sought was waved through with the Court’s blessing, and Ms. McHard all
but blocked. Through the Court’s indications it would find her
testimony blanket inadmissible, the Court and Counsel joined to violate
Movant’s Sixth Amendment right to have compulsory process for obtaining
witnesses in her favor.

The right to offer the testimony of witnesses, and to compel

their attendance, if necessary, is in plain terms the right to

present a defense, the right to present the defendant’s version
of the facts as well as the prosecution’s to the jury so it may
decide where’ the’ truth” lies: Just as~an’accused has the right to
confront the prosecution’s witnesses for the purpose of
challenging their testimony, he has the right to present his own
witnesses to establish a defense. This right is a fundamental

element of due process of law. Washington v. Texas, 388 U.S. 14,
87 S.Ct. 1920 (1967).

115

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 128 of 157

Counsel, along with Co-Movant’s counsel, simply waived Ms. McHard
at the eleventh hour without any explanation given. With Ms. McHard out
of the lineup, Counsel had zero witnesses in total, having put all
Movant’s eggs in one basket. Counsel was thus ineffective, and
substantial prejudice resulted.

As for defense counsel's decision not to present [witness's

impeachment evidence], the [] courts did not rule on this issue

thus we-may determine,~de novo,~whether~counsel's actions fell
below the permissible level of performance. We find that there
was no rational explanation for why counsel did not introduce

{witness's impeachment evidence] as evidence. There was

absolutely no risk in doing so. Dixon v. Snyder, 266 F.3d 693
(7th Cir. 2001).

B. Due To Prosecutorial Misconduct, Judicial Naivete, And

Unfamiliarity With The Law, Counsel Ineffectively Failed To Lay

The Basis For Mchard To Testify

Rule 615 F.R.E. is short:

At a party’s request, the court must order witnesses excluded so
that they cannot hear other witnesses’ testimony. Or the court may do
so on its own. But this rule does not authorize excluding:

(a) a party who is a natural person;

(b) an officer or employee of a party that is not a natural
person, after being designated as the party’s representative
by its attorney;

(c) a person whose presence a party shows to be essential to
presenting the party’s claim or defense; or

(d) a person authorized by statute to be present.

Sam Baca as a rebuttal witness did not meet any of Rule 615’s
exceptions, was so inessential that the Government was not sure they
would need to call him at all, and AUSA Messec knew or should have
known the preceding when she claimed otherwise. Baca may well have
argued against the applicability of Benford’s law in McHard’s report,
but he never testified, nor needed to.

While it was not permissible, it was understandable why Co-
Movant’s counsel failed to follow through putting Ms. McHard on the

witness stand at trial. Witnessing Messec’s lies consistently adopted

by the Court would quickly wear down most advocates:

116

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 129 of 157

Because a court may only decline to grant a party's request to
sequester particular witnesses under one of the Rule 615
exemptions, the rule carries a strong presumption in favor of
sequestration. The party opposing sequestration therefore has the
burden of demonstrating why the pertinent Rule 615 exception
applies..and why the policy of the Rule in favor of automatic
sequestration is inapplicable in that situation. U.S. v.
Mayorqui-Rivera, 87 F.Supp.3d 1288, 1291 (D. Colo. 2015).

Messec was held to no burden.

We further explained in Johnston that Rule 615 has changed the

law and makes exclusion demandable as of right, instead of being

merely discretionary with the trial court. U.S. v. Buchanan, 787

F.2d 477 (10th Cir. 1986). |

Whether or not it would be reasonable for a trial court to exempt

an expert witness from a sequestration order, there is no

required exemption implied under rule 615. Miller v. Universal

City Studios, 650 F.2d 1365 (5th Cir. 1981).

Prosecutorial and judicial misconduct aside, the aforementioned
acts by Messec and the Court informed Counsel’s eleventh-hour decision
not to call McHard as a witness himself. This decision was tantamount
to having no Counsel at trial. McHard may well have illuminated the
numerous holes in the Government's case, and it was Counsel’s
responsibility to give her that opportunity. Movant’s resulting
prejudice was severe: a fundamentally unfair trial without any
witnesses in her favor and a guilty verdict closely linked to that
deprivation.

C. Counsel Self-Sabotaged His Rule 29 Motion By Showing Movant’s

Cards

If Counsel had merely read off his perfunctory and inexplicably
brief Rule 29 motion, without telegraphing Movant’s case was
immediately resting, the Court would have had to weigh, in its decision
on whether to grant the Rule 29’s, the potential that a case
(witnesses) would actually be brought. The numerous flaws and

shortcomings in the Government’s theory of the case merited a spirited

argument, not the phoned-in version Counsel presented.

117

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 130 of 157

“Although specificity in a Rule 29 motion is not required, where

the defendant makes a Rule 29 motion on specific grounds, all

grounds not specified in the motion are waived.” U.S. v. Chance,

306 F.3d 356, 369 (6th Cir. 2002).
Counsel could have made up for prior mistakes, including waiver of the
other grounds in the instant Petition, by bringing them up in Rule 29.
Counsel chose not to, prejudicing Movant through his refusal to present
matters that would have, properly brought to the Court’s attention,
resulted in an acquittal.

By announcing the fact he planned to call no witnesses to present
a case, Counsel sabotaged Movant’s Rule 29 motion before making it,
effectively prefacing two minutes of perfunctory Rule 29 argument with,
“My client has no case to argue, and”. Movant essentially had no
counsel in the time between cross-examination of the Government’s last

witness, and closing argument, for all the backhanded defense she was

afforded.

 

D. Without Defense Witnesses, The Court Did Not Understand The

Indictment

At sentencing, the Court, in justifying why Officemax did not owe
Movants anything, or have any involvement with them, after paying them
$3 per cartridge, betrayed a deep misunderstanding of the way the case
was charged.

The testimony at trial from both sides held that Officemax set up
a byzantine credit system for submission of ink cartridges, and
although the Government held that identity of the recycler was of
paramount importance, the Court held the transaction “was nothing more
than we’re selling you our used ink cartridges. That’s the end of the
story.” (Ex. 211, at 44).

All testimony on the matter had to come through Steven Gardner,

and the Court did not have the benefit of a corroborating witness. The

118

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 131 of 157

Court reversibly erred in its rulings, given the fact that if the Court
could not understand the fundamental nature of the indictment, a
reasonable jury could not convict. Movant’s prejudice included a trial
that did not return a reproducible result.
XVIII. Movant's 6th Amendment Right To Have Compulsory Process For
Obtaining Witnesses In Her Favor, And To Have The Assistance Of

Counsel For Her Defense, Was Violated When Her Counsel Failed To
Introduce Or Develop Exculpatory Evidence

The constitution requires that criminal defendants be provided
with a fair trial, not a “good faith” try at a fair trial.
Respondent here, -by- what may» have -been nothing more than police
ineptitude, was denied the opportunity to present a full defense.
Arizona v. Youngblood, 488 US 51, 109 S.Ct. 333, (1988, J.
Blackmun dissenting).
Just as in Youngblood, spoliation of potentially exculpatory evidence
tainted this case, though Counsel’s disregard of exculpatory evidence
was far more prejudicial. While it may not have been the exculpatory
evidence Counsel wanted, the Government furnished different exculpatory
evidence and Counsel ignored it. The exculpatory evidence described
below would have shown Movant and Co-Movant could not have committed
the acts the Government alleged.
A. Two Bankers’ Boxes Full Of Paper Were Necessary To Represent The
Initial Discovery Provided To The Defense, And Hidden Deep Within
This Discovery Were Some Troubling Inconsistencies In The Data.
Records showed transactions blamed on Movant and Co-Movant where
they were able to travel at thousands of miles per hour, most notably a
series of transactions blamed on them, including one where ink was
recycled at a store in Colorado, then 12 minutes later in Albuquerque,
then another 12 minutes later at a different store in Colorado.
“A truism applicable here is that one person cannot be in two
places at one time. Thus, either the prosecution’s witnesses or the
alibi witnesses presented incorrect testimony.” U.S. v. Chiavola, 744

F.2d 1271, (7th Cir. 1984). Unlike in Chiavola’s case, the multiple

119

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 132 of 157

conflicts here lie within the same prosecution document. Counsel got so
hung up on the improprieties of the introduction of this evidence that
Counsel refused to present inconsistencies within the evidence itself,
in this case Movant’s ability to teleport between stores, often in non-
bordering states, in a span of minutes. The Government’s data shows not
the acts of one or two Defendants, but perhaps hundreds or thousands of
different people (who might legitimately have hundreds or thousands of
accounts between them). The examples detailed in this Ground show the
transactions were pinned on Movant despite overwhelmingly contradictory

evidence. Being made aware of this fact would have engendered

reasonable doubt in the jury, as well as informed the Court’s

discussion during sentencing and appeal.
B. The Government’s Spreadsheet Evidence Exhibits Other Time-And-
Space Errors Due To Miskeys
Gardner refers in the evidence to “miskeys” and “miskey’s”.
Officemax’s systemic combination of handkeying and poor number
allocation and assignment meant that Movant’s rewards gift cards were
sometimes confused with other Maxperks members’ rewards gift cards, and

vice versa. When a miskey occurred, both rewards gift cards could be

presented as valid, but one customer's rewards would be innocently

taken by another, allowing Officemax to withhold the miskeyed
customer’s rewards (to its benefit) and leaving the aggrieved customer
to argue it out with the store, which given the small monetary value,
often did not happen.

Mentions of miskeys in jurisprudence are rare, but they are
emerging as a thing. In Sherman Ex Rel. Situated v. Yahoo! Ine., 13-cv-
41-GPC-WVG (S.D. Cal, 2015):

Yahoo contends that reverse lookup systems are fraught with

difficulties and are unlikely to provide accurate contact

information two years later..Yahoo requests that the Court take
judicial notice of..lookup results from five online services..for a

120

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 133 of 157

particular individual who likely miskeyed his/her phone number..in
order to demonstrate that users-may miskey their phone numbers...

In fact, the import of a disputed typographical error on certain
documents caused reversal in Dombrowski v. Eastland, 387 U.S. 82
(1967).

Poor number assignment might be more familiar to the Court
through the Social Security Number system. It became clear in the
2000's that a Social Security Number could be guessed from nothing more
than one’s birthplace and birthdate, since they were regionally and
sequentially assigned, and whether caused by clerical errors or fraud,
often resulted in shared numbers between individuals purporting to
share similar birthplaces and birthdates. To prevent fraud and errors,
the Social Security Administration learned from its mistakes and moved
to a random number assignment system in 2011
(https://www.ssa.gov/employer/randomization.html). Officemax,
unfortunately, did not recognize this as a problem, causing Officemax’s
records to be riddled with inaccuracies.

The FBI has a dismal track record in terms of wrongfully
suborning convictions by lending its credibility toward pseudoscience
and quackery, for example in regard to discredited hair analysis as
described in Pennsylvania’s Commonwealth v. Taft, J. $58007/17 (Sup.
Ct. Penn. 2018):

The FBI concluded that its examiners’ testimony in at least 90%

of cases contained erroneous statements. The FBI’s findings

“confirm[ed] that the FBI microscopic hair analysts committed

widespread, systematic error, grossly exaggerating the

significance of their data under oath with the consequence of
unfairly bolstering the prosecution’s case...”

Counsel likewise failed to comprehend or communicate this

systemic flaw, to draw attention to the FBI’s overconfident vouchery of

the spreadsheet evidence or the data itself within the spreadsheet

121

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 134 of 157

evidence, and thus prejudicially failed Movant to ensure exculpatory
evidence.was. introduced,-or at.least.an attempt. made.to introduce it.
C. Garbage In, Garbage Out: Flawed Government-Officemax Assumptions

Created a Universe of Defective Data

The joint investigation between SA Boady, SA Moon, Gardner, and
AUSA Messec further relied on debunked investigative techniques. By
making enough of the following flawed assumptions, a small and
innocuous set of activities can be expanded, increasing the size of the
catch but also introducing false positives, by attributing mere
coincidences to the wrong individuals.

Just as fishermen using finer and finer nets to collect larger
masses of fish would lower the corresponding quality of the catch by
also catching things that are not fish, the Government agents preparing
the spreadsheets sought to maximize the size of their catch, knowing
the Court would be ill-equipped to recognize the equivalent of plastic
trash in the Government’s evidence.

Taken to the extreme, systematically ignoring these errors could
eventually “rule in” the entirety of every store’s transactions to a
single target customer. These faulty assumptions include:

1. On every receipt, every credit or debit card ending in “4445”,
out of hundreds of thousands of cards used each year at Officemax, each
marked “###* *#*+ #4#* 4445", and all MaxPerks accounts tied in with
any such card, must have been Co-Movant’s, whether the accounts were
tied in through rewards gift cards, or hand-keyed in, without error
correction, by a cashier.

2. Every rewards gift card used as payment must have been
generated by Movant or Co-Movant, and Movant or Co-Movant could not

have non-fraudulently purchased them from a third party.

“pa

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 135 of 157

3. No rewards gift card would ever be given to another individual
as a gift card.
| 4. Every retail transaction that seemed suspicious to Mr. Gardner
or SA Moon, within a couple hours of a different transaction linked
with Movant or Co-Movant, must be another of Movant's or Co-Movant’s.

5. Every Maxperks account thought to be Movant’s or Co-Movant’s,
that is linked with other Maxperks accounts related to the same
transaction, must mean every account is Movant's and Co-Movant’s.

6. No MaxPerks account itself could ever be created by one
individual and transferred to another, or shared between multiple
individuals, and this could never occur more than once, or at scale.

7. Every receipt adjustment to an account controlled by Movant or
Co-Movant, was from somebody else’s transaction, never Movant’s or Co-
Movant's. Concerning those receipts, no clerk would ever fail to type
in and associate a MaxPerks rewards number they were presented with,
before completing the transaction and generating the receipt. In other
words, Officemax’s receipt adjustment screen had no legitimate purpose,
since transactions predating account creations were barred from
adjustments.

8. Paradoxes, where data show the target is in more than one
place at once, do not betray mistakes in the data, nor flaws in the
methodology used, and no effort need be made to’audit or otherwise
address discrepancies in the data.

9. The complaint, preparation of evidence, its arrangement, the
ensuing investigation, and expert testimony can all be performed or
directed by a single Officemax employee, uncredentialed and
unauthorized in evidence gathering or chain of custody, with the FBI

merely derelicting its duty and delegating its authority to this

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 136 of 157

individual and acting as intermediary, passing information back and

forth to the AUSA.

Movant could have gone into depth on the above faulty assumptions

to fill a week of trial, whether Counsel brought them up on cross-
examination for any number of witnesses, or on direct through one of
the number of defense witnesses on or off the witness list. Counsel
instead threw in the towel as soon as the Government rested,
prejudicing Movant's right to a fair trial with a reproducible result
by ignoring these discrepancies and jettisoning reasonable doubt,
causing these discrepancies, well-known to Movant and well-brought-up
antecedent to trial, to remain hidden to the jury and Court and to
result in a guilty verdict.

D. A Small Subset Of Account Creation Times Was Provided, Though

This Information Was Never Used At Trial

By cross-referencing this ground’s hidden and withheld

 

spreadsheets’ account creation times with the Government’s air travel
records and receipts from store visits, one would conclude that Movant
was able to create accounts while conducting in-person transactions
simultaneously at stores in Nevada, Colorado, New Mexico, and while in
flight. Although technology has evolved to allow mobile internet use,
especially aboard planes in flight, this data transmission allegedly
occurred’ in 2010 and 2011, when these-technologies were typically not
available.

Even though numerous inconsistencies between the Government's
case documents and the laws of physics were observed, fewer than 700 of
the 5,000+ account creation transactions which the Government claimed
were Movant’s and Co-Movant’s doing, had timestamps. Counsel never

attempted to get timestamps for the remainder, and if it had,

124

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 137 of 157

additional inconsistencies would no doubt have surfaced. Counsel was
ineffective for leaving it alone.
Even with the 697 the Government did turn over, Counsel never

attempted to introduce these evidentiary inconsistencies to introduce

reasonable doubt to the jury. The jury should have been informed that

the evidence was likely not solely tied to Movant and Co-Movant, and it
was more likely a semi-random assortment of records that they should
not take the Government's word for being Movant’s and Co-Movant’s.
Rather than making the jury aware of the possibility that multiple
customers’ transactions constituted the data summarized, Counsel never
brought it up. By failing to attempt to challenge the veracity of the
Government’s evidence, counsel was thus ineffective.
E. As Shown In Ex. 248/Bates 1942, A Majority Of The Group 1

Accounts Were Shown To Have Originated Via “Act”, Or An Actual

Paper Sign-Up

Without the production of signup sheets, the Government could not

tie the Group 1 accounts to prove they were Movant’s or Co-Movant’s

 

creations.

Given the Government’s case presupposed the accounts were created
online, over a wire, by Movant or Co-Movant, and argued the information
provided via the sign-up was the requisite false statement, Counsel
failed to seek to introduce contrary evidence during cross—-examination.

The avoided prejudice of revealing to the Court that there could
be no wire involved in any fictitious statements for the entirety of
the ink recycling in question may have simply been limited to halving
the amount of determined losses, restitution, and forfeiture, but even
this level of prejudice was still substantial.

The use of the wire here was simply an electronic transfer of

funds. That electronic transfer does not constitute a

transmission of a writing, sign, signal, picture, or sound for

the purposes of executing the scheme to defraud or to obtain the
money by false representations. While a wire may have been used,

125

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 138 of 157

the wire was not used in furtherance of the scheme as the
purported fraud consisted of the misrepresentations Defendants
made to the merchants upon entering their premises. Am. Bancard,
LLC v. E. Payment Sols., Inc. 18-cv-80681-BLOOM/Reinhart (Order
on MTD, S.D.F1l. 2018).

Counsel never brought this up through cross-examination or

defense witnessés, and waived exploiting this low-risk and high-reward

fatal flaw in the Government’s case-in-chief.

F. Incriminating Confessions Cannot Be Cherry-Picked

The Court was comfortable enough further fictionalizing (invoking
Bruton) the already fictional confession that Movant gave to SA Boady
coincident with the search and seizure on June 28, 2011, and
representing it to the jury as true, such that the jury understood
Movant's role in the preceding events as active and, expertly framed by
the Judge and Government to spite Bruton in Bruton’s name, co-
conspiratorial...

Yet, Movant stated she did not create the accounts using a
computer program, and neither she nor Matthew Channon created the
accounts using a computer program, but “did a lot of it by hand,” facts
corroborated by SA Boady, who would have no known motivation to
misrepresent what he heard in a way that could mitigate the punishment
Movant would end up receiving. If what according to Boady’s reports
Movant said ought to be taken at face value when considering guilt and
relevant conduct, it should be taken as truth and nothing but the
truth, whether it helps the Government’s case or harms it in other
‘areas.

“Not every blunder by investigators should result in the
exclusion of relevant, competent, important evidence.” U.S. v. Sewar,

468 F.2d 236, 237 (9th Cir. 1972).

126

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 139 of 157

It is high hypocrisy for any Court to admit any confession this
fraught with factual inconsistencies (Movant claiming to have done
everything; Movant claiming account names belonging to the other
suspect when she already had hundreds of her own), to which there

exists no corroborating evidence, good cause for skepticism, and then

pick and choose which alleged statements in the confession it will

ignore when they become inconvenient.

Counsel, by adopting the Government’s position in order to
enhance both Defendants’ sentences, with no strategic upside to the
adoption, was worse than no counsel, and prejudiced Movant’s rights to
competent representation and a fair trial.

G. Movant’s Counsel Failed To Call Out Prosecutorial Misconduct and

Judicial Bias, And At times Joined In Them to Prejudice Movant

While it is believable that a presiding judge may remember

Thursday’s testimony on Friday but forget it occurred on Monday, and

 

possible to accept thatthe above~occurred.-simply as error and not
bias, it nonetheless opened the door to an anonymous post-it note to
leave to the jury to insinuate Movant or Co-Movant was writing vague
notes to herself or himself to write computer software to defraud
Staples.

In retrospect, few disinterested parties would disagree that the
probative value of the post-it notes was zero, given AUSA Kastrin’s
satisfaction with completely neglecting mentioning them after their
admittance.

In [U.S. v.] Nolan, we enumerated some guidelines to test whether
evidence of such crimes or acts should be admitted. The evidence
(1) must tend to establish intent, knowledge, motive, identity,
or absence of mistake or accident; (2) must also be so related to
the charged offense that it serves to establish intent,
knowledge, motive, identity, or absence of mistake or accident;
and (3) must have real probative value, not just possible worth.
551 F.2d at 271. The uncharged crime or act must also be close in
time to the crime charged. U.S. v. Kendall, 766 F.2d 1426 (10th
Cir. 1985).

127

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 140 of 157

Here, none of Kendall’s four conditions were met. AUSA Kastrin
specified the post-it notes were intended to establish “knowledge and
intent and opportunity” but then never used them to establish anything
of the sort, or anything at all; the relationship between Officemax’s

and Staples’ programs were never established; no probative value

resulted from the contextless admittance itself, except negative

probative value by Agent Parker's distinguishing “scrip”’s meaning from
“script”; and the age of the post-it note was never put forward: it
could have been 10 years old, with no dates of its own and the other
note bearing dates of “6/2004”, “1/2005”, and “8/07”, each well outside
the indictments. Without fingerprints, handwriting analysis, or even a
lay opinion, it is not even clear who wrote them.

During cross-examination of Gardner, Counsel no doubt felt

defeated after fighting and losing so many meritorious arguments by

 

that point, but it was still Counsel’s job to remind the Court about
-Gardner’s direct “scrip”/"script” -testimony. it had heard. when the Hon.
Judge Herrera forgot about it. Counsel ineffectively waived that
argument, and Movant was prejudiced by the effect it had on the jury.
H. It Was Inconvenient To The Court that There Was Not A Computer

Program, So Everybody Pretended There Was One

The substantial volumes of typos “that a normal person would not
do” were hardly indicia of a computer program, and militated toward the
Opposite conclusion: that Movant did not employ one. Counsel failed to
draw attention to the distinction, letting Officemax get away yet again
with another specious but uncontested set of conclusions the jury had
no alternative but to adopt. _

Counsel let go unquestioned the history of the mystery computer,
seized when Co-Movant was not near it and three others besides Movant

were, its actual or constructive possession never established, brought

128

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 141 of 157

up as a jury instruction, or even considered. That the spreadsheets may
have been on the computer or its hard drive and deleted some time prior

to whoever in the house acquired it, was also never considered.

A conviction cannot be affirmed [] based only upon evidence that
tends to show that a defendant was negligent or otherwise should
have known about a criminal venture. U.S. v. de Francisco-Lopez,
939 F.2d 1405, 1410-11 (10th Cir. 1991). Moreover, even if the
jury disbelieved the entire testimony presented by the defense,
that disbelief cannot. constitute evidence of the crime charged or
somehow substitute for the requirement that affirmative evidence
be presented to demonstrate constructive possession by Mr. Reece
of the contraband discovered. See Mills, 29 F.3d at 550. A
verdict that is, in fact, based upon a guess or a mere
possibility cannot be upheld. U.S. v. Reece, 86 F.3d 994, 996-97,
(10th Cir. 1996, citation shortened).

Further, the presence of spreadsheets but the absence of

corresponding scripting programs, the difference between which might be

 

likened to the difference between the address of a building and the
building itself, got no attention from Counsel, with SA Moon’s rank
speculation that the scripting software might have existed on the drive
before it was somehow deleted going deliberately unchallenged.

Counsel did not act strategically in Movant’s interest when
implicating her involvement with a computer program at sentencing,
serving the Government’s ends without any justification. Had Movant
been ably represented by Counsel, the Court would have been reminded
that no such program was ever found, instead of Counsel inculpating

Movant.

I. Counsel Was Also Caught Flat-Footed When It Came To Witness’s And
Government Allegations Of Relevant Conduct Related To Their
Physical Presence And Payment Behavior At Officemax Stores,
Specifically, The Notion Movant And Her Co-Defendant Were
“Sneaking Around”

By refusing to consider introducing as witnesses known ink
recyclers Jason Moran and Roberta Duran, or any Officemax employee or

former employee who worked in a retail location, or effectively cross-

129

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 142 of 157

examining FBI special agents Boady and Moon on the topic, Officemax
employee Gardner on the topic, or even working exculpatory information
into their own opening or closing statements, Counsel missed multiple
opportunities to allay the jury’s impressions of Movant’s and her Co-
Defendant’s motives.

In Towns v. Smith, 395 F.3d 251, 258-61 (6th Cir. 2005), Counsel
provided ineffective assistance by failing to properly pursue a
potentially favorable defense witness, as cited in a similar reversal,
Caldwell v. Lewis, 414 Fed.Appx. 809 (6th Cir. 2011).

Counsel could have demonstrated, through any of the above means,
that the staggered entrances to the stores were necessary in order for
Defendants to place the proper number and proper type of ink cartridges

in the bags from the boxes in the car trunk, in the fastest amount of

 

time possible, with the least amount of mess, by only one person
filling both bags separately in the parking lot, handing the first bag
to the other person, and bringing the second in himself. Counsel could
have demonstrated the paramount importance of speed to the Defendants
by. showcasing their. ability. to visit.dozens..of stores a day, from open
until close, meant that meaningless gestures of surreptitious behavior
were pointless to Defendants. Counsel could have demonstrated that the
observer effect of cameras filming Defendants’ staggered entrances did
not impact the timing of Defendants nor affect the on-the-floor reality
or feeling in the stores, where employees knew what Defendants were
there to do, and employees knew the Defendants knew the employees knew:
the identical bags and contents were a dead giveaway.

Associates in Adolescent Psychiatry, S.C., v. Home Life Ins. Co.,

941 F.2d 561, 570-71, (7th Cir. 1991) held, in a RICO action,

that there was no scheme to defraud when the plaintiffs could

have verified the veracity of the allegedly fraudulent statements
in newspapers. U.S. v. Hanley, 190 F.3d 1017 (9th Cir. 1999).

130

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 143 of 157

Blount Fin. Servs. Inc. v. Walter E. Heller Co., 819 F.2d 151,

153 (6th Cir. 1987) held, in a RICO action, that there was no

scheme to defraud when the plaintiff could have

“verified..independently” the alleged misrepresentations. Hanley,

at 1017.

Counsel could have demonstrated that the Government’s assertions
that Defendants did not talk to each other in stores could not be
determined from the Government’s grainy stop-motion video without
sound. Counsel could have demonstrated that Co-Movant’s sustained and
opposite of being sneaky. Counsel could have put the lie to the
indictment’s pronouncement that Defendants were attempting to avoid
detection by going to hundreds of stores in numerous states, by
pointing out that this approach was guaranteed to maximize, not
minimize, the attention of Officemax and authorities, and asking a
witness, any witness, what Defendants could have changed about their
pattern of store choice to get themselves noticed more. Counsel could
have attempted to establish Movant already knew, by sight, staff at
multiple Officemax stores in New Mexico, because she visited them
‘often.

Co-movant’s counsel reached out to Moran and Duran in a
perfunctory manner, but despite Moran’s and Duran’s cooperative
responses, Counsel concluded that once these witnesses were
familiarized with the liabilities of testifying to the highly similar
acts they committed, that no helpful testimony would result, Counsel

abandoned the notion of asking or forcing them to testify. Counsel

 

failed to realize that the statute of limitations had run on any of
their acts, making the witnesses’ liability to subsequent criminal

charges insignificant.

131
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 144 of 157

J. By Failing On All These Fronts, The Jury And Judge Herrera Were
Left To Believe That The Defendants Were Sneaky And Attempted To
Avoid Detection

Although the evidence plainly contradicts sneaky behavior, these
facts were never demonstrated, nor a demonstration attempt made, by
Counsel or Co-Movant’s counsel. This substantially prejudiced Movant,
eliminating a chance of convincing a juror to acquit, and particularly
convincing the judge that a custodial sentence was necessary. Consider

Johnson v. U.S., 613 A.2d 888 (D.C.C.A. 1992):

[I]n a case where the evidence showed that two defendants engaged
in surreptitious behavior before breaking into a basement and
then left without taking anything — according to the government,
because there was nothing in the basement “both small and
valuable enough to steal” — we concluded that the evidence was
insufficient to sustain a burglary conviction. North v. U.S., 530
A.2d 1161, 1162-63 (D.C. 1987).

 

Johnson shows us that surreptitious behavior in and of itself,
even if one insists on seeing it where it does not exist, is
nonetheless not a crime nor indicia punishable as a different crime.

Concealing or furtive behavior in a retail setting is something
one might associate with shoplifting or pickpocketing, but not fraud,
because fraud, however the Government theorizes it, necessarily
~ involves overt contact”and conversation with’cashiers. One cannot both
escape notice and make fraudulent representations. Movant and her Co-
Defendant were not skulking around in trenchcoats and fedoras, ducking
under counters and hiding their faces. The notion of a furtive
fraudster is an oxymoron that the Court mistakenly fell for, and
Counsel failed to dispel. To put it bluntly, it is impossible to lie to

someone behind their back.

XIX. Movant's 6th Amendment Right To Confront Witnesses, And To Compel
Witnesses To Appear, To Trial By An Impartial Jury, And To
Assistance Of Counsel, Were Violated When The Judge Allowed
Leading Testimony And Forbade_Cross-Examination, And Counsel
Failed To Object On Appeal

132

 
 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 145 of 157

By misapplying Rule 611 F.R.E., the Hon. Judge Herrera created a
loophole in her application of the law big enough for the Government to
Maneuver its case-in-chief through. The judge successfully kept
material facts from the jury, abusing her discretion.

The old saw about a judge’s job being to call balls and strikes
was apropos here, though ironically: balls for the government, strikes

for the defense.

A. Leading Witnesses

Counsel timely objected to leading numerous times, but failed to

argue against the Government and Court’s excuses for permitting the

leading testimony under Rule 611. The pertinent section of Rule 611,

611(c), states:

 

(c) Leading Questions. Leading questions should not be used on
direct examination except as necessary to develop the
witness’s testimony. Ordinarily, the court should allow
leading questions:

(1) on cross-examination; and

(2) when a party calls a hostile witness, an adverse party, or a
witness identified with an adverse party.

In the case of Steven Gardner's testimony, neither subsections

(1) or (2) applied. This just leaves the proposition that foundational
matters were “necessary to develop the witness's testimony”. The 10th
Circuit in U.S. v. Olivo, 69 F.3d 1057 (10th Cir. 1995) laid out three
Situations that were applicable to Olivo but not here:

Situations where leading questions are allowed are:

(1) where a witness is hostile, Fed.R.Evid. 611(c);

(2) where a witness is reluctant or unwilling[]; and

(3) where an adult witness has difficulty communicating.

Id. at 1065.

The 10th Circuit abortion-law case in Shultz v. Rice, 809 F.2d 643,

654-55 (10th Cir. 1986) likewise involved an adverse witness, which was

applicable to Shultz but not here. Gardner’s “led” testimony (or more

133

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 146 of 157

accurately Vierbuchen’s..testimony and.Katrin’s testimony) was simply
impermissible, and Counsel failed to raise the matter on appeal.

While an archetypical court might tolerate a little bit of
leading to expedite a lengthy stretch of undisputed testimony, the
prejudicial effect of the leading in this case was devastating to
Movant, given the wide gulf between the threadbare desurplusaged
indictment and witnesses’ inability to answer in an informed, succinct,
and directed manner. This case’s testimony came from AUSA’s Vierbuchen
and Kastrin first and foremost, rather than actual witnesses.

Through the Court’s reversible approach to leading, the Jury

formed its opinions first and foremost from the Government's leading

questions, with the witnesses themselves only rounding out the picture

and the indictment running a distant third as an information source.

 

To call Vierbuchen’s and Kastrin’s spoon-feeding “constructive
amendment” would be understating the effect.

A constructive amendment of an indictment “occurs when the terms
of the indictment are in effect altered by the presentation of
evidence and jury instructions which so modify essential elements
of the offense charged that there is a substantial likelihood
that the defendant may have been convicted of an offense other
than that charged in the indictment.’” U.S. v. Hornung, 848 F.2d
1040, 1046 (10th Cir. 1988) (quoting U.S. v. Hathaway, 798 F.2d
902, 910 (6th Cir. 1986)).

Counsel could have moved for reconsideration, to alter or amend
the judgment, or interlocutory appeal, particularly considering the
Court committed a clear error of law, and so moving could prevent
manifest injustice. Counsel did not, and Movant was ineffectively
assisted and prejudiced, since the jury convicted on the testimony of
prosecutors.

[T]he decision to grant reconsideration is committed to the sound

discretion of the district court; in exercising that discretion,

courts consider whether there has been an intervening change in
the law, new evidence, or the need to correct clear error or to

prevent manifest injustice. Brumark Corp. v. Samson Resources
Corp, 57 F.3d 941 (10th Cir. 1995).

134

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 147 of 157

B. Sandbagging The Defense

On the flipside, the judge continually barred cross-examination
of prosecution witnesses in matters affecting the witnesses’
credibility. This bias was made manifest in the matter of the hidden
spreadsheets and their impact on the evidence.

During preliminary hearings, the judge ruled to allow the
Government’s spreadsheet evidence in spite of the defense’s concerns
about the hidden spreadsheets, ruling at first that it was a question
of weight versus admissibility for the jury to decide; then, during the
defense’s turn to cross-examine during trial, the judge whipsawed the
defense by flip-flopping ‘on that position, adopting wholesale the
Government’s latest argument that any such evidence of hidden
spreadsheets was irrelevant, even to impeach government witnesses.

Movant’s constitutionally guaranteed right to attempt to impeach
adverse witnesses was continually defeated by the judge, and given
little explanation other than “at this point I’m not going to allow it”
and “we may need to revisit the issue”.

A "failure to state the reasons for an evidentiary ruling can be
a factor in finding an abuse of discretion” U.S. v. Nagib, 56 F.3d 798
(7th Cir. 1995).
| This practice, known in the vernacular as “gandbagging” the
defense, occurs frequently in caselaw. In U.S. v. Ienco, 92 F.3d 564
(7th Cir. 1996), it was held as prejudicial error for the judge to
announce during the prosecution's case-in-chief that he would not give
a Pinkerton instruction, and then after both sides completed examining
witnesses, changed his mind and said he would give such an instruction.

Just as happened in the instant case with the hidden

spreadsheets, in U.S. v. Salerno, 937 F.2d 797 (2nd Cir. 1991), that

Pg

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 148 of 157

judge admitted exculpatory material “to the weight of the evidence” at
a preliminary hearing, and then ruled it “irrelevant” at trial.

After the parties have’ presented their evidence, “the judge’s
function is not himself to weigh the evidence and determine the truth
of the matter, but to determine whether there is a genuine issue for
trial.” Anderson [v. Liberty Lobby, Inc], 477 U.S. at 249, 106 S.Ct.
2505. (From Moldowan v. City of Warren, 578 F.3d 351 (6th Cir. 2009).

Counsel failed to effectively raise some issues at trial but was
even more ineffective as appellate counsel, waiving every Rule 611
matter during appeal. Movant was deprived of her Fifth and Sixth
Amendment Rights, including the right to confront witnesses against

her, and the right to a fair trial with a reproducible result.

Prejudice is demonstrated through the Court keeping the jury in the

dark as to the Government’s witnesses’ lack of candor and lack of

 

competence, decisions a jury should factor and not a judge. Had the
jury been allowed even an inkling of how crooked Mr. Gardner was,
Movant may have been acquitted on all counts.
XX. Movant's 6th Amendment Right To Trial By An Impartial Jury, And
To Have Assistance Of Counsel For Her Defense, Was Violated When
Her Counsel Refused To Bring Sleeping Jurors To The Court's
Attention
It is one of the peculiarities of a modern court setting that
‘prosecutors and judges seldom have a direct view of the jury, but the
defense table stares at them by default.
At least three jurors slept during different phases of the trial,
Juror Neil audibly snoring, and this fact was well-known to the defense
table.
During trial, Movant and Co-Movant brought up this fact to Co-
Movant’s Counsel, and Co-—Movant was consistently told to make notes of

the fact and to present them to Counsel at trial closing, which he did.

136

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 149 of 157

At trial closing, Co-Movant brought up to Mr. Robert the fact
that jurors had been sleeping, as he had been previously instructed, to

which Mr. Robert refused to bring the fact up to the judge, even

stating “a sleeping juror is a friendly juror”. Given the fact that all

jurors voted to convict, Mr. Robert was mistaken. Counsel was also
constitutionally ineffective for this reason, by delaying and then
censoring this vital information when the Court could have been

notified, even off the record and outside the jury’s presence, ina

manner which would have admonished jurors to keep alert or replace

 

jurors unable to stay awake during testimony with the alternates. As a
note, neither of the alternates ever fell asleep, and both of them took
copious notes. |

A defendant could be deprived of the Fifth Amendment right to due

processor the Sixth. Amendment. right.to.an.impartial. jury. if

jurors fall asleep and are unable to fairly consider the
defendant’s case. U.S. v. McKeighan, 685 F.3d 956, 973 (10th Cir.

2012).

In Smith v. Aldridge, 17-6149 (10th Cir. 2018) an Oklahoma
defendant’s attorney allegedly similarly kept her concerns of sleeping
jurors quiet, but in that particular case, the judge went on record
“insist[ing] he zealously watched the jury and only saw one juror
sleeping at one point during the trial.” Smith, at 10, despite five
affidavits from other jurors to the contrary. No such pronouncement by
the judge took place in this case. See also U.S. v. Barajas, 14~2475-
‘JWL, (D.Kan. 2015), where the same occurred.

In McKeighan, both prosecution and defense attorneys brought the
sleeping juror to the court’s attention, whereas it was never brought
to the Court’s attention in this case.

Counsel failed to move for a mistrial and failed to relay

Movant’s concerns to the Court for the Court to make a just

determination.

137

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 150 of 157

The prejudice that Movant suffered was that the case-in-chief was
introduced during cross-examinations while some jurors were
unconscious, who then stayed unaware of flaws in the Government’s case.
Movant's Fifth and Sixth Amendment Rights were violated, and the
unchecked juror misconduct makes it questionable if a second trial

would have produced a consistent result.

XXI. Movant's 6th Amendment Right To Confront Witnesses, And To Have
Assistance Of Counsel For Her Defense, Was Violated When
Government Prosecutors Themselves Testified At Summation And
Rebuttal And Her Counsel Refused To Object, And Movant's 8th
Amendment Right To A Reliable Sentencing Determination Was
Deprived By Government Prosecutors’ Unfair Closing Arguments.

The United States Attorney is the representative not of an
ordinary party to a controversy, but of a sovereignty whose
obligation to govern impartially is as compelling as its
obligation to govern at all; and whose interest, therefore, ina
criminal prosecution is not°that it~shall-win-a case, but that
justice shall be done..But, while he may strike hard blows, he is
not at liberty to strike foul ones. It is as much his duty to
refrain from improper methods calculated to produce a wrongful
conviction as it is to use every legitimate means to bring about
a just one.” Berger v. U.S., 295 U.S. 78, 88 (1935).
The prosecutors in this case made so many impermissible remarks,
striking so many foul blows, that no other case Movant could locate
would make a more succinct yet comprehensive example for teaching law

students how not to wrap up a trial.

A. Falsehoods in Rule 29 Response
While AUSA Vierbuchen’s response at 106 lines was substantially
longer than Counsels’ motions at 19 lines each, the three matters not
in evidence cited in the ground constituted the majority of
Vierbuchen’s response.
The Court acknowledged as its primary basis for denying the Rule

29 motions “the examples that were provided to us by Ms. Vierbuchen”.

138
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 151 of 157

Since these matters were not in evidence, Ms. Vierbuchen was
testifying against Movant, violating Movant’s Fifth Amendment Right to
due process and Sixth Amendment Right to confront witnesses against
her. Counsel’s ineffective failure to object to matters not in evidence

prejudiced Movant not only through the denial of Rule 29, but long

afterward at sentencing, as it was Vierbuchen’s unqualified testimony,

of matching IP addresses and furtive behavior, that informed the
Court’s decisions on Movant’s sentence.

Based on the foregoing, the Court reversibly erred when it denied
the Rule 29 motion, and the result was caused by prosecutorial
misconduct. In U.S. v. Rufai, 732 F.3d 1175 (10th Cir. 2013), Rufai’s
counsel similarly failed to raise a specific argument in the Rule 29
motion, yet the 10th Circuit was convinced Rufai met the plain error

standard and reversed his convictions.

 

Allegations of prosecutorial misconduct implicate the due process
rights of a defendant. U.S. Vv. Carleo, 576 F.2d 846, 851 (10th
Cir.), cert denied, 439 U.S. 850, 99 S.Ct 153, 58 L.Ed.2d 152
(1978).

By laying the groundwork and testing the waters in their Rule 29,
to gauge and groom both the Court and Counsel to see and expand how
much misconduct they could get away with at summation, the Government
successfully exploited the opportunity and adjusted their summation and
rebuttal accordingly, not holding anything back.

In addition to her Rule 29 response, Assistant U.S. Attorney
Vierbuchen violated Movant’s Fifth and Sixth Amendment Rights by
stepping over..the.line-in.trial.summation..and-.rebuttal,..prejudicing
Movant by manipulating the jury into a conviction rather than doing her
job as Berger defined it.

Due process will not permit a prosecutor to use his closing

argument to testify to a jury. U.S. v. Segal, 649 F.2d 599, 604

(8th Cir. 1981); U.S. v. Latimer, 511 F.2d 498, 503 (10th Cir.
1975).

139

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 152 of 157

B. Matters Not In Evidence During Summation And Rebuttal
“This is one of those rare cases where the improper comments in
a prosecutors’ summation were so numerous and, in combination, so
prejudicial that a new trial is required.” Floyd v. Meachum, 907 F.2d

347 (2nd Cir. 1990).

We also emphasize that, unlike many appeals raising claims of
prosecutorial misconduct, this case does not involve one, or a
few isolated, brief episodes; rather, it involves repeated and
escalating prosecutorial misconduct from initial to closing
summation. Floyd, at 353.

The Second Circuit came to this opinion after a similar buffet of
Government misconduct, though at least Floyd’s counsel moved for a
mistrial, even if the court did not rule on it before charging the
jury. Floyd, at 352. Floyd’s counsel also filed motions for a new trial

and judgment of acquittal, heard preliminary to sentencing, as well as

 

appealing due to claims of error in the prosecutor’s summation. Counsel
did not, and was thus ineffective. 00 www.

A prosecutor is allowed to comment on the evidence and draw

inferences therefrom, but he may not speculate or refer to

evidence never presented to the jury. Thornburg v. Mullin, 422

F.3d 1113 (10th Cir. 2005).

Similarly, he may not mention facts not in evidence to support a

finding of guilt, Latimer, 511 F.2d at 503; Marks v. United

States, 260 F.2d 377, 383 (10th Cir. 1958), cert. denied, 358

U.S. 929, 79 S.Ct. 315, 3 L.Ed.2d 302 (1959).

After she made full use of the Court’s carte blanche to lead
prosecution witnesses, the extent to which Vierbuchen herself testified
in summation and rebuttal constituted not only a substantial percentage
of the Government's case-in-chief, but also prejudicial and reversible
‘error.

The mischaracterization of the record is of concern given the

weight with which jurors generally view a prosecutor's remarks.

Since jurors usually have no access to the testimonial record

during deliberation, the risk that the prosecution's
characterization would be remembered in lieu of the correct

140

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 153 of 157

Cc.

statement [] is increased. Le v. Mullin, 311 F.3d 1002 (10th Cir.
2002).

Unqualified Statements of Law

In summation, AUSA Vierbuchen twice told the jury what the law

was, a role a judge traditionally reserves for herself.

The prosecutor’s objectionable comment was not a statement about
evidence but a statement of law. Telling the jury that a
statement of -law-was not evidence did nothing to correct its
functional error in misstating the law. Warden v. Payton, 544
U.S. 133, 160 (2005).

In rebuttal, AUSA Vierbuchen described an inaccurate

generalization about fraud. Her description of fraud, “tell[ing]

somebody something that’s not true so they will give you something in

return” is no less aptly descriptive of extortion, blackmail,

professional acting, stand-up comedy, prostitution, playing poker,

parenting, or sharp dealing.

[T]he cumulative effects of the prosecutors’ remarks, which
included both inflammatory comments and erroneous statements of
law, and which implicated Floyd’s specific constitutional right
to remain silent, diverted the jury from the charges on which
Floyd was being tried, and from the fundamental principles by
which a jury must discharge its duty. Floyd, at 356-57.

Unqualified Opinions of Guilt

AUSA Vierbuchen substituted her judgment for that of the Court,

bridging the gap between what was proved and guilty verdicts with her

own opinions.

Such conduct [prosecutor saying "I think"] risks a reversal that
is unnecessary and easily avoided. U.S. v. Gabriel, 715 F.2d 1447
(10th Cir. 1983). ,

[T]he term “we know” as in “we know the defendant did such and
such . . .” should not be used in closing argument since it tends
to blur’the line “between improper vouching and legitimate
summary. U.S. v. Younger, 398 F.3d 1179 (9th Cir. 2005).

141

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 154 of 157

E. Burden-shifting

The jury would have understood the Government’s repeated
questions as an improper comment on Movant’s and her Co-Defendant’s
failures to testify, and that the repeated rhetorical questions
(“Why?"; “Why?"; “Why?) were an impermissible attempt to dilute the
Government’s burden of proof and to undermine Movant’s presumption of
innocence.

Petitiorier next contends that the proséecution’s closing argument

at the guilt-innocence stage of the trial rendered his conviction

fundamentally unfair and deprived the sentencing determination of

the reliability that the Eighth Amendment requires. Darden v.

Wainwright, 477 U.S. 168, 178-79 (1986).

F. Admonishing the Jury to Imagine Movant’s Guilt

Vierbuchen saw the need to embellish the Government’s case in
order to ensure a conviction and maximize Movant’s sentence, in the
form of a higher dollar amount unleashed by the imagination. While she
may have established Movant’s actions as worthy of conviction, driving
home the point with Movant’s imagined potential actions would bring the
..guilty verdicts..more. quickly,. even.if..there.was..no.correlating basis
for the imagination.

"First, [the prosecutor] repeatedly emphasized his personal

opinion that Young was guilty of fraud. Second, he made

predictions about the continuing effects of Young's conduct based

on his prosecutorial “experience in these matters". U.S. v.

Young, 470 U.S. 1 (1985).

Vierbuchen also seized an impermissible advantage by more
conventional admonishments to the jury to use their imaginations,
repeatedly stating, “It doesn’t take much imagination to see” during
her mention of Defendants’ interstate travels and how it conveniently
matches the Government's case.

Under most circumstances, asking the jury to imagine is highly

speculative and impermissible..Because an invitation to "imagine"

runs the risk of bidding the jury to consider possibilities
outside those intended by the prosecutor, more exact language

142

 

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 155 of 157

should virtually always be used. Morris v. U.S., 564 A.2d 746
(D.C.C.A. 1989).
G. Stoking Passion or Prejudice In The Jury

Playing on the jury’s sympathies for teachers was prosecutorial
overreach, especially in light of Ground I(I)(2)’s points that Movant
or Co-Movant had the right to call themselves teachers, and the fact
OfficeMax’s focus on teachers, free to shop elsewhere as Venirewoman
Love stated, was focused on loyalty and high prices rather than
charity.

Playing on the jury’s sympathy for Officemax was similarly
overreach.

We do "not condone prosecutorial remarks encouraging the jury to

allow sympathy to influence its decision." Moore v. Gibson 195

F.3d 1152, 1172 n.11 (10th Cir. 1999), in Wilson v. Sirmons, 536

F.3d 1267 (10th Cir. 2008).

Counsel waived objection on the spot and on appeal. These errors
served individually and cumulatively to prejudice Movant’s Rights to
due process, confront witnesses, and to a fair trial. The 10th Circuit
holds in U.S. v. Rivera, 900 F.2d 1462, 1471 (10th Cir. 1990, en banc)
“that: a cumulative-error’ analysis applies only where there are two or
more actual errors. However, the aforementioned errors in this ground
alone exceed ten in number.

Reversible error is committed when counsel's closing argument to

the jury introduces extraneous matter which has a reasonable

probability of influencing the verdict. Lambert v. Midwest City

Mem'] Hosp. Auth, 671 F.2d 372 (10th Cir. 1982) (setting aside

judgment where counsel's remarks were "improper and prejudicial")

[I]rrelevant information or inflammatory rhetoric that diverts

the jury's attention from its proper role or invites an

irrational, purely subjective response should be curtailed.

Jurado v. Davis, 08-cv-1400-jls (S.D.Cal. 2018).

The Government’s use of Powerpoint in its rebuttal, both to

showcase the robe and the Channons’ photo, was not to review the

evidence and testimony but to introduce new testimony, and not to push

143

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 156 of 157

the Government’s case over the finish line on the merits but to make
the jury despise the defendants in order to convict.

Nevertheless our precedent suggests caution in pushing the
prosecutorial envelope. Given the lack of notice of the use of
the transparencies, we note that their dramatic presentation
during final closing and the potentially inflammatory nature of
the prosecutor's comments raise concern. Miller v. Mullin, 354
F.3d 1288 (10th Cir. 2004).

The prosecutor here simply failed in her duty to “refrain from
improper methods,” and did so pervasively and repeatedly
presenting to the jury without substantiated arguments, implicit
opinions, and conclusory assertions. Although individual review
of each remark or of the separate sets of remarks within Leon and
Bess are not as severe, our review of all of the statements
throughout the whole trial, compels us to remand these cases for
new trials. U.S. v. Francis, 170 F.3d 546, 553 (6th Cir. 1999).

Since Counsel waived objection in closing, Movant can only and
thus does point to prosecutorial misconduct and ineffective assistance

of Counsel as grounds for reversal, the prejudice suffered being

 

conviction at an unfair trial.
Cause is established by the failure of his counsel on direct
appeal to raise and preserve the federal constitutional issue
central to his case. Prejudice is established because, as we
have pointed .out-in- the -foregoing discussion, the point abandoned

by counsel was a meritorious one. Freeman v. Lane, 962 F.2d 1252
(7th Cir. 1991).

XXII. Conclusion

WHEREFORE, Ms. Channon is entitled to relief under §2255 because
of the aforementioned grounds, which detail numerous constitutional and
jurisdictional errors leading to her unlawful convictions. These errors
individually and cumulatively prejudiced Ms. Channon, and warrant
reversal. Ms. Channon therefore respectfully requests that this Court

hold the requested hearings and set aside her convictions.

144

 
Case 1:19-cv-00201-JCH-SMV Document 3 Filed 03/11/19 Page 157 of 157

Respectfully submitted,

Prdbnbfl —

Brandi R. Channon, Movant

 

7100 Gladden Ave. NE

Albuquerque, NM 87110

 

 
